Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 1 of 161



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: ________________

  MSP RECOVERY CLAIMS, SERIES LLC, a
  Delaware series limited liability company,

         Plaintiff,

  vs.                                                                  CLASS ACTION

  GILEAD SCIENCES, INC., a Delaware for-profit
  corporation; GILEAD HOLDINGS, LLC, a Delaware
  limited liability company; GILEAD SCIENCES,
  LLC, a Delaware limited liability company; GILEAD
  SCIENCES IRELAND UC, an unlimited liability
  company organized under the laws of Ireland;
  BRISTOL-MYERS SQUIBB COMPANY, a
  Delaware for-profit corporation; E. R. SQUIBB &
  SONS, LLC, a Delaware for-profit corporation;
  JAPAN TOBACCO, INC., a corporation organized
  under the laws of Japan; JAPAN TOBACCO
  INTERNATIONAL USA, INC., a California for-
  profit corporation; AKROS PHARMA, INC., a New
  York for-profit corporation; JANSSEN R&D
  IRELAND, a private unlimited company organized
  under the laws of Ireland; and JOHNSON &
  JOHNSON, INC., a New Jersey for-profit
  corporation,

        Defendants.
  ______________________________________/

                           PLAINTIFF’S CLASS ACTION
                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         MSP Recovery Claims, Series LLC (“MSPRC”), on behalf of itself and similarly-situated

  healthcare insurers (the “Class”), brings this class action against Defendants Gilead Sciences, Inc.,

  Gilead Holdings, LLC, Gilead Sciences, LLC, Gilead Sciences Ireland UC (together, “Gilead”),

  Bristol-Myers Squibb Company, E. R. Squibb & Sons, L.L.C. (together, “BMS”), Japan Tobacco,

  Inc., Japan Tobacco International U.S.A., Inc., and Akros Pharma, Inc. (together, “Japan

                                                   1
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 2 of 161



  Tobacco”), Janssen R&D Ireland, and Johnson & Johnson, Inc. (together, “Janssen”) (collectively,

  “Defendants”) for damages, injunctive relief, and other relief pursuant to federal antitrust laws,

  and state antitrust and consumer protection laws.

                                     NATURE OF THE ACTION

         1.      Gilead and its co-conspirators have engaged in a long-running scheme to suppress

  competition with respect to drugs used to treat Human Immunodeficiency Virus (“HIV”)

  infection—a disease which, if left untreated, destroys the immune system, leading to Acquired

  Immunodeficiency Syndrome (“AIDS”) and eventual death. Through an array of anticompetitive

  practices—including horizontal agreements constituting per se violations of the antitrust laws—

  Gilead acquired and maintained a monopoly for drugs that comprise the modern HIV treatment

  regimen known as “combination antiretroviral therapy” (“cART”). The scheme enabled Gilead

  and its co-conspirators to unlawfully extend patent protection for their drugs, impair entry by

  generic competitors, and charge exorbitant, supra-competitive prices for the drugs that people

  living with HIV need to survive.

         2.      Gilead dominates the class of drugs that target HIV known as “antiretrovirals,”

  which are essential to effective HIV therapy. Modern antiretroviral drug regimens comprise a

  combination of drugs, most often consisting of two nucleotide/nucleoside analogue reverse

  transcriptase inhibitors (“NRTIs”) taken with at least one antiretroviral drug of another class, such

  as an integrase inhibitor, commonly referred to as “third agents.” These antiretroviral cocktails are

  known as cART regimens. During most of the relevant time, Gilead was the exclusive maker, and

  remains the dominant maker, of Tenofovir— one of the principal NRTIs used in cART regimens.

  By controlling the market for Tenofovir, and through its collusive agreements with its co-

  conspirators, Gilead now dominates the cART market. Today, more than 80% of U.S. patients on



                                                   2
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 3 of 161



  an HIV treatment regimen take one or more of Gilead’s products daily. Gilead’s sales of these

  products in the United States alone are more than $11 billion annually.

         3.      Gilead maintains a stranglehold on the cART market even though Tenofovir was

  discovered more than 30 years ago. In 2001, Gilead began marketing its patented formulation of

  the compound known as tenofovir disoproxil (“TDF”), quickly achieving hundreds of millions of

  dollars in sales. Gilead expected generic manufacturers to challenge the validity of its Tenofovir

  patents and enter the market as early as 2009. To suppress generic competition, Gilead, and each

  of its co-conspirators, BMS, Janssen, and Japan Tobacco, entered into a series of collusive and

  illegal horizontal agreements providing that each co-conspirator would not compete against

  Gilead’s Tenofovir, effectively blocking competition against Tenofovir, even after patent

  expiration.

         4.      Gilead and its co-conspirators co-formulated TDF with the co-conspirators’ third

  agents into single pills known as fixed-dose-combination drugs (“FDCs”). Each of the joint

  development agreements prevented the co-conspirators from creating or marketing a competing

  version of the FDC formulated with generic versions of Gilead’s TDF, even after Gilead’s patents

  expired (hereinafter a “No-Generics Restraint”). This gave Gilead an enormous financial incentive

  to move prescriptions from its standalone version of TDF to the FDCs, which would be insulated

  from generic competition even after TDF’s patents expired. Gilead’s most likely competitors—the

  companies that could formulate FDCs with generic alternatives to TDF—promised not to compete

  with Gilead. In exchange, the No-Generics Restraints and joint development agreements enabled

  Gilead and the co-conspirator to share the artificially inflated profits from each other’s sales.

         5.      As part of its unlawful scheme, Gilead also agreed to shield BMS and Janssen’s

  HIV drugs from imminent generic competition by allowing them to co-formulate FDCs that



                                                    3
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 4 of 161



  combined their vulnerable products with a Gilead booster drug, Cobicistat, which enjoyed much

  longer patent protection. Just as BMS and Janssen agreed not to market a competing FDC even

  after Gilead’s patents expired, Gilead agreed not to market a competing FDC after the BMS and

  Janssen patents expired.

            6.   Collectively, the unlawful agreements between Gilead and each of its co-

  conspirators effectively foreclosed competition for drugs essential to cART regimens. In 2018,

  the agreements covered more than 75% of all sales of NRTIs, more than 50% of all sales of third

  agents, and more than 75% of all sales of booster drugs for use in cART regimens in the United

  States.

            7.   In a relentless effort to reap monopolistic profits, Gilead engaged in further

  anticompetitive conduct to reinforce the exclusionary effects of these illegal agreements. When

  generic competition to TDF became imminent, Gilead amended the No-Generics pacts to preclude

  its co-conspirators from competing, not only against Gilead’s then-marketed TDF, but also against

  a new formulation of the compound, tenofovir alafenamide (“TAF”), further extending the term

  of the No-Generics Restraints. Gilead held TAF in reserve for more than a decade to roll out later

  as part of its scheme to impair competition once generic entry was imminent. With the extended

  No-Generics Restraints in place, Gilead reformulated the original TDF-based FDCs with TAF and

  then used anticompetitive tactics to drive patients towards the reformulated FDCs, that hold

  exclusivity until at least 2032.

            8.   Gilead forced patients into treatment with TAF-based FDCs by intentionally

  degrading some of its key products. Before it sought FDA approval of Stribild, its TDF-based

  FDC, Gilead knew that it contained a much higher dosage of TDF than necessary, subjecting

  patients to increased risk of significant adverse side effects. But Gilead already planned to replace



                                                   4
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 5 of 161



  that product with a TAF-based version. Refusing to reduce the dosage in the TDF version

  artificially magnified the safety differences between it and the TAF-based version, helping Gilead

  to drive patients to the TAF version and its much longer No-Generics Restraint.

         9.      Gilead also drove patients to TAF-based FDCs by intentionally delaying and

  degrading the standalone version of TAF. TAF has a substantially lower incidence of significant

  adverse side effects than TDF. Beginning in 2015, Gilead intentionally steered patients to the TAF-

  based FDCs by degrading standalone TAF in at least three ways:

         (a)     Gilead intentionally delayed applying for FDA approval of standalone TAF for a
                 year, ensuring that the new, safer version of Tenofovir was available during that
                 time only through purchase of a Gilead TAF-based FDC;

         (b)     When Gilead finally did make TAF available as a standalone product, Gilead
                 intentionally degraded its safety by making it available only in a much greater
                 dose—with consequent greater risk of side effects—than the dose that Gilead used
                 in its FDCs; and

         (c)     Gilead did not seek FDA approval for the use of standalone TAF to treat HIV
                 (getting it approved instead only for treatment of Hepatitis B), even while seeking
                 and obtaining FDA approval for its use in treating HIV when used as a component
                 of a Gilead FDC.


         10.     Gilead’s refusal to get an HIV indication for standalone TAF also imposed a

  regulatory barrier to generic competition. Gilead did not seek that indication for standalone TAF

  despite designing and intending the drug as an HIV treatment and submitting data to the FDA

  showing its safety and efficacy in treating HIV. Gilead’s decision to forgo the HIV indication for

  standalone TAF forced potential competitors to re-perform time-consuming and expensive clinical

  trials that Gilead had already performed. Forgoing this HIV indication cost Gilead hundreds of

  millions of dollars in sales of standalone TAF every year; however, blocking its competitors’ entry

  into the HIV treatment market proved far more valuable.




                                                  5
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 6 of 161



         11.     Timely competition from generic manufacturers could have complicated Gilead

  and its co-conspirators’ schemes. The world’s largest generic-pharmaceutical manufacturer, Teva

  Pharmaceuticals, challenged the validity of Gilead’s vulnerable patents covering its NRTIs in

  2009. Gilead settled with Teva, inducing it to withdraw its challenges and significantly delay

  entering the market with its generic version of the Gilead NRTIs by including anticompetitive

  “Most Favored Entry” clauses in settlement agreements with Teva and other generic

  manufacturers. Those pacts assured Teva an exclusivity period with the only generic on the market,

  in exchange for an agreement to delay the marketing of its generic products.

         12.     This delay bought Gilead the time needed to move its customers from TDF-based

  FDCs (facing imminent generic competition) to TAF-based FDCs. By 2017, when TDF finally

  faced generic competition, Gilead already switched more than 60% of its HIV product sales to the

  reformulated, TAF-based FDCs which were protected from competition by its unlawful

  agreements with BMS, Janssen, and Japan Tobacco.

         13.     The consequences of Gilead and its co-conspirators’ unlawful conduct were, and

  continue to be, burdensome to the government and catastrophic for many patients. The federal

  government alone spends over $20 billion annually on HIV treatment, most of it on Defendants’

  dramatically and artificially overpriced drugs. Even more of these costs are borne by third-party

  payors, like Plaintiffs’ Assignors. Worse, the high cost of these life-saving medications prevents

  many patients from gaining access to the drugs at all. As a result of the artificially high cART

  regimens prices, half of the HIV patients in the U.S. are not accessing their required medications,

  and 400,000 more receive no treatment at all.

         14.     Defendants’ anticompetitive conduct also stifled innovation, causing tens of

  thousands of people living with HIV to needlessly suffer debilitating side effects from inferior



                                                  6
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 7 of 161



  products. Gilead delayed the FDA approval of TAF for more than a decade while using illegal No-

  Generics Restraints, rather than product innovations, only to protect its market share. This

  unlawful stifling of competition denying competitors access to pharmaceutical compounds needed

  to formulate new, innovative, superior, and substantially less expensive treatments—precluding

  the development and marketing of more than two dozen specifically identifiable HIV treatments.

  Gilead’s unlawful scheme also foreclosed altogether the availability of an affordable method of

  pre-exposure prophylaxis (PrEP) that would prevent HIV infection in the first place, crippling this

  nation’s ability to prevent HIV infection.

         15.     To remedy these and the other devastating effects of Defendants’ anticompetitive

  conduct set forth in detail below, Plaintiff seeks nationwide injunctive relief under Section 16 of

  the Clayton Act, 15 U.S.C. § 26, because, unless enjoined, the Defendants’ unlawful conduct will

  continue unchecked and will continue to put an unbearable strain on third-party payers, such as

  Plaintiff’s assignors and the Class Members.

                                  JURISDICTION AND VENUE

         16.     This Court has jurisdiction over this action under 28 U.S.C. § 1332(d) because this

  is a class action in which the aggregate amount in controversy exceeds $5,000,000 and at least one

  member of the putative class is a citizen of a state different from that of any Defendant.

         17.     This Court also has jurisdiction over this action under 15 U.S.C. § 26 and 28 U.S.C.

  §§ 1331 and 1337 in that Plaintiff brings claims under Section 16 of the Clayton Act, 15 U.S.C. §

  26 for injunctive and equitable relief to remedy Defendants’ violations of Sections 1 and 2 of the

  Sherman Antitrust Act, 15 U.S.C. §§ 1 and 2.

         18.     This Court has supplemental jurisdiction over the pendent state-law claims under

  28 U.S.C. § 1367.



                                                   7
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 8 of 161



          19.    This Court has personal jurisdiction over each of the Defendants because

  Defendants conduct business in Florida, maintain and carry on continuous and systematic contacts

  with Florida and this judicial district, regularly transact business within Florida and this judicial

  district, and regularly avail themselves of the benefits of their presence in Florida and this judicial

  district.

          20.    Venue is appropriate within this district under 28 U.S.C. § 1391(b) and (c), and

  section 12 of the Clayton Act (15 U.S.C. § 22).

          21.    All conditions precedent to this action have occurred, been performed, or been

  waived.

                                            THE PARTIES

          22.    Plaintiff MSP Recovery Claims, Series LLC (“MSPRC”) is a Delaware series

  limited liability company with its principal place of business in Coral Gables, Florida. MSPRC’s

  limited liability company agreement provides for the establishment of one or more specific Series.

  All records of all Series are maintained together with all assets of MSPRC. Numerous Medicare

  Advantage Plans (“MA Plans”), which provide drug benefits to their beneficiaries under Medicare

  Parts C and D, 42 U.S.C. §§ 1395w-21, et seq., have assigned their recovery rights to assert the

  claims alleged in this Complaint to MSPRC or subseries of MSPRC. The Assignors paid for

  Defendants’ overly-priced drugs.

          23.    Defendant Gilead Sciences, Inc. is a corporation organized and existing under the

  laws of the State of Delaware, with a principal place of business at 333 Lakeside Drive, Foster

  City, California 94404.

          24.    Defendant Gilead Holdings, LLC is a limited liability company organized and

  existing under the laws of the State of Delaware, with a principal place of business at 333 Lakeside



                                                    8
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 9 of 161



  Drive, Foster City, California 94404. Gilead Holdings, LLC is a wholly-owned subsidiary of

  Gilead Sciences, Inc.

         25.     Defendant Gilead Sciences, LLC (formerly known as Bristol-Myers Squibb &

  Gilead Sciences, LLC) is a limited liability company organized and existing under the laws of the

  State of Delaware, with a principal place of business at 333 Lakeside Drive, Foster City, California

  94404. Gilead Sciences, LLC is a wholly-owned subsidiary of Gilead Sciences, Inc.

         26.      Defendant Gilead Sciences Ireland UC (formerly known as Gilead Sciences

  Limited) is an unlimited liability company organized and existing under the laws of Ireland, with

  a principal place of business at IDA Business & Technology Park, Carrigtwohill, Co. Cork,

  Ireland. Gilead Sciences Ireland UC is a wholly-owned subsidiary of Gilead Sciences, Inc.

         27.     Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead Sciences, LLC, and Gilead

  Sciences Ireland UC are collectively referred to herein as “Gilead.”

         28.     Defendant Bristol-Myers Squibb Company is a corporation organized and existing

  under the laws of the State of Delaware, with a principal place of business at 430 East 29th Street,

  14th Floor, New York, NY 10016.

         29.     Defendant E. R. Squibb & Sons, L.L.C. is a limited liability company organized

  and existing under the laws of the State of Delaware, with a principal place of business at 430 East

  29th Street, 14th Floor, New York, NY 10016. E. R. Squibb & Sons, L.L.C. is a wholly-owned

  subsidiary of Bristol-Myers Squibb Company.

         30.     Bristol-Myers Squibb Company and E. R. Squibb & Sons, L.L.C. are collectively

  referred to herein as “BMS.”




                                                   9
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 10 of 161



          31.     Defendant Japan Tobacco, Inc. is a corporation organized and existing under the

   laws of Japan, with a principal place of business at JT Building, 2-1 Toranomon, 2-chome, Minato-

   ku, Tokyo 105-8422, Japan.

          32.     Defendant Japan Tobacco International U.S.A., Inc. is corporation organized and

   existing under the laws of California, with a principal place of business at 500 Frank W. Burr

   Blvd., Suite 24, Teaneck, New Jersey 07666.

          33.     Defendant Akros Pharma, Inc. is a corporation organized and existing under the

   laws of New York, with a principal place of business at 302 Carnegie Ctr., Suite 300, Princeton,

   New Jersey 08540.

          34.     Defendant Johnson & Johnson is a corporation organized and existing under the

   laws of the State of New Jersey, with a principal place of business at One Johnson & Johnson

   Plaza, New Brunswick, New Jersey 08933.

          35.     Defendant Janssen R&D Ireland (formerly known as Tibotec Pharmaceuticals) is a

   private unlimited company organized and existing under the laws of Ireland, with a principal place

   of business at Eastgate Village, Eastgate, Little Island, County Cork, Ireland. Janssen R&D Ireland

   is a subsidiary of Johnson & Johnson.

          36.     Janssen R&D Ireland and Johnson & Johnson are collectively referred to herein as

   “Janssen.”

          37.     All of the Defendants’ wrongful actions described in this complaint are part of, and

   in furtherance of, the illegal monopolization and restraints of trade alleged herein, and were

   authorized, ordered, and undertaken by the Defendants’ various officers, agents, employees, or

   other representatives while actively engaged in the management of the Defendants’ affairs (or that




                                                   10
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 11 of 161



   of their predecessors-in-interest) within the course and scope of their duties and employment,

   and/or with the actual, apparent, and ostensible authority of the Defendants.

                                    SCIENTIFIC BACKGROUND

          38.     HIV is one of the deadliest human pandemics in history. Since the first cases were

   reported in the summer of 1981, more than 700,000 people in the U.S. and 35 million worldwide,

   have perished from the disease. In the United States, the HIV epidemic is still ongoing. The Centers

   for Disease Control and Prevention (“CDC”) reported that in 2017, the last year for which data is

   available, an estimated 1.1 million people in the U.S. were living with HIV, nearly 40,000 people

   were newly diagnosed with it, and more than 5,000 Americans perished from it.

          39.     Left untreated, HIV infections severely weaken a patient’s immune system, leading

   to a condition known as Acquired Immunodeficiency Syndrome (“AIDS”). AIDS prevents the

   immune system from fighting diseases against which the body is normally able to protect itself.

   These AIDS-defining illnesses are generally the direct cause of death in people who die from

   untreated AIDS.

          40.     In 1987, the Food and Drug Administration (“FDA”) approved azidothymidine

   (“AZT”), the first drug to treat HIV infection, but effective therapy to treat the disease was not

   available until 1996.

          41.     Two innovations led to the introduction of effective therapy for HIV. The first was

   the development of novel classes of powerful drugs that target the HIV virus, known as “third

   agents” or “core agents.” Protease inhibitors, introduced in 1996, were the original type of third

   agent. The second innovation was the discovery that an effective HIV treatment must include a

   combination or “cocktail” of at least two drugs (initially three or more drugs) that inhibit the viral




                                                    11
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 12 of 161



   life cycle through at least two different mechanisms of action, an approach known as “combination

   antiretroviral therapy” or “cART.”

          42.     Effective cART reduces HIV viral replication to such an extent that the

   concentration of virus (known as the “viral load”) in treated patients drops to “undetectable” levels,

   generally defined as less than 50 RNA copies of HIV per milliliter of blood or plasma. This protects

   the immune system, and, in most cases, significantly restores immunologic function in people with

   advanced HIV infection or AIDS. People on effective cART can live healthy lives with relatively

   manageable side effects and normal life expectancy. Furthermore, access to cART is vital for

   public health efforts to reduce the number of new HIV infections. A person living with HIV who

   maintains an undetectable viral load durably cannot transmit the virus to others.

          43.     However, cART does not cure an individual living with HIV. People living with

   HIV must continually take the drugs that make up a cART regimen for the rest of their lives. If a

   person stops taking a cART regimen, viral replication will soon restart, resulting in viral rebound

   and the resumed destruction of a patient’s immune system.

          44.     A modern cART regimen most often consists of two drugs of the

   nucleotide/nucleoside analogue reverse transcriptase inhibitor (“NRTI”) class—often referred to

   as an “NRTI backbone”—taken with a third agent of another class. For example, all “first line”

   regimens that the U.S. government recommends for treatment-naïve patients, i.e. those not

   previously treated for HIV, consist of two NRTIs (either (i) Tenofovir with emtricitabine or

   lamivudine or (ii) abacavir with emtricitabine or lamivudine) taken with a third agent of the

   integrase strand transfer inhibitor (“INSTI”) class, specifically dolutegravir, bictegravir, or

   raltegravir. The use of abacavir is recommended for only a select patient population and only with

   a particular third agent, dolutegravir.



                                                    12
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 13 of 161



          45.     Tenofovir is the most common NRTI used in cART regimens in the U.S. Tenofovir

   is unique among NRTIs approved to treat HIV infection, in that it is a nucleotide analogue, rather

   than a nucleoside analogue. All NRTIs must be “activated” by the patient’s cells for the drug to

   inhibit viral replication. This activation process is known as phosphorylation, and it comprises the

   chemical addition of a phosphate group to a drug molecule through specific human enzymes

   known as kinases. As shown in detail below, Tenofovir’s dominance among NRTIs, and the need

   to use NRTIs in almost all cART regimens, allowed Gilead and its co-conspirators to monopolize

   the market for cART regimens.

          46.     With the exception of Tenofovir, all NRTIs approved to treat HIV need to be triple

   phosphorylated, i.e. three phosphate groups need to be sequentially added to the drug molecule for

   the drug to be activated. Tenofovir, however, already has a single phosphate group analogue, a

   phosphona moiety, attached to the drug molecule. Thus, Tenofovir needs to be phosphorylated

   only twice by host enzymes to be converted into its activated form, tenofovir-diphosphate (“TFV-

   DP”). This allows Tenofovir to skip the slowest or “rate limiting” step in the NRTI activation

   process, the addition of the first phosphate group to the drug, allowing Tenofovir to have superior

   intracellular pharmacokinetics (fundamentally, allowing a higher concentration and longer half-

   life of the activated molecule (TFV-D in the cell)).

          47.     But the presence of a phosphonate group also comes with a distinct disadvantage:

   it prevents Tenofovir, by itself, from being developed as an orally administered drug. To combat

   this problem, Gilead developed two different “prodrugs” of Tenofovir to allow it to be swallowed.

   Prodrugs are pharmacologically inactive compounds that can be more efficiently absorbed and

   then converted into the active form of the drug within the body. Gilead markets two different




                                                   13
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 14 of 161



   Tenofovir prodrugs: tenofovir disoproxil fumarate (“TDF”) and tenofovir alafenamide fumarate

   (“TAF”).

          48.     Tenofovir is almost always used alongside another NRTI, specifically either

   lamivudine (“3TC”) or emtricitabine (“FTC”). When an HIV virus becomes resistant to either 3TC

   or FTC, the virus’s susceptibility to Tenofovir increases. Thus, the combination of Tenofovir with

   either 3TC or FTC makes it more difficult for the virus to develop resistance to a cART regimen.

          49.     3TC and FTC are remarkably similar, varying by the substitution of only a single

   hydrogen atom in 3TC, with a fluorine atom in FTC in the 5-prime position of the cytosine ring.

   Both the U.S. Department of Health and Human Services (“HHS”) and the World Health

   Organization (“WHO”) guidelines stipulate that the drugs, when used for HIV treatment, can be

   used interchangeably. Any cART regimen using FTC can use 3TC instead, and vice versa, with

   no reduction in therapeutic efficacy.

          50.     The ability to use 3TC instead of FTC is important to the antitrust claims here.

   Gilead owns and currently still has patent protection for FTC, but generic 3TC has been available

   in the U.S. since 2012. Thus, when generic Tenofovir (specifically, generic TDF) became available

   in December 2017, the price of cART regimens should have dropped precipitously because two

   generic NRTIs—3TC and TDF—were available in the marketplace. This complaint outlines how

   Gilead and its co-conspirators prevented those price drops from occurring.

          51.     The need to use multiple drugs in cART regimens can be a barrier to patient

   compliance. To reduce this possible burden, multiple antiretroviral drugs are often co-formulated

   together into a single pill. These are known as “fixed-dose combinations” or “FDCs.” An FDC

   that has all of the components of a complete cART regimen in a single pill is known as a “single

   tablet regimen” or “STR.”



                                                  14
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 15 of 161



           52.    In addition to NRTIs and third agents, another class of drugs is sometimes used in

   cART regimens. Pharmacokinetic enhancers, commonly referred to as “boosters,” are drugs that

   are not taken for their anti-HIV properties, but rather for their ability to inhibit the breakdown of

   some third agents. Boosters work by inhibiting enzymes of the Cytochrome P450 class, which

   break down some antiretroviral drugs. All modern protease inhibitors, as well as one integrase

   inhibitor, elvitegravir, are commonly used with boosters.

           53.    Two drugs are used as boosters—ritonavir (“RTV”) and cobicistat (“COBI”).

   Ritonavir is an antiretroviral drug of the protease inhibitor class that can be used in lower doses as

   a booster alongside third agents to inhibit their breakdown. Cobicistat has no anti-HIV properties

   itself, but rather works just to inhibit the breakdown of other antiretroviral drugs. Gilead owns and

   currently still has patent protection on COBI.

           54.    Eleven distinct active pharmaceutical ingredients (“APIs”) are most pertinent to

   this case.


    API                                   Abbreviation                  Class of Drug
    Lamivudine                            3TC                           NRTI
    Tenofovir Disoproxil Fumarate         TDF                           NRTI
    Emtricitabine                         FTC                           NRTI
    Tenofovir Alafenamide                 TAF                           NRTI
    Fumarate
    Efavirenz                             EFV                           Third Agent—Non-
                                                                        Nucleoside Reverse
                                                                        Transcriptase Inhibitor
                                                                        (NNRTI)
    Rilpivirine                           RPV                           Third Agent—NNRTI
    Elvitegravir                          EVG                           Third Agent—INSTI
    Atazanavir Sulfate                    ATV                           Third Agent—Protease
                                                                        Inhibitor
    Darunavir Ethanolate                  DRV                           Third Agent—Protease
                                                                        Inhibitor
    Ritonavir                             RTV                           Booster
    Cobicistat                            COBI                          Booster


                                                    15
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 16 of 161



     55. The following table describes seventeen of the drug products discussed in this complaint:

   Drug Name/        1st NRTI     2nd NRTI         Third Agent     Booster         Type
   NDA Holder/
   Approval Date
   Viread            TDF          --               --              --              Standalone
   Gilead
   Oct 26, 2001
   Emtriva           --           FTC              --              --              Standalone
   Gilead
   Jul 2, 2003
   Truvada           TDF          FTC              --              --              FDC
   Gilead
   Aug 2, 2004
   Atripla           TDF          FTC              EFV             --              STR
   Gilead
   Jul 12, 2006
   Complera          TDF          FTC              RPV             --              STR
   Gilead
   Aug 10, 2011
   Stribild          TDF          FTC              EVG             COBI            STR
   Gilead
   Aug 27, 2012
   Genvoya           TAF          FTC              EVG             COBI            STR
   Gilead
   Nov 5, 2015
   Odefsey           TAF          FTC              RPV             --              STR
   Gilead
   Mar 1, 2016
   Descovy           TAF          FTC              --              --              FDC
   Gilead
   Apr 4, 2016
   Vemlidy           TAF          --               --              --              Standalone
   Gilead
   Nov 10, 2016
   Prezista          --           --               DRV             --              Standalone
   Janssen
   Jun 23, 2006
   Reyataz           --           --               ATV             --              Standalone
   BMS
   Jun 20, 2003
   Evotaz            --           --               ATV             COBI            FDC
   BMS
   Jan 29, 2015
   Prezcobix         --           --               DRV             COBI            FDC
   Janssen

                                                16
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 17 of 161



    Jan 29, 2015
    Edurant             --           --               RPV              --               Standalone
    Janssen
    May 20,
    2011
    Symtuza             TAF          FTC              DRV              COBI             STR
    Janssen
    July 17, 2018
    Tybost              --           --               --               COBI             Standalone
    Gilead
    Sep 24, 2014

                                  REGULATORY BACKGROUND

   1.     Approval of Generic Drugs and Substitution of Generics for Branded Drugs

          56.       Under the Federal Food, Drug, and Cosmetic Act (“FD&C Act”), manufacturers

   that want to sell a new drug product must file a New Drug Application (“NDA”) in order to obtain

   approval from the FDA. 21 U.S.C. §§ 301–392. An NDA must include specific data concerning

   the safety and effectiveness of the drug, as well as any information on applicable patents. 21 U.S.C.

   §§ 355(a) & (b).

          57.       When the FDA approves a brand manufacturer’s NDA, that manufacturer may list

   in the FDA’s book of Approved Drug Products with Therapeutic Equivalence Evaluations

   (commonly referred to as the “Orange Book”) any patents that the manufacturer believes it could

   reasonably assert against a generic manufacturer that makes, uses, or sells a generic version of the

   brand drug before the listed patents expire. The manufacturer may list in the Orange Book within

   30 days of issuance any such patents issued after NDA approval. 21 U.S.C. §§ 355 (b)(1) & (c)(2).

          58.       The FDA relies completely on the brand manufacturer’s truthfulness about a

   patent’s validity and applicability; the FDA has neither the authority nor the resources to check

   the manufacturer’s representations for accuracy or trustworthiness.

   2.     The Hatch-Waxman Amendments


                                                    17
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 18 of 161



          59.     The Hatch-Waxman Amendments, enacted in 1984, simplified the regulatory

   hurdles for prospective generic manufacturers by eliminating the need for them to file lengthy and

   costly NDAs. See Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417,

   98 Stat. 1585 (1984). A manufacturer seeking approval to sell a generic version of a brand drug

   may file an Abbreviated New Drug Application (“ANDA”). An ANDA relies on the scientific

   findings of safety and effectiveness included in the brand manufacturer’s original NDA, but must

   show that the generic drug contains the same active ingredient(s), dosage form, route of

   administration, and strength as the brand drug—that is, that the generic drug is the pharmaceutical

   equivalent of the brand drug. The FDA assigns generic drugs that are pharmaceutical equivalents

   of branded drugs an “AB” rating.

          60.     The FD&C Act and Hatch-Waxman Amendments operate on the presumption that

   bioequivalent drug products containing identical amounts of the same active ingredients in the

   same route of administration and dosage form, and meeting applicable standards of strength,

   quality, purity and identity, are therapeutically equivalent and may be substituted for one another.

   Thus, bioequivalence demonstrates that the active ingredient of the proposed generic drug would

   be present in the patient’s blood to the same extent and for the same amount of time as the branded

   counterpart. 21 U.S.C. § 355(j)(8)(B).

          61.     Through the Hatch-Waxman Amendments, Congress sought to expedite the entry

   of generic drugs into the marketplace, thereby reducing healthcare expenses nationwide. Congress

   also wanted to maintain and refine pharmaceutical manufacturers’ incentives to create new and

   innovative products.

          62.     The Hatch-Waxman Amendments achieved both goals, substantially increasing the

   rate of generic entry into the marketplace and ushering in an era of historic high profits for brand



                                                   18
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 19 of 161



   manufacturers. In 1983, before the Hatch-Waxman Amendments, only 35% of the top-selling

   drugs with expired patents had generic versions available; by 1998 nearly all did. In 1984,

   prescription drug revenue for brand and generic drugs totaled $21.6 billion, and generic drugs

   accounted for 18.6% of prescriptions. By 2009, total prescription drug revenue had soared to $300

   billion and generic drugs accounted for 75% of all prescriptions.

   3.     Paragraph IV Certifications

          63.     To obtain FDA approval of an ANDA, a manufacturer must certify that the generic

   drug will not infringe any patents listed in the Orange Book. Under Hatch-Waxman, a generic

   manufacturer’s ANDA must contain one of four certifications, that:

          i.      no patent for the brand drug has been filed with the FDA (a “Paragraph I
                  certification”);

          ii.     the patent for the brand drug has expired (a “Paragraph II certification”);

          iii.    the patent for the brand drug will expire on a particular date and the generic
                  manufacturer does not seek to market its generic product before that date (a
                  “Paragraph III certification”); or

          iv.     the patent for the brand drug is invalid or will not be infringed by the generic
                  manufacturer’s proposed product (a “Paragraph IV certification”).

          64.     If a generic manufacturer files a Paragraph IV certification, a brand manufacturer

   has the ability to delay FDA approval of an ANDA simply by suing the ANDA applicant for patent

   infringement. If the brand manufacturer brings a patent infringement action against the generic

   filer within 45 days of receiving notification of the Paragraph IV certification, the FDA may not

   grant final approval to the ANDA until the earlier of (a) the passage of 30 months, or (b) the

   issuance of a decision by a court that the patent is invalid or not infringed by the generic

   manufacturer’s ANDA product.




                                                   19
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 20 of 161



          65.     As an incentive for manufacturers to seek approval of generic alternatives to brand

   drugs, the first generic manufacturer to file an ANDA containing a Paragraph IV certification gets

   a period of protection from competition from other generic versions of the drug approved through

   the ANDA process (“ANDA Exclusivity”). The first generic applicant is entitled to 180 days of

   ANDA Exclusivity, i.e., subject to certain limitations the FDA is precluded from approving any

   other generic version of the product through the ANDA process until 180 days after the first-filer

   enters the market.

          66.     An applicant that is otherwise eligible for the 180-day ANDA Exclusivity forfeits

   it by failing to obtain tentative FDA approval for the product within 30 months of filing the

   application. 21 U.S.C. 355 § (j)(5)(D)(i)(I)(aa)(BB). And under the “failure to market” provision,

   a first-filer forfeits its 180-day ANDA Exclusivity if (among other grounds for forfeiture) it fails

   to market its generic drug within 75 days after another manufacturer obtains a final decision that

   the brand manufacturer’s patents are invalid or not infringed. 21 U.S.C. 355 § (j)(5)(D)(i)(I)(bb).

          67.     Moreover, as noted in detail below (see Section VII(H)), the 180-day ANDA

   Exclusivity does not prevent a brand manufacturer from marketing as an “authorized generic” the

   product for which it got approval through the NDA process.

          68.     The high profit margins on brand drugs and the predictable effects of generic

   entry—sales switch quickly from the brand to the generic—create powerful financial incentives

   for brand manufacturers to sue any generic competitor that files an ANDA with a Paragraph IV

   certification, even if the competitor’s product does not actually infringe the listed patent(s) and/or

   the patent is invalid and unenforceable. Simply by listing the patents in the Orange Book and filing

   the lawsuit the brand manufacturer can delay final FDA approval of an ANDA for up to 30 months.




                                                    20
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 21 of 161



           69.     By creating a statutory mechanism to enable early infringement litigation following

   Paragraph IV certifications, the Hatch-Waxman Amendments encourage generic manufacturers to

   test the validity of pharmaceutical patents and invent around them. The notion is that bona fide

   litigation will result in rulings that either confirm legitimate patent protection or ferret out invalid,

   unenforceable, or narrow drug patents.

   4.      Approvals Under 21 U.S.C. § 355(b)(2)

           70.     In addition to allowing drug manufacturers to seek expedited FDA approval under

   the ANDA process, the Hatch-Waxman Amendments permit streamlined approval under Section

   505(b)(2) of the FD&C Act, 21 U.S.C. § 355(b)(2). In contrast to an ANDA, a Section 505(b)(2)

   application allows greater flexibility as to the characteristics of the proposed product, relaxing the

   otherwise applicable requirements that the product be in the same route of administration, dosage

   form, and strength as the referenced brand drug.

           71.     Consequently, a drug approved through the Section 505(b)(2) process will not

   necessarily be rated therapeutically equivalent to the referenced brand drug, and thus might not be

   automatically substitutable for it at the pharmacy counter. In some circumstances, however, the

   FDA will designate a drug approved through the Section 505(b)(2) process as AB-rated to the

   brand drug.

           72.     Like an NDA, an application under Section 505(b)(2) contains full reports of

   investigations of the drug’s safety and effectiveness. Unlike in an NDA, however, some of the

   required information to establish safety and effectiveness in a Section 505(b)(2) application may

   come from studies not conducted by the applicant. Instead, that information may come, for

   example, from the FDA’s finding of safety and effectiveness of the referenced brand drug or from

   published literature. This can result in a much less expensive and much faster route to FDA



                                                      21
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 22 of 161



   approval, compared with submitting a full NDA. In essence, an application under Section

   505(b)(2) is a hybrid between an NDA and an ANDA.

          73.     In addition to new indications and different dosage forms, routes of administration,

   or salts of chemical compositions, Section 505(b)(2) can be used to seek approval of new

   combinations of existing drugs. On a case-by-case basis, the FDA determines which clinical trials

   or other data the applicant will need to submit in order to get approval to market the drug.

   5.     New Chemical Entity Exclusivity

          74.     The Hatch-Waxman Amendments provide periods of exclusivity that benefit

   branded pharmaceutical manufacturers, one of which is a five-year new chemical entity (“NCE”)

   exclusivity. The NCE exclusivity provision states that, where the FDA has approved a new

   chemical entity (a drug substance that the FDA had not previously approved), no other

   manufacturer may seek FDA approval for a product containing that drug substance until five years

   after the FDA first approved it. 21 U.S.C. §§ 355 (j)(5)(F)(ii) & (c)(3)(E)(ii).

          75.     Under the FDA’s implementing regulations, if a drug product contains a new

   chemical entity, the FDA is precluded from accepting any ANDA or application under 21 U.S.C.

   § 355(b)(2), for a drug product that contains the same chemical entity until the five-year NCE

   exclusivity period has expired. 21 C.F.R. § 314.108(b)(2).

          76.     Pursuant to the FDA’s “umbrella policy,” after a drug substance becomes eligible

   for five-year NCE exclusivity, products subsequently developed that contain the same drug

   substance also benefit from the original five-year NCE exclusivity until the original exclusivity

   period has expired. For example, in year one the FDA might approve standalone drug X, which

   contains new drug substance A, and grant it NCE exclusivity that expires in year six. If the FDA




                                                    22
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 23 of 161



   later, in year four, approves an FDC that contains composition A, then the existing NCE exclusivity

   also applies to the FDC and also runs until year six.

          77.     An NCE exclusivity has a profound impact on the timing of generic approvals,

   generally precluding an applicant from even filing an ANDA for the entire five-year NCE

   exclusivity life span. As an exception, the applicant may file an ANDA after the first four years of

   the five-year exclusivity if the ANDA contains a Paragraph IV certification. But filing a Paragraph

   IV certification also subjects the ANDA to a 30-month stay of FDA approval, which does not

   commence until the five-year NCE exclusivity expires. Thus, obtaining NCE exclusivity over a

   patent-protected drug may prevent the FDA from approving a generic applicant for as long as 7.5

   years from the start the of NCE exclusivity.

   6.     Effects of AB-Rated Generic Competition

          78.     Typically, AB-rated generics cost much less than their branded counterparts. Over

   time, as more generic equivalents enter the marketplace for a drug and compete with each other,

   prices decline rapidly. Because generic products are commodities that cannot be differentiated, the

   primary basis for generic competition is price.

          79.     Since passage of the Hatch-Waxman Amendments, every State has adopted

   substitution laws that either require or permit pharmacies to substitute AB-rated generic

   equivalents for branded prescriptions (unless the prescribing doctor has specifically ordered

   otherwise). As a result of substitution laws and other institutional features of the pharmaceutical

   marketplace, the marketing of AB-rated generics results both in rapid price decline and rapid sales

   shift from the brand to the generic product. Once a generic equivalent enters the marketplace, the

   generic quickly captures sales of the branded drug, often garnering 80% or more of unit sales

   within the first six months. The Federal Trade Commission (“Commission”) found that on average,



                                                     23
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 24 of 161



   within a year of generic entry, generics had captured 90% of brand unit sales and (with multiple

   generics in the marketplace) prices had dropped 85%. See Staff Study, Pay-for-Delay: How Drug

   Company          Pay-Offs       Cost      Consumers         Billions,     January       2010       at

   http://www.ftc.gov/os/2010/01/100112payfordelayrpt.pdf (last accessed Dec. 18, 2019).

              80.   Brand manufacturers are well aware of the generics’ rapid erosion of their sales.

   Brand manufacturers thus seek to extend their exclusivity for as long as possible, sometimes

   resorting to unlawful means.

                         DEFENDANTS’ ANTICOMPETITIVE CONDUCT

              81.   FDCs can reduce the number of pills that patients must take, thereby possibly

   improving patients’ compliance with their drug regimens. Plaintiff does not contend that creating

   or marketing FDCs, as such, is anticompetitive. Nor does Plaintiff contend that any statutory or

   regulatory exclusivity that FDCs may enjoy is anticompetitive; Plaintiff’s claims take those

   exclusivities as a given.

              82.   But Gilead and its co-conspirators entered into a series of agreements that preclude

   the use of generic components in favor of Gilead’s products even after its patents and regulatory

   exclusivities have expired, effectively creating a private hiatus from competition, which is per se

   illegal.

              83.   Anticipating the possibility of imminent generic competition to its NRTIs—Viread

   (TDF), Emtriva (FTC), and Truvada (TDF/FTC)—Gilead agreed with each of BMS, Janssen, and

   Japan Tobacco to create and market FDCs that combined their third agents with Gilead’s NRTIs.

   Each agreement included a No-Generics Restraint by which BMS, Janssen, and Japan Tobacco

   agreed not to create or market a competing FDC made with generic or comparable versions of

   Gilead’s NRTIs even after their patents expired.



                                                     24
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 25 of 161



          84.     Gilead’s patents on TDF, FTC, and TDF/FTC were weak, and as of 2004 Gilead

   expected to encounter generic competition to Viread (TDF), Emtriva (FTC), and Truvada

   (TDF/FTC) as early as 2009, 2011, and 2011, respectively, if generic manufacturers successfully

   challenged the patents. The Viread NCE exclusivity expired on October 26, 2006, so any 30-month

   stay blocking FDA approval of competing generics could have expired as early as April 26, 2009.

   The Emtriva and Truvada NCE exclusivities expired on July 2, 2008, so any 30-month stay

   blocking FDA approval of competing generics could have expired as early as January 2, 2011.

   Even in the best of circumstances for Gilead, the Orange-Book-listed patents would expire by their

   own terms in January 2018 as to Viread, September 2021 as to Emtriva, and January 2024 as to

   Truvada.

          85.     Absent the unlawful No-Generics Restraints, untainted competitors in the position

   of BMS, Janssen, and Japan Tobacco would have competed against Gilead by making competing,

   generic-containing versions of the FDCs as soon as generic TDF was available, regardless of

   whether generic FTC was also available. The HHS and the WHO have concluded that a very

   closely related drug, lamuvidine (3TC), may be substituted for FTC, and vice-versa, when used

   for HIV treatment. See, e.g., HHS, “Guidelines for the Use of Antiretroviral Agents in Adults and

   Adolescents              Living             with             HIV”               at            F-1,

   https://aidsinfo.nih.gov/contentfiles/lvguidelines/adultandadolescentgl.pdf (last accessed Dec. 18,

   2019); WHO, “Technical Update on Treatment Optimization -- Pharmacological Equivalence and

   Clinical Interchangeability of Lamivudine and Emtricitabine: A Review of Current Literature,”

   https://apps.who.int/iris/bitstream/handle/10665/70936/9789241503815_eng.pdf?sequence=1

   (last accessed Dec. 18, 2019).




                                                   25
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 26 of 161



           86.     Generic 3TC became available in 2012. As described in detail below, generic TDF

   became available in December 2017 and, absent Defendants’ unlawful conduct, would have

   become available much earlier than that. Thus, untainted competitors in the position of BMS, Japan

   Tobacco, and Janssen would have begun making competing versions of the FDCs in December

   2017 at the latest.

           87.     Instead of competing, each of BMS, Japan Tobacco, and Janssen helped Gilead

   protect its drugs from generic competition. In exchange, they each shared in the supra-competitive

   profits that the impairment of competition made possible.

           88.     Recognizing these anticompetitive schemes, an industry analyst invoked the term

   “life-cycle management,” a euphemism for a scheme designed to extend an older product’s market

   exclusivity beyond its patent term. In impairing generic competition, the schemes provided Gilead

   “a very neat get-out-of-jail card.” https://seekingalpha.com/article/277464-johnson-and-johnson-

   gilead-deal-could-yield-more-combinations-in-hiv (last accessed Dec. 18, 2019).

           89.     Gilead and each of Janssen and Japan Tobacco renewed and extended the unlawful

   No-Generics Restraints when Gilead reformulated many of the FDCs to include TAF rather than

   TDF. And when Janssen and BMS had standalone products that faced imminent generic

   competition, Gilead assisted them by creating more FDCs, this time with Gilead providing No-

   Generics Restraints.

   1.      Unlawful No-Generics Restraints: Gilead and Japan Tobacco

           90.     On October 26, 2001, Gilead received FDA approval for Viread, which contains

   only one active pharmaceutical ingredient, TDF; on July 2, 2003 received approval for Emtriva,

   which contains only one active pharmaceutical ingredient, FTC; and on August 2, 2004 received




                                                  26
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 27 of 161



   approval for Truvada, an FDC containing only two active pharmaceutical ingredients, TDF and

   FTC.

            91.   In March 2005, Gilead and Japan Tobacco entered into a No-Generics Restraint

   under which Japan Tobacco granted to Gilead exclusive rights to develop and commercialize

   elvitegravir (“EVG”) in all countries of the world, excluding Japan (where Japan Tobacco retained

   such rights). This included an exclusive right for Gilead to make and sell in the U.S. any product

   containing EVG in combination with any other HIV drug. The agreement prevents Japan Tobacco

   or its licensees (except Gilead) from making and selling an EVG-containing FDC with generic

   TDF or generic FTC (or comparable compositions such as generic 3TC) even after the patents on

   TDF and/or FTC expire.

            92.   Under the agreement, Gilead was responsible for seeking regulatory approval in the

   U.S. and was required to use diligent efforts to commercialize a product for the treatment of HIV.

   Gilead bore all costs and expenses associated with the commercialization efforts. In addition,

   Gilead paid to Japan Tobacco an up-front license fee of $15 million and was obligated to make

   total potential milestone payments of up to $90 million upon the achievement of certain clinical,

   regulatory, and commercial objectives. Gilead was also obligated to pay royalties based on net

   sales.

            93.   Under the agreement, Gilead sets the price in the U.S. for products that contain

   EVG.

            94.   The agreement, including the No-Generics Restraint and obligation to pay royalties,

   expires on a product-by-product basis, at the later of (1) the expiration of the last of Japan

   Tobacco’s patents providing exclusivity for the product or (2) the ten-year anniversary of

   marketing the product.



                                                  27
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 28 of 161



          95.     On August 27, 2012, Gilead received FDA approval for Stribild, an FDC containing

   TDF, FTC, cobicistat (“COBI”), and EVG. On September 24, 2014, Gilead received FDA approval

   for both Vitekta, a drug whose only active ingredient is EVG, and Tybost, a drug whose only active

   ingredient is COBI.

          96.     When Gilead and Japan Tobacco entered into their No-Generics Restraint in early

   2005, Gilead expected to encounter competition from generic TDF as early as 2009. The principal

   patents that protected EVG, however, were not scheduled to expire until October 26, 2026. Japan

   Tobacco’s patent claiming an FDC comprising TDF, FTC, and EVG is not scheduled to expire

   until April 24, 2030.

          97.     As contemplated by the unlawful No-Generics pact, in or about August 2012 Gilead

   began to cannibalize TDF and/or FTC sales, encouraging doctors to switch their prescribing from

   those products to Stribild. Defendants had unlawfully used the No-Generics Restraint to protect

   Stribild from competition.

          98.     On November 5, 2015, Gilead received FDA approval for Genvoya, an FDC

   containing TAF (rather than TDF), FTC, COBI, and EVG. Gilead listed a number of patents in the

   Orange Book for Genvoya, including two that cover a hemifumarate form of TAF. These

   ostensibly expire on August 15, 2032, but they are invalid because they claim only the

   hemifumarate form of TAF, which is obvious in light of the prior art, and in any event generic

   manufacturers can easily design around them.

          99.     By the time the FDA approved Genvoya for sale, the scheduled expiration of

   Gilead’s patents on TDF was less than 25 months away. As alleged in detail below, Gilead used

   anticompetitive tactics, including making Stribild even less safe than its other TDF-containing




                                                  28
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 29 of 161



   drugs, to cannibalize sales from Stribild to Genvoya. The unlawful No-Generics Restraint

   protecting Genvoya from competition will not expire until April 2030.

          100.   After generic TDF became available in December 2017, purchasers and patients

   should have benefitted because an untainted competitor in Japan Tobacco’s position would have

   competed with Gilead by marketing an FDC comprising EVG, generic TDF, generic 3TC, and

   generic RTV. The combined price of those products would have plummeted due to competition

   that should have ensued with the availability of generic TDF. That FDC would not have been

   subject to any NCE exclusivity, and an untainted competitor in Japan Tobacco’s position would

   have begun marketing it immediately upon the availability of generic RTV in March 2018.

          101.   An untainted competitor in Japan Tobacco’s position also would have offered a

   competing FDC comprising EVG and generic RTV. Such an FDC is both technologically and

   commercially feasible. Other manufacturers have successfully made FDCs comprising RTV and

   other third agents such as lopinavir and atazanavir, and Gilead’s own researchers concluded that

   using RTV to boost EVG results in pharmacokinetic parameters similar to those observed with

   COBI boosting. Such an RTV-containing FDC would not have been subject to any NCE

   exclusivity. This product would have competed against both Stribild and Genvoya, because

   patients could have taken it together with Truvada (TDF/FTC) or Descovy (TAF/FTC). An

   untainted competitor in Japan Tobacco’s position would have begun marketing that product

   immediately upon the availability of generic RTV in March 2018.

          102.   Moreover, an untainted competitor in Japan Tobacco’s position would have

   challenged Gilead’s patents and entered the market with competing products even before March

   2018. The NCE exclusivity on Stribild expired on August 27, 2017. Absent the No-Generics

   Restraint, an untainted competitor in Japan Tobacco’s position would have challenged Gilead’s



                                                 29
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 30 of 161



   patents, and it would have avoided any exclusivity by obtaining from Gilead a waiver of any NCE

   exclusivity that Gilead might have. Japan Tobacco’s leverage to obtain such a contractual

   avoidance of any exclusivity is illustrated by, among other indicia, its having obtained ownership

   of the patents on an FDC comprising TDF/FTC/EVG.

            103.   Thus, an untainted competitor in Japan Tobacco’s position would have submitted

   an application for an FDC containing EVG and generic versions of TDF, FTC, and COBI as soon

   as the FDA approved the NDA for Stribild. After waiting out the 30-month stay, an untainted

   competitor in Japan Tobacco’s position would have entered the market with an FDC comprising

   EVG and those generic compositions as early as February 2015, on a date to be determined by the

   jury.

            104.   As a result of the unlawful No-Generics Restraint, however, drug purchasers will

   continue to be deprived of competing versions of Stribild until at least April 24, 2030 when the

   parties’ unlawful No-Generics Restraint expires.

            105.   Unless enjoined by this Court, Gilead and Japan Tobacco’s unlawful No-Generics

   Restraint will have additional anticompetitive effects when generic versions of any of FTC, TAF,

   or COBI become available. An untainted competitor in Japan Tobacco’s position would make

   additional FDCs that are substitutable for, or comparable to, Stribild and Genvoya. These

   additional anticompetitive effects, and the need for injunctive relief to avoid them, are discussed

   below.

   2.       Unlawful No-Generics Restraints: Gilead and BMS

            106.   In December 2004 Gilead and BMS entered into an agreement to develop and

   commercialize a three-active-pharmaceutical-ingredient FDC comprising Gilead’s TDF and FTC,

   and BMS’s efavirenz (“EFV”). BMS marketed EFV as a standalone product under the brand name



                                                   30
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 31 of 161



   Sustiva. At that time, Gilead expected to encounter generic competition to Viread (TDF) as early

   as 2009, and to Emtriva (FTC) and Truvada (TDF/FTC) as early as 2011.

          107.    Gilead and BMS structured the collaboration as a joint venture that operated as a

   limited liability company named Bristol-Myers Squibb & Gilead Sciences, LLC. Gilead and BMS

   granted royalty-free sublicenses to the joint venture for the use of the companies’ respective

   technologies and, in return, were granted a license by the joint venture to use intellectual property

   that results from the collaboration. In 2006, the FDA approved the FDC, which Gilead and BMS

   marketed under the brand name Atripla.

          108.    Gilead and BMS initially shared marketing and sales efforts, jointly marketing the

   product in the U.S. from July 2006 through 2010. In 2011, except for a limited number of activities

   that were jointly managed, the parties stopped coordinating detailing and promotional activities.

          109.    A Joint Pricing Committee, comprising representatives of Gilead and BMS,

   determined the selling price of Atripla. In 2017 (before generic entry for Sustiva), the price for a

   30-day supply of Truvada was approximately $1,600; the price of Sustiva was approximately

   $1,010; and the price of Atripla was approximately $2,600.

          110.    The economic interests of the joint venture held by Gilead and BMS (including

   share of revenues and out-of-pocket expenses) were based on the portion of the net selling price

   of Atripla attributable to Sustiva and Truvada.

          111.    The Gilead/BMS agreement provided that BMS would supply its EFV exclusively

   to the Gilead/BMS joint venture for use in an FDC with Gilead’s TDF and FTC. The agreement

   thus prevented BMS and every other manufacturer from competing against Atripla with an FDC

   comprising EFV and generic TDF and/or FTC, even after Gilead’s patents expired. Moreover, the




                                                     31
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 32 of 161



   agreement provided that the only way for BMS to avoid this exclusivity was to terminate Gilead’s

   participation in the joint venture and thereby have BMS become the sole entity in the venture.

          112.    The conspirators provided that BMS could terminate Gilead’s participation in the

   joint venture if generic versions of both TDF and FTC became available. The agreement further

   provided, however, that if BMS elected to terminate Gilead’s interest on that ground, BMS would

   be required to pay a substantial penalty to Gilead, comprising three years of additional royalty

   payments, at declining percentages over the three years. The purpose and effect of the penalty

   provision was to dissuade BMS from terminating Gilead’s participation in the joint venture even

   after its patents on TDF and/or FTC expired.

          113.    The co-conspirators provided to Gilead a similar right of termination, with a similar

   termination-penalty provision, permitting it to terminate the joint venture if a generic version of

   Sustiva became available.

          114.    In addition, either party’s terminating the joint venture would terminate the other’s

   ability to continue making and selling Atripla. Gilead and BMS thus conspired to arrange that,

   regardless of whether or not one of the co-conspirators terminated the agreement once generic

   versions of the other’s composition(s) became available, purchasers would never benefit from a

   marketplace in which two versions of the Atripla FDC compete against each other. If neither party

   terminated the agreement, both would continue to be bound by the exclusivity provision and could

   not make a competing generic-composition-based version of the FDC; if a party did terminate,

   then the other would no longer have access to the continuing party’s composition(s) and could no

   longer make a version of Atripla.

          115.    When Gilead and BMS entered into their No-Generics Restraint in 2004, Gilead

   expected to encounter competition from generic TDF and generic TDF/FTC as early as 2009 and



                                                   32
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 33 of 161



   2011, respectively. The principal patents that protected BMS’s EFV, however, were not scheduled

   to expire until 2018. Although it was possible that EFV would also encounter generic competition

   before its patents’ scheduled expiration dates, Gilead’s combining its TDF/FTC with EFV

   substantially increased the probability that it could shield those products from generic competition.

          116.    As contemplated by the co-conspirators’ No-Generics scheme, Gilead cannibalized

   TDF and/or FTC sales, encouraging doctors to switch their prescribing from those products to

   Atripla. As described in detail below, this cannibalizing had significant anticompetitive effects.

          117.    When generic TDF became available, purchasers and patients should have

   benefitted because an untainted competitor in BMS’s position would market a competing version

   of the FDC, with Gilead selling the original version of Atripla, and the untainted competitor selling

   an FDC comprising generic TDF, generic FTC (once it becomes available), and EFV. The

   combined price of those three products would plummet due to competition that should have ensued

   with the availability of generic TDF. The Gilead/BMS noncompete scheme prevents purchasers

   from obtaining those competitive benefits.

          118.    Absent the No-Generics Restraint, moreover, an untainted competitor in BMS’s

   position would have challenged Gilead’s patents and entered the market with a competing FDC

   even before the expiration of the FTC patents in 2021. The NCE exclusivity protecting Atripla

   expired on July 2, 2008. Assuming that BMS were subject to that exclusivity, an untainted

   competitor in its position would have challenged Gilead’s patents one year before expiration of

   the NCE exclusivity. If Gilead timely sued BMS for patent infringement, an untainted competitor

   in its position would have entered the market as early as the expiration of the 30-month stay in

   January 2011, on a date to be determined by the jury.




                                                    33
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 34 of 161



          119.   Gilead and BMS broadened the scope of their unlawful collusion to include

   protecting from imminent generic competition a BMS product, atazanavir sulfate (“ATV”). ATV

   is a third agent—a protease inhibitor—that BMS markets as Reyataz. Just as the scheme used some

   of BMS’s patents to protect Gilead’s products from generic competition, so the conspirators also

   used some Gilead patents to protect BMS’s ATV from generic competition. Gilead provided an

   exclusive license to BMS—exclusive even as to Gilead—to use Gilead’s then-investigational new

   drug cobicistat (COBI) in combination with BMS’s ATV.

          120.   On February 17, 2010, BMS received notice that generic manufacturer Teva

   Pharmaceuticals had submitted an ANDA with a Paragraph IV certification that the patents

   purportedly covering BMS’s ATV were invalid and not infringed. BMS could expect to encounter

   generic competition to ATV (Reyataz) as early as August 17, 2012.

          121.   After BMS received notice of that challenge to its ATV patents, but before the

   generic manufacturer could enter the market, BMS and Gilead announced a deal (on October 26,

   2011) to jointly develop an FDC that would combine BMS’s vulnerable ATV with Gilead’s COBI.

   Gilead and BMS expected that, as a potential new drug, COBI’s patents would extend far into the

   future; in fact, the latest of them does not expire until September 3, 2029. On January 29, 2015,

   the FDA approved that FDC, which BMS markets as Evotaz.

          122.   This deal was meant to protect BMS’s product, not Gilead’s, from generic

   competition. So, the parties provided that BMS would be responsible for commercializing the

   FDC, and Gilead provided a No-Generics Restraint to BMS. The license from Gilead to BMS for

   use of COBI in the FDC is exclusive even as to Gilead, i.e., it prohibits Gilead from

   commercializing its own FDC that contains a generic version of ATV. Gilead is prohibited from

   marketing an FDC with ATV even after generic versions of it become available.



                                                  34
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 35 of 161



          123.    Under the agreement, BMS sets the price of the FDC for sales in the U.S. and pays

   a royalty to Gilead based on sales. The agreement, including the No-Generics Restraint and

   obligation to pay royalties, terminates after the expiration of the last of Gilead’s patents providing

   exclusivity for COBI.

          124.    As contemplated by the No-Generics scheme between BMS and Gilead with

   respect to ATV, BMS cannibalized the sales of Reyataz, encouraging doctors to switch their

   prescribing from Reyataz to Evotaz.

          125.    Generic ATV became available in the U.S. in December 2017. At that time,

   purchasers and patients should have benefitted because: (1) doctors and patients could use generic

   ATV in combination with Gilead’s COBI or another booster, such as generic RTV; and (2) an

   untainted competitor in Gilead’s position would have competed with BMS by marketing an FDC

   comprising generic ATV and COBI. The combined price of those products would have plummeted

   due to competition that should have ensued with the availability of generic ATV. The BMS/Gilead

   No-Generics Restraint was intended to prevent, and did in fact prevent, purchasers from obtaining

   those competitive benefits.

          126.    Absent the No-Generics Restraint, an untainted competitor in Gilead’s position

   would have competed with an FDC containing COBI and generic ATV as soon as possible, and it

   would have done so by December 2017. Under the unlawful No-Generics Restraint, however, drug

   purchasers will continue to be deprived of a substitutable version of Evotaz until September 2029.

          127.    Gilead began in August 2011 to market an FDC, Complera, and began in August

   2012 to market another FDC, Stribild, that compete against Atripla. Gilead thereafter concentrated

   its marketing efforts in promoting those products rather than Atripla. And when Gilead began

   developing its line of TAF-based FDCs to replace the TDF-based FDCs, it did not amend the joint



                                                    35
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 36 of 161



   venture agreement with BMS to provide for the parties to commercialize a TAF-based successor

   to Atripla. Nor did Gilead file an application for an NDA for such a TAF-based successor product

   to Atripla.

           128.   The BMS/Gilead No-Generics Restraint with respect to Atripla prohibited BMS

   from making a generic version of Atripla when generic TDF and generic FTC became available,

   but did not prohibit BMS from making a comparable version comprising generic TDF, 3TC

   (instead of Gilead’s FTC), and EFV. When generic TDF became available, BMS licensed Mylan

   Pharmaceuticals to produce that comparable version, which the FDA approved in February 2018.

   Mylan sells the generic TDF/3TC/EFV version of the product at a 40% discount to the price of

   branded Atripla.

           129.   Gilead recently terminated BMS’s participation in the Atripla joint venture,

   triggering Gilead’s obligation to make the penalty payments described above.

   3.      Unlawful No-Generics Restraints: Gilead and Janssen

           130.   On July 16, 2009, Gilead and Janssen entered into a collaboration agreement to

   develop and commercialize an FDC whose active pharmaceutical ingredients would be those of

   Gilead’s Truvada (TDF/FTC) and Janssen’s rilpivirine (“RPV”).

           131.   Gilead submitted an NDA for the product on February 10, 2011. On August 10,

   2011, the FDA approved the NDA for Complera, the FDC containing TDF/FTC/RPV.

           132.   The FDA approved Janssen’s Edurant, whose only active pharmaceutical

   ingredient is RPV, on May 20, 2011.

           133.   Under the parties’ agreement, with amendments through 2013, Janssen granted to

   Gilead a No-Generics Restraint for use of RPV in an FDC comprising TDF/FTC/RPV. The

   agreement prevents Janssen from marketing an FDC comprising generic TDF, generic FTC, and



                                                 36
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 37 of 161



   RPV. The agreement also prohibits Janssen from selling any “Other Combination Product”

   comparable to TDF/FTC/RPV, which precludes Janssen from selling a product made with generic

   TDF, 3TC (rather than FTC), and RPV.

          134.    The agreement provides that Gilead is responsible for manufacturing Complera and

   distributing and commercializing it in the U.S. as well as in much of the rest of the world. Janssen

   has the right to distribute it in other regions, including Japan and Russia.

          135.    Under the agreement, Gilead sets the price of Complera and the parties share

   revenues based on the ratio of the net selling prices of the party’s component(s), subject to certain

   restrictions and adjustments. The co-conspirators agreed that in the U.S. the selling price of

   Complera would be the combined prices of Truvada (TDF/FTC) and Edurant (RPV) when sold

   separately. Gilead purchases RPV from Janssen for use in Complera at approximately the market

   price of RPV, less a specified percentage of up to 30%.

          136.    Janssen could not terminate the agreement until after the expiration of the last-to-

   expire patent for RPV.

          137.    Through 2011, Gilead reimbursed Janssen approximately $100 million in research

   and development expenses, which was the maximum amount allowed under the agreement.

          138.    When Gilead and Janssen entered into their No-Generics Restraint in 2009,

   Gilead—which had recently sued Teva in connection with Teva’s first-to-file ANDA for

   Truvada—expected to encounter generic competition as early as May 2011, the end of Teva’s 30-

   month stay. The principal patents that protected RPV, however, were not scheduled to expire until

   dates ranging from 2019 to 2025.




                                                    37
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 38 of 161



          139.    As contemplated by the No-Generics scheme, Gilead cannibalized TDF and/or FTC

   sales, encouraging doctors to switch their patients from those products to Complera. Defendants

   had unlawfully used the No-Generics Restraint to protect Complera from competition.

          140.    On December 23, 2014, Gilead and Janssen executed a restated and amended

   agreement. The restated agreement expanded the parties’ collaboration to include another FDC,

   which contains TAF (instead of TDF), FTC, and Janssen’s RPV. The FDA subsequently approved

   that product, marketed as Odefsey, on March 1, 2016.

          141.    The restated agreement also confirmed that the license from Janssen to Gilead was

   “exclusive” even as to Janssen, i.e., it prohibits Janssen from commercializing its own FDC that

   contains either (1) generic versions of TDF and FTC and its own RPV or (2) generic versions of

   TAF and FTC and its own RPV; only Gilead has the rights to FDCs with those ingredients, even

   after generic versions of TDF, FTC and/or TAF become available. And again, the restated

   agreement further prohibits Janssen from marketing any comparable product, including one made

   with TAF (or TDF), 3TC (rather than FTC), and RPV.

          142.    Gilead is responsible for manufacturing Odefsey and has the lead role in

   registration, distribution, and commercialization of it in the U.S. Gilead sets the price of Odefsey,

   and the parties share revenues based on the ratio of the net selling prices of the party’s

   component(s), subject to certain restrictions and adjustments. Gilead continues to retain a specified

   percentage of Janssen’s share of revenues, up to 30%.

          143.    The agreement, including the No-Generics Restraint and the obligation to pay

   royalties, expires on a product-by-product basis, at the later of (1) the expiration of the last of

   Janssen’s patents providing exclusivity for the product or (2) the ten-year anniversary of marketing

   the product.



                                                    38
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 39 of 161



          144.   By the time the FDA approved Odefsey for sale in March 2016, the scheduled

   expiration of Gilead’s patents on TDF was less than 22 months away. As alleged in detail below,

   Gilead used anticompetitive tactics—including making standalone TAF less safe—to drive

   patients to Odefsey, which the unlawful No-Generics Restraint protects from competition until

   March 2026.

          145.   When generic versions of TDF became available in 2017, purchasers and patients

   should have benefitted because an untainted competitor in Janssen’s position would have

   competed with Gilead by marketing a competing version of Complera comprising generic TDF,

   3TC, and RPV. The combined price of those products would have plummeted due to the

   competition that should have ensued with the availability of generic TDF. The Gilead/Janssen No-

   Generics Restraint prevented purchasers from obtaining those competitive benefits.

          146.   Moreover, absent the No-Generics Restraint, an untainted competitor in Janssen’s

   position would have offered a competing product long before December 2017. Such a competitor

   would have challenged Gilead’s patents. No NCE exclusivity applicable to Complera would have

   barred Janssen from timely seeking FDA approval for a competing FDC because Janssen

   controlled the NCE exclusivity. The only NCE-protected ingredient in Complera at the time of its

   approval was Janssen’s RPV. And Janssen, not Gilead, owns the patents covering an FDC

   comprising TDF/FTC/RPV.

          147.   Accordingly, an untainted competitor in Janssen’s position would have submitted

   its own application for a product containing TDF/FTC/RPV as early as August 2011, and any 30-

   month stay would have expired in February 2014. Thus, an untainted competitor in Janssen’s

   position would have competed against Gilead with an FDC comprising RPV and generic versions

   of TDF and FTC as early as February 2014, on a date to be determined by the jury.



                                                 39
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 40 of 161



          148.      But the unlawful No-Generics Restraint resulted in Janssen’s agreeing not to

   compete until at least December 9, 2025, when the No-Generics Restraint expires.

          149.      Likewise, absent the No-Generics Restraint, an untainted competitor in Janssen’s

   position would have produced and marketed a substitutable version of Odefsey as soon as possible.

   The NCE exclusivity that attached to TAF, and that protects Odefsey, does not expire until

   November 5, 2020. But an untainted competitor in Janssen’s position would have obtained from

   Gilead a contractual waiver of that exclusivity (Janssen’s leverage to do so is illustrated by, among

   other things, its having obtained co-ownership of the patents on an FDC comprising

   TAF/FTC/RPV). Thus, an untainted competitor in Janssen’s position would have submitted its

   own application for a product containing RPV, generic TAF, and generic FTC as soon as the FDA

   approved the NDA for Odefsey. After waiting out the 30-month stay, such a competitor would

   have entered the market as early as September 2018.

          150.      In addition to their unlawful No-Generics Restraint involving RPV, Gilead and

   Janssen entered into mutual No-Generics promises involving Janssen’s product, darunavir

   (“DRV”), which Janssen markets as Prezista. The agreements concerning DRV amount to a mutual

   nonaggression pact in which both parties could have made the FDC with generic versions of the

   other’s compositions, but both agreed not to do so even after the relevant patents expired.

          151.      In October 2010, a year after the announcement of the Complera deal, Janssen

   received notice that generic manufacturer Mylan Pharmaceuticals had submitted an ANDA with a

   Paragraph IV certification that the patents purportedly covering Janssen’s Prezista (DRV) were

   invalid and not infringed. Janssen could expect to encounter generic competition to DRV as early

   as April 2013.




                                                    40
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 41 of 161



          152.   On June 28, 2011—less than nine months after receiving Mylan’s notice of

   intention to challenge the Prezista patents—Janssen and Gilead announced a tentative deal to

   jointly develop an FDC that would combine Janssen’s vulnerable Prezista (DRV) with Gilead’s

   then-investigational new drug cobicistat (COBI). Gilead and Janssen expected that, as a potential

   new drug, COBI’s patents would extend far into the future; in fact, the latest of them does not

   expire until September 3, 2029. The FDA ultimately approved the DRV/COBI FDC on January

   29, 2015, and Janssen now markets the product as “Prezcobix.”

          153.   Gilead and Janssen, however, had made a definitive agreement as to Prezcobix

   subject to reaching an even broader deal involving DRV. Their finalizing a Prezcobix deal was

   expressly contingent on concluding a further agreement to coformulate Janssen’s DRV with

   Gilead’s TAF, FTC, and COBI. The FDA ultimately approved that product on July 17, 2018, and

   Janssen now markets it as “Symtuza.”

          154.   Without mutual No-Generics Restraints with respect to Symtuza, both Gilead and

   Janssen were vulnerable to generic-composition-based competition from the other. Janssen’s DRV

   patents are weak and can easily be designed around. Thus, absent Gilead’s giving a No-Generics

   Restraint to Janssen, an untainted competitor in Gilead’s position would begin in 2021 (at the

   latest) to market a competing version of Symtuza comprising generic DRV and Gilead’s TAF,

   FTC, and COBI.

          155.   On the other hand, absent Janssen’s giving a No-Generics Restraint to Gilead,

   Janssen could have begun in July 2018 marketing an FDC that would compete with Symtuza,

   comprising DRV and generic RTV. Patients could take that DRV/generic RTV pill together with

   an FDC comprising generic TDF/3TC. Janssen could also begin competing in May 2023 with an

   additional comparable FDC, comprising generic TAF, generic 3TC, generic RTV, and DRV.



                                                  41
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 42 of 161



          156.    Rather than face the competition to which consumers are entitled under the antitrust

   laws, Gilead and Janssen entered into their mutual nonaggression pact in which each provided a

   No-Generics Restraint to the other. Janssen agreed with respect to DRV, just as it had with respect

   to RPV, not to produce or market a competing version of the FDC with compositions that were

   either generic versions of, or comparable to, Gilead’s compositions even after the relevant Gilead

   patents have expired. Likewise, Gilead agreed that it would not produce a competing FDC

   comprising generic DRV and Gilead’s TAF, FTC, and COBI, even after Janssen’s patents on DRV

   expired.

          157.    Gilead and Janssen entered into the Symtuza deal on December 29, 2014. The same

   day, and in the same document, Gilead and Janssen finalized their agreement regarding Prezcobix.

   Also, on the same day, Gilead and Janssen amended their Complera agreement to include Odefsey.

   All three deals—for Complera/Odefsey, Prezcobix, and Symtuza—are part of a single conspiracy

   in which both Janssen and Gilead unlawfully refrain from competing against the other’s

   vulnerable-to-competition compositions, even after the relevant patents expire.

          158.    The agreement regarding Prezcobix and Symtuza provides that Janssen is

   responsible for marketing the products in the U.S. The agreement also provides that: (1) Janssen

   sets the price of Prezcobix and Symtuza; (2) the price will be the combined price of each of the

   separate compositions; (3) the parties split the revenues based on the ratio of the net selling prices

   of the party’s component(s); and (4) the agreement, including the No-Generics Restraints,

   terminates at the later of the expiration of the last of either party’s patents providing exclusivity

   for the product or the ten-year anniversary of marketing the product.

          159.    As contemplated by the No-Generics scheme, Janssen began in the first quarter of

   2015 to cannibalize the sales of Prezista, encouraging doctors to switch their prescribing from



                                                    42
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 43 of 161



   Prezista to Prezcobix and, later, to Symtuza. As of 2017, Janssen had succeeded in shifting at least

   40% of Prezista prescriptions to Prezcobix.

          160.    After generic TDF became available (December 2017), generic RTV became

   available (March 2018), and the FDA approved Symtuza (July 2018), purchasers and patients

   should have benefitted because an untainted competitor in Janssen’s position would have

   competed with Symtuza by marketing an FDC comprising DRV and generic RTV, which patients

   could take together with a pill comprising generic TDF/3TC. Alternatively, patients could have

   taken the DRV/generic RTV pill together with Descovy (TAF/FTC). The combined price of those

   products would have plummeted due to competition that should have ensued with the availability

   of generic TDF and generic RTV. The Janssen/Gilead No-Generics Restraints have prevented

   purchasers from obtaining those competitive benefits.

          161.    Absent the No-Generics Restraint, an untainted competitor in Gilead’s position

   would have competed with a substitutable version of Prezcobix as soon as possible. No unexpired

   NCE exclusivity protected Prezcobix from competition from Gilead. An untainted competitor in

   Gilead’s position would have filed an application for such a product by January 2015, and, after

   waiting out the 30-month stay, would have begun marketing it by July 2017. By that date, the only

   non-expired Orange Book patents owned by Janssen were those covering certain

   pseudopolymorphic forms of DRV, which expire on February 16, 2024 and December 26, 2026

   (assuming no pediatric exclusivity is later awarded). Those patents are invalid and can easily be

   designed around.

          162.    Absent this Court’s intervention, drug purchasers will continue to be deprived of a

   substitutable version of Prezcobix until at least January 2025 when the parties’ unlawful No-

   Generics Restraint with respect to Prezcobix expires.



                                                   43
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 44 of 161



          163.    Unless enjoined by this Court, Gilead and Janssen’s unlawful No-Generics

   Restraints will have additional anticompetitive effects when generic versions of the following

   become available: FTC, DRV, TAF, or COBI. Unrestrained by the unlawful No-Generics

   Restraints, an untainted competitor in Janssen’s position would produce and market FDCs that are

   substitutable for, or comparable to, Complera, Odefsey, and Symtuza. Unrestrained by the

   unlawful No-Generics Restraints, an untainted competitor in Gilead’s position would produce and

   market FDCs that are substitutable for, or comparable to, Prezcobix and Symtuza. These additional

   anticompetitive effects, and the need for injunctive relief to avoid them, are discussed below.

   4.     Increased Prices and Reduced Innovation

          164.    Gilead and its co-conspirators’ use of No-Generics Restraints, as alleged above, has

   had myriad and very substantial anticompetitive effects.

                  A.      The No-Generics Restraints increased prices.

          165.    For each of BMS, Janssen, and Japan Tobacco, agreeing not to market a competing,

   generic-based FDC after Gilead’s patents expired made no business sense unless: (a) the No-

   Generics Restraints impaired competition; and (b) Gilead allowed the co-conspirators to share in

   the supra-competitive profits that the impairment produced. Unless the restraints generated supra-

   competitive profits that the co-conspirators got to share in, their economic interests would have

   been to market generic-drug-based FDCs as soon as possible.

          166.    The agreements provided several means for Gilead’s co-conspirators to share in the

   supra-competitive profits that the unlawful No-Generics Restraints generated. The restraints

   substantially increased Gilead’s incentive to move sales from TDF and/or FTC to the TDF-based

   FDCs. Those switched sales resulted in the co-conspirators’ selling significantly more of their third

   agents than they otherwise would have. The restraints also significantly dampened competition in



                                                    44
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 45 of 161



   the cART Market, generating higher prices for the FDCs and therefore for the conspirators’ third

   agents. And Gilead directly paid the co-conspirators through the royalty and other provisions of

   the joint-development agreements. For example, Gilead paid Janssen a $100 million fee under

   their original agreement.

          167.    Likewise, the No-Generics Restraints made no economic sense for Gilead unless

   they impaired competition. Those restraints did not benefit Gilead in the period of time before it

   lost statutory exclusivity (exclusivity from its patents or from NCE exclusivity); during that time

   Gilead already had exclusivity and no one could make a competing FDC that contained Gilead’s

   exclusivity-protected products. Gilead benefitted from the No-Generics Restraints only during the

   period after its statutory exclusivity expired. And that is precisely the period in which Gilead could

   not legitimately obtain private, contractual relief from competition.

          168.    Gilead and the co-conspirators win. Drug purchasers lose, in three principal ways

   (even more ways are detailed below): Defendants’ anticompetitive conduct (1) artificially reduced

   the prescription base of Gilead’s Viread (TDF), Emtriva (FTC), and/or Truvada (TDF/FTC)

   available for automatic generic substitution, much of that prescription base having been

   cannibalized to the TDF-based FDCs; (2) robbed purchasers of competing FDCs made with

   generic or comparable versions of those products; and (3) impaired price competition in the cART

   Market.

          169.    Defendants’ anticompetitive schemes exploited a substantial imperfection in the

   prescription pharmaceuticals marketplace. Doctors who have switched patients from one HIV

   product or HIV drug regimen to another are very reluctant to switch patients back to the original

   product or regimen, even if a generic version of the original product becomes available at a much

   lower price. Switching costs (e.g., the need for another visit to the doctor for a new prescription)



                                                    45
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 46 of 161



   impair a move back to the original product. And pharmaceuticals are “experience” goods that

   consumers and physicians are hesitant to change if they are working.

           170.   These and other factors make prescription pharmaceutical sales, especially of HIV

   drugs, “sticky”—doctors and patients are much less likely than in fully competitive markets to

   switch prescriptions back to the original product. Brand manufacturers can impair imminent

   generic competition by using their sales force to cannibalize the sales of the brand drug—to move

   the prescription base from the original product to one that does not face imminent generic

   competition—before the generic enters the market. Once the generic becomes available, doctors

   might in theory begin prescribing it rather than the new brand product. But having switched the

   patient from the old to the new product, the “stickiness” in these markets means that doctors are

   unlikely to change the patient’s regimen back again. The timing is critical. If the new product beats

   the generic onto the market, it makes as much as 10 times more sales than it otherwise would have

   made.

           171.   Gilead’s No-Generics Restraint schemes exploited this market defect. Gilead and

   its co-conspirators switched much of the prescription base from TDF and/or FTC to the TDF-based

   FDCs (Atripla, Stribild, and Complera). This scheme fundamentally impaired competition.

   Generic versions of TDF and/or FTC are not AB-rated to, and therefore not automatically

   substitutable for, the TDF-based FDCs. Automatic substitution at the pharmacy counter is a

   generic product’s most efficient means of competing. Gilead and the co-conspirators’ switching

   of the prescription base from TDF and/or FTC to the TDF-based FDCs thus impaired the only

   effective means for standalone generic products to compete.

           172.   Moreover, the No-Generics Restraints—express non-competition pacts—prevent

   Gilead’s co-conspirators from making competing versions of the FDCs with generic or comparable



                                                    46
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 47 of 161



   versions of TDF and/or FTC. The restraints thus ensured that Gilead and the co-conspirators would

   not compete their supra-competitive profits back to consumers through price competition on sales

   of the FDC.

          173.    Depending on the competing manufacturer’s regulatory strategy, generic-drug-

   containing versions of the FDCs could be approved under the ANDA process of Section 505(j) of

   the FD&C Act (21 U.S.C. § 355(j)), and the resulting product would be automatically substitutable

   at the pharmacy counter for the original version of the FDC. Or the competing manufacturer could

   gain approval under Section 505(b)(2) of the FD&C Act (21 U.S.C. § 355(b)(2)). Under either

   regulatory strategy, the competing generic-drug-containing versions of the FDCs would sell at

   very substantial discounts to the price of the original FDC.

          174.    Absent the No-Generics Restraints’ anticompetitive effects, untainted competitors

   in the position of BMS, Janssen, and Japan Tobacco would have begun making the FDC with

   generic or comparable versions of TDF and/or FTC as soon as they became available. Making the

   FDCs with low-cost generic ingredients would have resulted in those manufacturers’ lowering the

   price of the FDC and thereby increasing sales, while still maintaining at least the same profit

   margin.

          175.    The No-Generics Restraints thus artificially prop up the prices of those standalone

   components, of the FDCs, and of other products in the cART Market that Gilead and its co-

   conspirators have unlawfully monopolized. FDCs that are originally formulated with a generic

   composition and a brand composition sell for about 40% to 50% less than the combined prices of

   the brand versions of the two compositions. As a result of the No-Generics Restraints, the

   Defendants’ FDCs continue to sell for about 100% of the combined prices of the brand

   components, even after the relevant patents expire and generic components are available.



                                                   47
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 48 of 161



          176.    Similarly, when an FDC made with comparable (but not substitutable)

   compositions enters the market and competes against the incumbent FDC, the competitor’s price

   is about 40% to 50% less than the incumbent’s price. As a result of the No-Generics Restraints,

   however, comparable versions of all but one of the affected FDCs here (Atripla being the

   exception) are not available. For example, the Gilead/Janssen FDC Complera (TDF/FTC/RPV)

   sells for $35,000 for a yearly course of treatment. A comparable version made with generic or

   comparable versions of Gilead’s components (generic TDF and generic 3TC) and Janssen’s RPV

   would sell for half that amount.

          177.    Gilead, Janssen, and BMS moved sales from their standalone products to the FDCs

   that they had unlawfully protected with No-Generics Restraints. Those switches ensured that drug

   purchasers would not get the typical 80% price discounts on generic versions of the standalone

   products. And the No-Generics Restraints ensured that purchasers would not get those price

   discounts indirectly through lower pricing of generic-drug-based versions of the FDCs.

          178.    The No-Generics Restraints also delayed the dates that generic drugs became

   available. The restraints anticompetitively reduced the incentives of generic manufacturers to

   challenge the patents protecting the FDCs (including those protecting the individual components).

   Absent the No-Generics Restraints, a generic manufacturer could assemble a substitutable version

   of the FDC by: (1) successfully challenging the patents on one of the co-conspirator’s

   compositions and obtaining a license from the other co-conspirator to use its product in the FDC;

   or (2) successfully challenging the patents on both of the co-conspirators’ compositions. The No-

   Generics Restraints eliminated the first possibility, forcing generic manufacturers into an all-or-

   nothing venture to succeed against the patents on all of the compositions. The No-Generics

   Restraints thus created formidable entry barriers to those seeking to compete against the FDCs.



                                                   48
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 49 of 161



          179.    The No-Generics Restraints also incapacitated the manufacturers that were best

   situated to challenge Gilead’s patents—its co-conspirators. Absent the No-Generics Restraints,

   untainted competitors in the position of Japan Tobacco, BMS, and Janssen (either directly

   themselves or through a collaboration with a generic manufacturer) would have challenged

   Gilead’s patents in order to make generic-drug-containing versions of the FDCs. The No-Generics

   Restraints sidelined the competitors best able to challenge the patents. The same is true when

   Gilead granted No-Generics Restraints covering the co-conspirators’ vulnerable drugs.

          180.    As described below, Defendants are repeating this anticompetitive cycle again with

   respect to the TAF-based FDCs. The revised No-Generic Restraints prevent Japan Tobacco and

   Janssen from making generic-TAF-containing versions of the TAF-based FDCs. Those amended

   unlawful restraints extend to as late as 2032.

                  B.      The No-Generics Restraints reduced innovation.

          181.    Among the most pernicious of the unlawful pacts’ anticompetitive consequences

   are their devastating effects on innovation. In this vitally important market, where innovation is

   necessary to save lives and allow them to flourish, the No-Generics Restraints directly prohibit

   competitors from developing and marketing more than two dozen identifiable FDCs. And rather

   than spurring innovation, the No-Generics Restraints caused Gilead to intentionally delay

   developing products and deliberately degrade the safety and efficacy of the products that it did

   develop.

                  1)      Reduced innovation by Gilead’s competitors

          182.    Reducing “pill burden” is an important goal in cART regimens. Those regimens,

   by definition, require patients to take multiple drugs to treat HIV, and before the development of

   FDCs required patients to take a separate pill for each drug in their regimens. FDCs reduced this



                                                    49
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 50 of 161



   pill burden significantly, often allowing a patient to take just a single pill once a day to effectively

   treat HIV.

          183.       Gilead and its co-conspirators’ No-Generics Restraints, together with the additional

   unlawful conduct detailed further below, have had a disastrous effect on innovation in this vitally

   important market. That unlawful conduct has suppressed innovation by Gilead’s competitors,

   directly and expressly prohibiting them from producing and marketing FDCs that would enhance

   the lives of patients on cART regimens.

          184.       Defendants’ conduct has prevented competitors from developing at least 28

   specifically identifiable FDCs. Absent Defendants’ unlawful conduct, the cART Market would

   have about twice as many FDCs as are now available.

          185.       Defendants’ unlawful conduct has delayed or prevented the development and

   marketing of at least the following FDCs and other HIV drugs:

                a.   generic TDF/generic FTC/RPV;
                b.   Generic TAF/generic FTC/RPV;
                c.   TAF/FTC/COBI/generic DRV;
                d.   COBI/generic DRV;
                e.   genericTDF/3TC/genericCOBI/DRV;
                f.   generic TDF/generic FTC/generic COBI/DRV;
                g.   generic TAF/3TC/RTV/DRV;
                h.   generic TAF/generic FTC/generic COBI/RTV;
                i.   generic TAF/generic FTC/generic COBI/generic RTV;
                j.   DRV/generic RTV;
                k.   TDF (reduced dosage)/FTC/COBI/EVG;
                l.   Generic TDF (reduced dosage)
                m.   generic FTC/generic COBI/EVG;
                n.   generic TDF/generic FTC/generic COBI/EVG;
                o.   generic TAF/generic FTC/generic COBI/EVG;
                p.   generic TDF/generic FTC/EFV;
                q.   COBI/generic ATV;
                r.   generic TDF/3TC/RPV;
                s.   generic TAF/3TC/RPV;
                t.   generic RTV/EVG;
                u.   generic TDF/3TC/EVG;
                v.   generic TAF/3TC/EVG;

                                                      50
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 51 of 161



              w. TDF/FTC/Dolutegravir;
              x. TDF/3TC/Dolutegravir;
              y. TAF/FTC/Dolutegravir;
              z. TAF/3TC/Dolutegravir;
              aa. generic TDF/generic FTC;
              bb. generic TDF/generic FTC/generic ATV;
              cc. TAF/FTC; TAF 10mg;
              dd. generic TAF 10mg;
              ee. TAF indicated for HIV treatment;
              ff. generic TAF indicated for HIV treatment;
              gg. generic TDF; and
              hh. generic FTC.

          186.    Unleashing this competition would have spurred competitors to innovate by

   creating even more and better FDCs. Defendants’ conduct instead stifled that competition, to the

   great detriment of those living with HIV.

                  2)     Reduced innovation by Gilead

          187.    Gilead and its co-conspirators’ conduct also dampened Gilead’s own incentive to

   innovate. The unlawful conduct substantially diminished the competitive pressures that force

   manufacturers to introduce better products sooner. The No-Generics Restraints shielded Gilead

   from those competitive pressures, with predictable consequences: Gilead produced markedly

   inferior products and chose to delay introducing improved products until it had wrung as much

   profit as possible out of the substandard ones. The No-Generics Restraints prevented the market

   from forcing Gilead to do what suppliers in competitive markets must do in order to thrive—

   market better products as soon as possible.

          188.    Defendants’ No-Generics Restraints allowed Gilead to make profits not principally

   by innovating, but by impairing competition. This reality is seen in two stark facts: (1) from 2004

   through 2017 Gilead generated more than $59 billion in revenue from its HIV franchise in the

   U.S.; (2) in that same timeframe, Gilead developed exactly one new pharmaceutical compound—

   COBI. And even COBI did not debut until 2014, which is merely a booster, and has a close

                                                   51
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 52 of 161



   substitute in RTV. Gilead has one of the worst innovation track records of any major

   pharmaceutical manufacturer anywhere in the world. Rather than innovate, Gilead used the No-

   Generics Restraints and other anticompetitive tactics to continually wring profits out of the two

   compositions—TDF and TAF—that it developed more than 15 years ago.

          189.    A few examples demonstrate that the anticompetitive schemes created perverse

   incentives for Gilead, with grievous consequences for cART patients.

                          a)     Delaying TAF in 2003-2004

          190.    One of the most severe anticompetitive effects of the No-Generics Restraints was

   that they created the incentive and ability for Gilead to delay introducing the improved TAF

   products much earlier than 2015.

          191.    No later than 2003–2004 Gilead faced the decision whether to make profits by

   marketing an improved product—TAF—or to instead make profits by using anticompetitive No-

   Generics Restraints to impair competition and thereby allow Gilead to reserve TAF to use as a

   “line extension” in the future. The No-Generics Restraints and other anticompetitive tactics

   allowed Gilead to choose the latter. If Gilead could relieve the competitive pressures that it would

   otherwise face, it could withhold TAF from the market for use only later as the foundation for a

   line extension, transitioning the TDF-based prescription bases to TAF-based products. That is

   exactly what the No-Generics Restraints allowed Gilead to do.

          192.    The timeline unmistakably shows that the No-Generics Restraints caused the delay

   in introducing TAF.

          193.    Gilead knew at least by 2001 that TAF created significantly less risk of side effects.

   Compared to TDF, far smaller doses of TAF deliver equal or greater concentrations of Tenofovir

   in the cells that HIV targets. A 25mg dose of TAF has the same therapeutic effect as a 300mg dose



                                                   52
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 53 of 161



   of TDF. TAF therefore has far less risk of toxicity and side effects, especially kidney toxicity and

   bone-density loss.

          194.    TDF and TAF are two different prodrugs of Tenofovir. Gilead scientists began

   research on TAF—specifically as a potential avenue for reducing kidney and bone side effects—

   as early as 2000. Early Gilead studies in animals showed that TAF had 1,000-fold greater activity

   than TDF against HIV.

          195.    In 2002 Gilead conducted clinical trials of TAF in humans, with the explicit goal,

   as articulated by Gilead’s senior executive, of “deliver[ing] a more potent version of tenofovir that

   can be taken in lower doses, resulting in better antiviral activity and fewer side effects….”

          196.    In 2003 Gilead reported to investors regarding the TAF clinical trials that the

   “[i]nitial data look promising,” and that Gilead was “excited” about TAF’s prospects. In January

   2004 Gilead again reported to investors that the TAF results were “promising,” and that it was

   “continuing the clinical development of [TAF] … based on favorable Phase I/II results.” In March

   2004 Gilead reported that “[b]ased on data from our Phase 1/2 clinical trials of [TAF], we have

   begun developing a Phase 2 program for the treatment of HIV infection….”

          197.    In May 2004 Gilead reported that the TAF clinical studies had confirmed that TAF

   gets higher concentrations of Tenofovir into the blood than does TDF, thus allowing the patient to

   take a far smaller dose, thereby significantly reducing the risk of negative side effects. Gilead told

   investors that “we know that doses of [TAF], which are 1/6 or 1/2 of the [TDF] dose, can give

   greater antiviral response. So, the theory holds that you can target and treat HIV differently using

   these kinds of prodrug and targeting technologies.”

          198.    Gilead continued to praise TAF to investors through at least June 2004.




                                                    53
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 54 of 161



          199.    On October 21, 2004, however, Gilead abruptly announced that it had changed

   course and decided to shelve further development of TAF. The announcement attributed the

   decision to “an internal business review.” In fact, Gilead had concluded that it could use No-

   Generics Restraints in FDCs to shield TDF and TDF-based products from competition and

   therefore could safely shelve the TAF project to use much later as part of an anti-generic strategy

   once competition from generic TDF was imminent.

          200.    On December 17, 2004, Gilead formally entered into the unlawful No-Generics

   Restraint with BMS for Atripla. Gilead’s December 2004 Press Release noted that Gilead and

   BMS’s joint work on developing the project had “been ongoing throughout most of 2004.”

   Notably, in October 2004—the same month that Gilead announced the shelving of its TAF

   project—the co-conspirators announced favorable results from an ongoing clinical trial of Atripla.

          201.    Throughout 2004 Gilead had also been negotiating and finalizing a No-Generics

   Restraint with Japan Tobacco. Three months after signing the unlawful BMS pact, Gilead

   concluded the one with Japan Tobacco. The prospect of that anticompetitive deal also led Gilead

   to shelve the TAF project.

          202.    These No-Generics Restraints fundamentally altered the competitive landscape that

   Gilead faced. They gave Gilead the means to protect TDF from prospective generic competition,

   even if generic manufacturers were to successfully challenge the TDF patents. Thus, it no longer

   made economic sense for Gilead to do what competition would otherwise have forced it to do—to

   bring out TAF as soon as possible in order to take sales from its rivals in the antiretroviral class.

   With the No-Generics Restraints in place, the economic calculus changed: Gilead could make

   more profits by defeating generic competition to TDF and then rolling out TAF much later as part

   of a line extension.



                                                    54
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 55 of 161



          203.    Gilead itself eventually made explicit the connection between the anticompetitive

   BMS deal and the shelving of TAF. At an investor conference in March 2011, Kevin Young, the

   executive vice president of Gilead’s commercial operations, admitted that in 2004 Gilead “didn't

   bring TAF through development because at the time we were launching Truvada, launching

   Atripla….”

          204.    Gilead’s patenting strategy also reveals its anticompetitive scheme. Despite having

   allegedly abandoned TAF research in 2004, Gilead in fact filed seven applications for patents on

   TAF from 2004 to 2005. Six years later, when it was finally time to prepare for the TAF-based

   line extension, Gilead told investors in 2010 that “a new molecule” would replace its TDF-based

   sales and add “a great deal of longevity” to its HIV franchise. In fact, the “new molecule” wasn’t

   new at all—it was the TAF molecule that had been sitting on Gilead’s shelf, having been held in

   reserve to roll out later when needed in the line extension.

          205.    As part of the line extension, Gilead told investors, doctors, and patients that TAF

   was superior to TDF. In October 2010, Gilead told investors that “you can take a lower dose [of

   TAF], and actually our clinical study would indicate 1/6th to 1/10th the Viread dose and you would

   actually get higher efficacy with less exposure.” But this was not new information: Gilead’s

   statements were based on the 2003 clinical study, not any new study or data.

          206.    Similarly, in March 2011 Gilead’s then-COO, John Milligan, told investors that

   “even at low doses of 50 milligram, [TAF] is a more potent antiviral than Viread.” TAF provided

   “lower exposure [of Tenofovir] to the rest of the body. So, the therapeutic index goes up by about

   34, which is pretty dramatic.” But again, this was not new information: Gilead’s statements were

   based on the 2003 studies.




                                                    55
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 56 of 161



          207.    And on May 3, 2011, Milligan confirmed why Gilead had sat on TAF for more than

   10 years. Holding TAF in reserve to later reformulate the TDF-based FDCs would “bring quite a

   bit of longevity to the Gilead portfolio,” securing an “important opportunity for Gilead long-term.”

   It allowed Gilead to “have another wave of single tablets.”

          208.    COO Milligan admitted to analysts and others in June 2011 that the plan was to

   transition the TDF-based franchise to a “new” TAF-based franchise. Gilead was specifically using

   the switch to defeat generic competition: “our ability to develop and get [the TAF-based products]

   onto the market prior to patent expiration will be key to us, to maintain the longevity.”

          209.    Gilead actively and effectively used TAF’s more favorable risk profile to encourage

   doctors to switch their prescribing from the TDF-based to the TAF-based products. Gilead

   consistently and aggressively presented doctors with head-to-head comparisons of TDF versus

   TAF with respect to kidney function and bone density. Gilead then followed the presentations with

   direct appeals for doctors to switch to the TAF-based products. For example, Gilead stated at a

   major doctors’ conference that TDF “has been associated with an increased risk of [chronic kidney

   disease],” whereas “[d]ue to a 91% lower plasma tenofovir level, [TAF] relative to TDF has

   demonstrated a significantly better renal safety profile ….” At another major conference Gilead

   told the assembled doctors that “[s]witching from TDF to TAF may be an important treatment

   strategy to increase bone mineral density in those at the highest fracture risk.” Gilead instructed

   its “detailers”—the sales force that calls on individual doctors—to make the same pitch regarding

   the “new” TAF.

          210.    Gilead also used the TAF-is-superior sales message when marketing the TAF-based

   products directly to patients. Gilead made the same case to clinical investigators and to the FDA

   itself when Gilead sought approval of the TAF-based products.



                                                   56
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 57 of 161



          211.    Advising its investors of its marketing message, Gilead neatly summed it up: “if

   you’re a new patient, start with a TAF-based single-tablet regimen, because that’s going to be

   highly efficacious and very safe and very tolerable for long-term usage. And if you’re on a Viread-

   based regimen, it’s a great idea to convert, switch, upgrade to a TAF-based regimen as soon as

   possible.”

          212.    Mr. Milligan characterized the switch of prescriptions to its TAF-based FDC,

   Genvoya, as the most successful launch of an HIV product in history. And he concluded that the

   success resulted from the “very strong medical rationale for TAF versus [TDF],” and doctors’

   consequent “desire to move patients from a TDF containing regimen to a TAF containing

   regimen.”

          213.    The problem is that TAF was not new. As a result of the No-Generics Restraints,

   Gilead had been sitting on TAF for more than a decade, at enormous human cost to many HIV

   patients. From 2006 to 2015 tens of thousands of HIV patients using Gilead’s TDF-based products

   unnecessarily suffered life-impairing kidney and bone side effects. Gilead itself later sponsored

   research that concluded that forcing patients to take TDF-based rather than TAF-based products

   could result in more than 16,000 excess deaths and 150,000 excess kidney, bone, and renal injuries

   over a nine-year period. See Am. J. Manag. Care. 2018; 24 (Spec. Issue No. 8): SP322-SP328.

          214.    In addition to causing enormous, immediate human suffering, Defendants’

   unlawful conduct also caused a delay in the ability of generic manufacturers and other competitors

   to challenge Gilead’s TAF-related patents. As noted in detail above, NCE exclusivity prohibits a

   generic manufacturer from even filing an ANDA with respect to the branded product until a year

   before the end of the NCE exclusivity. Moreover, the Hatch-Waxman automatic 30-month stay

   does not commence until after the five-year NCE exclusivity expires. So, a generic version of an



                                                   57
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 58 of 161



   NCE-protected drug cannot realistically launch until at least 7.5 years after the brand manufacturer

   first receives approval of the NCE-protected drug.

          215.    Accordingly, Gilead’s delay in marketing its TAF-based FDCs dramatically

   delayed the date on which generic manufacturers can challenge those products’ patents. For

   example, the NCE exclusivity on Genvoya prohibits a generic manufacturer from filing an ANDA

   until November 5, 2019, one year before the expiration of the NCE exclusivity. Gilead will timely

   sue the generic manufacturers, with the result that the Hatch-Waxman automatic 30-month stay

   will prevent generic entry until May 5, 2023 at the earliest.

          216.    If Defendants’ No-Generics Restraints had not resulted in Gilead’s delay in

   marketing TAF, these dates would have been much earlier. If Gilead had not shelved TAF

   development, an untainted manufacturer in its position would have begun marketing TAF and

   TAF-based FDCs not later than 2007.

          217.    Thus, instead of the NCE protection for the TAF-based products (Vimlidy,

   Descovy, Genvoya, Odefsey, and Symtuza) expiring in November 2020, and the Hatch-Waxman

   30-month stays expiring in May 2023, the NCE exclusivity protecting those products would have

   expired in November 2011, and the Hatch-Waxman 30-month stays would have expired in May

   2013. Those living with HIV would already have generic versions of the TAF-based FDCs.

                          b)      Forgoing Dolutegravir

          218.    A second example confirms the No-Generics Restraints’ innovation-killing effects.

   Dolutegravir is a third agent—an integrase inhibitor—originally owned by Shionogi Inc. and later

   by ViiV Healthcare. In 2012 an FDC comprising TDF (and, later, TAF), FTC, and Dolutegravir

   would have been state-of-the-art, far and away the best available single-tablet regimen for HIV

   patients in that timeframe.



                                                    58
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 59 of 161



          219.    Rather than create this much-needed FDC, however, Gilead was satisfied instead

   to obtain FDA approval to market an FDC using TDF, FTC, COBI, and Japan Tobacco’s EVG—

   what became known as Stribild. An FDC comprising TDF/FTC/Dolutegravir would have been

   markedly superior to Stribild. Among other things, Stribild requires a booster, COBI, in order to

   make EVG effective in a single dose. Gilead knew at the time, however, that COBI also has the

   effect of boosting TDF and thereby intensifying its risk of negative side effects, including kidney

   toxicity and loss of bone density. Dolutegravir does not require a boosting agent, and an FDC made

   with it rather than EVG would not have had the magnitude of side effects caused by Stribild.

          220.    Even disregarding negative side effects, Dolutegravir has a significant advantage

   as a third agent as compared to EVG, because it has a higher genetic barrier to resistance. Thus,

   Dolutegravir’s efficacy is preserved for some strains of HIV that are resistant to EVG, and HIV

   has more difficulty evolving resistance to Dolutegravir compared to EVG.

          221.    The anticompetitive incentives created by the No-Generics Restraints nevertheless

   prompted Gilead to create an FDC formulated with the inferior third agent, EVG. Absent the No-

   Generics Restraint, the only way for an FDC to make profits is by being substantially better than

   the alternative therapies. But with a No-Generics Restraint and consequent impairment of generic

   competition, an FDC can make profits by simply being employed to impair generic competition.

   With the No-Generics Restraint covering Stribild, Gilead would make a substantial portion of

   profits simply by impairing generic competition regardless of the relative efficacy of EVG as

   compared to Dolutegravir.

          222.    Moreover, unlike Japan Tobacco, ViiV would not have given Gilead a No-Generics

   Restraint. ViiV owned 3TC as well as Dolutegravir, so it would be able to make a competing

   version of the FDC as soon as generic TDF became available.



                                                   59
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 60 of 161



          223.     Creating a TDF/FTC/Dolutegravir in 2012 would have made good economic sense

   for Gilead if its goal was to do what manufacturers in competitive markets must do: make the best

   possible products as soon as possible. That FDC would have been state-of-the-art and would have

   been a boon to patients living with HIV. But the No-Generics Restraint with Japan Tobacco

   ensured that Gilead was not operating in a competitive market. Gilead’s goal was not to make the

   best possible product, but only one protected by a No-Generics Restraint that would impair

   competition. So, Gilead chose to make the inferior Stribild.

          224.     ViiV ultimately created its own FDC using Dolutegravir as the third agent, without

   access to Gilead’s TDF (and, later TAF) and FTC. ViiV now markets that product as Triumeq,

   comprising abacavir, 3TC, and Dolutegravir.

          225.     Recognizing the medical superiority of Dolutegravir, Gilead searched for a

   manufacturer of Dolutegravir who would not make a Tenofovir/3TC/Dolutegravir FDC with

   generic Tenofovir once it became available. Gilead eventually found such a manufacturer: itself.

   On February 7, 2018, the FDA approved a Gilead FDC comprising TAF, FTC, and Bictegravir,

   an integrase inhibitor that Gilead produces itself. In an ongoing patent-infringement lawsuit, ViiV

   alleges that Bictegravir is merely a copy of Dolutegravir—essentially, that Gilead simply stole

   Dolutegravir.

                          c)     Degrading Products

          226.     Gilead’s delay in marketing TAF until 2015 illustrates that the No-Generics

   Restraints incentivized and enabled it to intentionally delay introducing any innovations. Gilead’s

   conduct when it finally did make TAF-based products available illustrates that the pacts

   incentivized and enabled Gilead to actually degrade the safety and efficacy of its products rather




                                                   60
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 61 of 161



   than improve them. The pacts allowed Gilead to generate profits by impairing competition rather

   than creating the best possible products as soon as possible.

           227.   As set forth in detail below, Gilead intentionally degraded Stribild. Gilead knew

   when seeking FDA approval of Stribild that Tenofovir in a regimen boosted with COBI increased

   the probability of adverse side effects. Yet Gilead refused to reduce the strength of TDF in Stribild

   to account for the booster. Gilead did so in order to magnify the safety differences between TDF-

   based Stribild and its anticipated replacement product, TAF-based Genvoya. When formulating

   Genvoya, Gilead did reduce the strength of TAF to account for the booster.

           228.   Similarly, as set forth in detail below, Gilead intentionally delayed seeking FDA

   approval to market standalone TAF (Vemlidy), altogether withholding it from the market from

   November 2015 to November 2016. In addition, Gilead intentionally did not seek FDA approval

   to market standalone TAF in a safer milligram strength (10mg), while seeking and receiving that

   approval only for TAF used in Gilead’s FDCs. Gilead likewise intentionally did not seek FDA

   approval for use of standalone TAF in the treatment of HIV (instead getting only an indication for

   treatment of Hepatitis B), while seeking and obtaining an HIV indication for all of the TAF-based

   FDCs.

           229.   Intentionally and substantially degrading Stribild and standalone TAF made

   economic sense for Gilead only because doing so helped it to impair competition in the cART

   Market. The No-Generics Restraints incentivized and enabled that anticompetitive conduct.

   Gilead’s conduct in degrading these products is discussed further below because it not only

   illustrates the No-Generics Restraints’ anticompetitive effects on innovation, but is also itself

   exclusionary conduct in furtherance of Gilead’s scheme to monopolize the cART Market.

   5.      Gilead’s Unlawful Degrading of Stribild



                                                    61
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 62 of 161



          230.    As part of its scheme to move its TDF-based FDCs to TAF-based FDCs, Gilead

   intentionally refused to reduce the toxicity of TDF-based Stribild. Making Stribild less safe than

   even the other TDF products would help Gilead to later move prescriptions from TDF-based

   Stribild to TAF-based Genvoya.

          231.    Gilead knew before it ever began marketing Viread that co-administering TDF with

   a pharmacokinetic “booster” such as RTV very substantially increased the concentrations of

   Tenofovir in the patient’s blood. Gilead also knew that this increased exposure to Tenofovir

   concomitantly increased the patient’s risk of severe side effects, including kidney disorders and

   bone-density loss.

          232.    Stribild is EVG, FTC, and TDF, plus the booster COBI. Gilead’s own clinical trials

   on Stribild showed that it was even more toxic than unboosted TDF, resulting in more adverse

   events and treatment discontinuations. Gilead nevertheless formulated Stribild with 300mg of TDF

   together with the pharmacokinetic booster COBI. This is the same dosage in which Gilead sold

   TDF as a standalone product, i.e., for use without a booster.

          233.    At the same time that Gilead was formulating TDF-based Stribild, Gilead was

   conducting Phase I studies of TAF. Gilead knew from those studies that COBI, like RTV,

   significantly increased the patient’s exposure to Tenofovir and thereby substantially increased the

   risk of significant kidney and bone side effects. A Phase I TAF dosing trial showed that TAF 25mg

   was the optimal dose to achieve activity similar to a 300mg dose of TDF.

          234.    Based on that study and others, when formulating Genvoya—the TAF-based

   version of Stribild—Gilead significantly reduced the dosage of TAF, from 25mg for standalone

   TAF to only 10mg in the COBI-boosted Genvoya. Likewise, when later formulating COBI-

   boosted Symtuza, Gilead again used TAF 10mg rather than TAF 25mg.



                                                   62
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 63 of 161



          235.    Despite already having the results of the TAF studies, Gilead sought FDA approval

   of COBI-boosted Stribild with 300mg of TDF—the equivalent of 25mg of TAF—instead of

   reducing the dose of TDF. With the No-Generics Restraints with Japan Tobacco in place, Gilead

   intended, when the time was ripe, to transition the Stribild prescription base to Genvoya. Making

   Stribild even less safe than its other TDF drugs would help Gilead transition the prescription base

   from Stribild to Genvoya, which was protected by the longer No-Generics Restraint.

          236.    Gilead compounded the injury to Stribild purchasers by artificially raising Stribild’s

   price. Since first marketing Stribild in 2012, Gilead had consistently taken price increases on the

   drug once a year, in the range of 5% to 7%. That was the product’s profit-maximizing price level.

   In connection with the switch to TAF-based Genvoya in 2016, however, Gilead took its usual

   annual price increase on Stribild plus another mid-year price increase of an additional 7%. That

   increase boosted the wholesale price of a 12-month supply of Stribild to $34,686, substantially

   higher than the $30,930 price of Genvoya. Having withheld TAF from the market for a decade,

   Gilead now punished consumers who stuck with TDF-based Stribild, making them pay even higher

   supra-competitive prices.

          237.    Gilead’s intentional degradation of Stribild, and price increases above the historical

   and profit-maximizing level, made economic sense for Gilead only because that conduct was part

   of an anticompetitive scheme to impair competition. Absent a purpose and effect of impairing

   competition, Gilead’s economic incentive would have been to produce the best possible products

   as soon as possible, and to sell them at the profit-maximizing price.

   6.     Gilead’s Unlawful Degrading of Standalone TAF

          238.    As part of its unlawful scheme, Gilead also intentionally degraded another

   product—standalone TAF. From November 2015 to November 2016 Gilead made TAF available



                                                   63
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 64 of 161



   only as a component of its FDCs, not as a standalone product. Thus, during that critical year, when

   Gilead was aggressively moving prescriptions from the TDF-based products to its new line of

   TAF-based products, doctors could not prescribe standalone TAF together with HIV drugs

   manufactured by Gilead’s competitors in the cART Market. Any patient who wanted TAF could

   get it only by buying a Gilead FDC. Gilead thus used its control over Tenofovir to impair

   competition from suppliers of 3TC, RTV, substitute third agents, and substitute FDCs.

          239.    Even after it belatedly made standalone TAF available, Gilead sold it only in 25mg

   strength while making TAF available in 10mg strength when purchased as part of a Gilead FDC.

   When TAF is taken concurrently with a “booster” drug (such as COBI or RTV), it is safer to take

   only 10mg rather than 25mg of TAF. By refusing to make TAF 10mg available as a standalone

   product, Gilead forced the many patients who need a booster drug to buy Gilead FDCs rather than

   TAF plus a competing third agent.

          240.    Gilead achieved the same anticompetitive result by refusing to seek from the FDA

   approval of standalone TAF for use in the treatment of HIV. Gilead instead sought approval of the

   standalone drug for use only in the treatment of chronic Hepatitis B. Thus, any patients who want

   to use TAF in an approved regimen for treatment of HIV can obtain it only by purchasing one of

   Gilead’s FDCs. Gilead has deprived patients of the choice of using standalone TAF as part of an

   FDA-approved HIV treatment together with a competing HIV drug.

                  A.      Gilead anticompetitively withheld standalone TAF in 2015-2016.

          241.    Tenofovir is an essential input in a cART regimen, and Gilead has control over

   Tenofovir. And as described in detail above, TDF carries a substantial risk of severe side effects

   such as kidney toxicity and bone-density loss. TAF has a significantly better side-effects profile.




                                                   64
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 65 of 161



          242.    In 2014, Gilead began applying for FDA approval for TAF-based FDCs. On

   November 5, 2014, Gilead filed NDA 207561 for Genvoya (TAF/FTC/EVG/COBI); on June 1,

   2015 filed NDA 208351 for Odefsey (TAF/FTC/RPV); and on April 7, 2015 filed NDA 208215

   for Descovy (TAF/FTC).

          243.    At that time, Gilead did not, however, apply for FDA approval of a standalone TAF

   product. Instead, Gilead intentionally delayed filing its application for that FDA approval,

   withholding the application until January 11, 2016. Gilead knew and intended that in intentionally

   delaying the application for standalone TAF by one year, the FDA would not grant approval to

   market standalone TAF until about a year after approving Gilead’s TAF-based FDCs.

          244.    The FDA approved Genvoya, the TAF-based analogue to Gilead’s TDF-based FDC

   Stribild, on November 5, 2015. Gilead then immediately began marketing Genvoya and

   cannibalizing the sales of Stribild (as well as Viread, Truvada, and Atripla) to Genvoya.

          245.    The FDA approved Odefsey, the TAF-based analogue to Gilead’s TDF-based FDC

   Complera, on March 1, 2016. Gilead then immediately began marketing Odefsey and

   cannibalizing the sales of Complera (as well as Viread, Truvada, and Atripla) to Odefsey.

          246.    The FDA approved Descovy, the TAF-based analogue to Gilead’s TDF-based FDC

   Truvada, on April 4, 2016. Gilead then immediately began marketing Descovy and cannibalizing

   the sales of Truvada and Viread to Descovy.

          247.    As Gilead knew and intended, the FDA did not approve Vemlidy, Gilead’s TAF

   standalone pill, until November 10, 2016, just over a year after approving Genvoya. By then Gilead

   had succeeded in converting more than half of all Stribild prescriptions to Genvoya, and of

   Complera prescriptions to Odefsey. That pattern of rapid cannibalization continued through 2018.




                                                   65
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 66 of 161



          248.    Gilead intentionally withheld standalone TAF from the market in the critical

   timeframe of November 2015 to November 2016. Had Gilead not done so, doctors and patients

   could have begun using standalone TAF in combination with other HIV drugs marketed by

   Gilead’s competitors, rather than getting switched from their existing regimens to a Gilead TAF-

   based FDC. For example, widely used prescribing guidelines suggest that doctors and patients use

   Tenofovir in combination with (1) Gilead’s FTC or generic 3TC; and (2) Japan Tobacco’s EVG

   or ViiV’s dolutegravir or Merck’s raltegravir.

          249.    By withholding Vemlidy from the market while moving the TDF-based

   prescription bases to the TAF-based FDCs, Gilead used its control over Tenofovir to impair

   competition and maintain a dominant position in the cART Market. Without a standalone TAF on

   the market, Gilead forced anyone who wanted to buy TAF to also buy a Gilead TAF-based FDC.

   Those FDCs were unlawfully protected from competition by the amended—broader and

   lengthier—No-Generics Restraints.

                  B.      Gilead anticompetitively withheld standalone TAF 10mg.

          250.    As part of the same anticompetitive scheme, Gilead also refused to make TAF

   available in 10mg strength—continuing to the present day—as either a standalone product or an

   FDC coformulated with FTC. In the U.S., Gilead makes both standalone TAF and Descovy

   (TAF/FTC) only formulated with 25mg of TAF rather than 10mg.

          251.    As noted in detail above, Genvoya and Stribild contain three of the same active

   ingredients (FTC, COBI, and EVG), while Stribild contains TDF and Genvoya contains TAF.

   COBI, a pharmacokinetic “booster” drug, increases the time that a component, EVG, stays in a

   patient’s system (i.e., the drug’s pharmacokinetic “half-life”). This allows patients to take Stribild

   or Genvoya once a day, rather than twice a day.



                                                    66
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 67 of 161



          252.    COBI, however, also increases the concentration of Tenofovir in the patient’s

   blood. Thus, a patient taking Tenofovir with COBI will have a higher plasma concentration of

   Tenofovir than a patient who takes an equal dose of Tenofovir without COBI. This is true

   regardless of whether the Tenofovir is TDF or TAF.

          253.    Gilead knew from its long experience with Stribild that the presence of a booster

   drug such as COBI significantly increases the probability that Tenofovir will be more toxic to the

   patient’s kidneys and bones. Gilead knew when formulating its TAF-based products that: (1) TAF,

   like TDF, has higher levels of toxicity when used together with a booster; and (2) when used

   together with a booster TAF would be effective at a dosage of just 10mg. Thus, when formulating

   its new line of TAF-based products, Gilead included only 10mg of TAF in its FDC, Genvoya, that

   contains COBI. Similarly, when coformulating TAF, FTC, and COBI together with Janssen’s

   DRV (marketed as Symtuza beginning in July 2018), Gilead also used 10mg rather than 25mg of

   TAF. Gilead formulated all of its other TAF-based products—those without a booster—with 25mg

   of TAF.

          254.    Despite this knowledge, Gilead chose to make both Vemlidy (standalone TAF) and

   Descovy (TAF plus FTC) available only with 25mg of TAF. Gilead knew that, if Vemlidy and

   Descovy were available with a dosage of 10mg of TAF, many doctors and patients would prefer

   to prescribe or take Vemlidy or Descovy together with a booster other than Gilead’s COBI and a

   non-Gilead third agent, rather than Gilead’s Genvoya (and, later, Symtuza).

          255.    The purpose and effect of Gilead’s making 10mg TAF available only in its own

   boosted FDCs was to force patients who want to avoid the increased risk of TAF when used with

   a booster to purchase the Gilead FDCs. For example, such a patient must purchase Genvoya rather

   than Descovy plus generic ATV plus generic RTV. Gilead is unlawfully putting patients who need



                                                  67
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 68 of 161



   to use boosters to an untenable choice: either purchase Gilead’s boosted FDCs or be forced to use

   an unnecessarily high dose of TAF, with the accompanying risk of toxicity.

          256.    Notably, in other parts of the developed world—including Europe, Japan, and

   Canada—Gilead makes available two versions of Descovy, one with 25mg of TAF and another

   with 10mg. The official prescribing information for Descovy from the European Medicines

   Agency—the regulatory agency covering all European Union countries, where the 10mg dose is

   available—makes clear that the doctor should prescribe the 10mg version, rather than the 25mg

   version, when also prescribing a booster. Authorities in these nations recommend that patients take

   the TAF 10mg version of Descovy as part of a boosted regimen, and take the TAF 25mg version

   when not used as part of a boosted regimen.

          257.    As part of its scheme to impair competition in the cART Market in the U.S., Gilead

   has deprived American patients of that choice. Gilead has required American patients who want

   to avoid the risk of kidney and bone toxicity from a boosted TAF-based regimen to purchase

   Gilead’s boosted FDCs.

                  C.     Gilead anticompetitively withheld an HIV indication for standalone
                         TAF.

          258.    Gilead similarly used its control over Tenofovir to impair competition in the cART

   Market by refusing to seek from the FDA an indication for use of standalone TAF in the treatment

   of HIV. Instead, Gilead sought FDA approval only for use in treatment of chronic Hepatitis B.

          259.    Gilead obviously knew that standalone TAF was active against HIV, as

   demonstrated by, among many other facts, Gilead’s having sought FDA approval of HIV

   indications for numerous TAF-containing FDCs. Obtaining FDA approval of an HIV indication

   for standalone TAF would have been a trivial undertaking for Gilead. In connection with its

   November 5, 2014 application for approval of Genvoya, Gilead performed and submitted to FDA

                                                   68
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 69 of 161



   studies demonstrating the efficacy of both standalone TAF and TAF/FTC in the treatment of HIV.

   FDA approval of standalone TAF for treatment of HIV would have required, at most, that Gilead

   submit some bioequivalence data that would have been trivial and inexpensive for Gilead to obtain.

           260.   Gilead nevertheless chose not to seek an HIV indication for standalone TAF. As in

   Gilead’s intentional delay in marketing TAF as a standalone product at all, and in its intentional

   refusal to make TAF available as a 10mg pill, the purpose and effect of Gilead’s continuing refusal

   to seek and obtain FDA approval for use of standalone TAF in the treatment of HIV is to force

   patients to purchase Gilead’s FDCs rather than standalone TAF plus a competing HIV drug.

           261.   Gilead knew that if standalone TAF (Vemlidy) were indicated for use in treatment

   of HIV, many doctors and patients would prefer Vemlidy together with other competing HIV

   drugs, rather than Gilead’s TAF-based FDCs. Those TAF-based FDCs are indicated for use in the

   treatment of HIV. So, if doctors or patients want to use TAF that is indicated for use in the

   treatment of HIV, they must purchase one of Gilead’s TAF-based FDCs. (In theory, doctors could

   prescribe Vemlidy “off-label” for use in the treatment of HIV, but in fact most doctors will not do

   so.)

           262.   Gilead’s Descovy (TAF/FTC) has an HIV indication, so doctors can and do

   prescribe Descovy together with non-Gilead third agents. That circumstance does not negate the

   anticompetitive effect of Gilead’s forcing patients who want TAF to take a Gilead TAF-based FDC

   (including Descovy). The patents protecting the TAF molecule are set to expire in 2022. But Gilead

   has applied for patents that claim the formulation of TAF with FTC. See, e.g., U.S. Patent

   Application Publication 2018/0177734 A1. When granted, those patents will extend far beyond

   2022.




                                                   69
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 70 of 161



          263.    Withholding an HIV indication made economic sense for Gilead only because it

   impaired competition. Gilead in fact had already conducted the clinical trials necessary to get FDA

   approval for use of standalone TAF in treating HIV.

                  D.      Gilead degraded standalone TAF with anticompetitive purpose and
                          effect.

          264.    Basic economic facts demonstrate that Gilead’s conduct had anticompetitive

   purpose and effect. Absent the intended effect of impairing and delaying competition, degrading

   standalone TAF would have been economically irrational for Gilead. Notably, Gilead marketed

   other TAF-containing products in 2015-2016, made TAF 10mg strength available in its FDCs that

   were to be boosted, and obtained an HIV indication for all of its other five TAF-containing

   products.

          265.    If Gilead had not degraded standalone TAF, Gilead would have made more than an

   additional $200 million in standalone TAF sales annually. Gilead’s forgoing more than $200

   million in additional annual TAF sales makes economic sense for Gilead solely because that

   conduct impairs competition. The $200 million in annual lost standalone TAF sales is Gilead’s

   investment in impairing and delaying competition in the cART Market.

          266.    Competition in the cART Market was insufficient to mute the anticompetitive

   effects of Gilead’s degrading standalone TAF (i.e., Gilead’s refusal to make available standalone

   TAF in 2015-2016, to make it available in 10mg strength, and to make it available with an HIV

   indication).

          267.    Gilead’s degrading of the product was a significant departure from Gilead’s

   longstanding practice. Gilead first acquired the rights to Tenofovir in the early 1990s. As explained

   above, however, Tenofovir alone cannot be taken orally. To allow oral administration, Gilead

   formulated prodrugs of Tenofovir, thus allowing it to be marketed in the form of a pill that patients

                                                    70
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 71 of 161



   can swallow. Immediately upon marketing that form of Tenofovir—TDF—in 2001, Gilead made

   it available as a standalone product and obtained FDA approval for its use in treatment of HIV.

           268.   Gilead continued this pattern when it began marketing Tenofovir-based FDCs,

   beginning with Truvada in August 2004. At that time, TDF was the form of Tenofovir that Gilead

   used in its own FDCs; it used the same milligram strength in Truvada that it made available in its

   standalone Tenofovir (Viread); and it continued to make available for use in the treatment of HIV

   the same form of Tenofovir that it used in its FDCs. Gilead continued this pattern without

   interruption throughout the introduction and marketing of all of its other FDCs from 2004 through

   2014.

           269.   Gilead had consistently and insistently cannibalized the sales of Viread (TDF) to

   the unlawfully protected TDF-based FDCs, but at least Gilead had made available for purchase as

   a standalone drug the same TDF that it used in its FDCs. Shortly after Gilead began marketing

   Tenofovir as a standalone product (Viread), doctors began to co-prescribe and co-administer it as

   a “backbone” drug for use with third agents. When developing and designing their third agents,

   Gilead’s competitors relied on reasonable access to the best available form of Tenofovir as a

   backbone drug—with the same form, strength, and indications as the Tenofovir that Gilead used

   in its own FDCs. Gilead thus profited from Tenofovir’s use both by selling it as an ingredient in

   its FDCs and by permitting competitors to market their third agents to be co-administered with the

   same form, strength, and indications of Tenofovir that Gilead used in its FDCs.

           270.   In order to even further impair competition in the cART Market—beyond the

   impairment wrought by the No-Generics Restraints—Gilead began degrading standalone TAF in

   2015. This marked an important change in Gilead’s prior, voluntary pattern of conduct that had

   persisted for more than a decade. Gilead made a conscious choice to change this established pattern



                                                   71
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 72 of 161



   in order to impair competition. Gilead has never offered a public justification for its conduct in

   degrading standalone TAF, and it has no legitimate justification.

          271.    Competition within the cART Market has not been able to counter Gilead’s

   anticompetitive conduct. Competitors had sunk substantial resources into promoting their third

   agents to be co-administered with Tenofovir. It is not feasible for them to start over from scratch

   and develop their own substitutes for Tenofovir. The high barriers to entry in the prescription

   pharmaceutical marketplace mean that the market is locked into Tenofovir as a principal backbone

   drug in the cART regimen for the foreseeable future.

          272.    Through its long-standing, voluntary course of dealing with its competitors, Gilead

   permitted and facilitated the use of Tenofovir as a principal component of the cART regimen and

   caused its competitors to anticipate and rely upon access to the best available form of Tenofovir,

   and the form that Gilead uses in its own FDCs, just as those competitors made the best forms of

   their third agents available for co-administration with Tenofovir. As a result, Gilead has a duty not

   to degrade standalone TAF for the purpose of denying its rivals the ability to continue to

   “interoperate” practically with Tenofovir.

          273.    Gilead refused to sell standalone TAF in 2015-16 and continues to refuse to sell

   standalone TAF in 10mg strength and with an HIV indication not because of any lack of consumer

   demand for that product, but precisely because there is a consumer demand for it. Gilead degraded

   standalone TAF in order to shift the undeniable consumer demand for that product to Gilead’s

   TAF-based FDCs.

          274.    In degrading standalone TAF while making non-degraded TAF available as a

   component of Gilead FDCs, Gilead granted to purchasers of those FDCs a bundled discount that




                                                    72
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 73 of 161



   its rivals cannot match. Gilead’s conduct impaired competition from equally efficient rivals who

   make less than all of the components in Gilead’s exclusionary bundles, i.e., its TAF-based FDCs.

          275.    Gilead’s degrading TAF has also artificially reduced the prescription base of

   Vemlidy (standalone TAF) and Descovy (TAF plus FTC) that will be available for generic

   substitution when the principal patents on TAF and FTC expire in May 2022 and September 2023,

   respectively. Those artificial reductions in the prescription bases will: (1) dramatically increase the

   prices that patients will pay for TAF; and (2) reduce the pricing pressure that Gilead’s TAF-based

   FDCs would otherwise face in the cART Market. Gilead has harmed the competitive process

   without a legitimate business justification. Gilead’s conduct harmed competition on the merits,

   increased prices, limited the quality and availability of products, and increased costs.

   7.     Gilead’s Unlawful Regulatory Gaming

          276.    Gilead’s intentionally withholding an HIV indication from standalone TAF has

   another anticompetitive purpose and effect. That withholding triggers regulatory barriers to the

   timely and effective entry into the market of generic standalone TAF with an HIV indication

   (“TAF-HIV”) and generic-TAF-based FDCs.

          277.    With the fair and open competition that the antitrust laws provide, beginning (at the

   latest) with the availability of generic TAF in May 2023, doctors and patients would have

   important competitive alternatives to Gilead’s TAF-based FDCs. For example, doctors could begin

   prescribing generic TAF-HIV together with another NRTI (e.g., 3TC), and a third agent. And

   competing manufacturers could coformulate generic TAF-HIV with a large variety of

   antiretroviral agents to make FDCs for use in the treatment of HIV.

          278.    Gilead has unlawfully manipulated the regulatory framework in order to impair and

   delay that generic-TAF-based competition. Gilead is unlawfully maintaining its monopoly by



                                                     73
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 74 of 161



   refusing to get an HIV indication for Vemlidy (standalone TAF). Gilead’s purpose in withholding

   an HIV indication is to force competitors—those seeking to market generic TAF-HIV and those

   seeking to use it as a component of competing FDCs—to conduct time-consuming and expensive

   clinical trials.

           279.       But for Gilead’s gaming of the regulatory system, it would be entirely unnecessary

   for competitors to conduct those expensive and delay-inducing trials. Gilead in fact already

   conducted the clinical trials that are necessary for FDA approval of use of Vemlidy in treating

   HIV. Gilead nevertheless refused to ask the FDA for that indication, with a purpose of invoking

   this regulatory barrier to competitors’ entry.

           280.       Forgoing the HIV indication causes Gilead to lose more than $200 million in

   Vemlidy sales every year. But impairing competitors’ entry into the marketplace is even more

   valuable to Gilead. Withholding an HIV indication for Vemlidy makes economic sense for Gilead

   only because of its anticompetitive effects, including impairing and delaying competition from

   generic-TAF-based competitors.

           281.       This regulatory gaming will help Gilead to maintain its monopoly in the cART

   Market. Unless enjoined by this Court, Gilead will succeed in preventing until as late as 2032 the

   flourishing of price competition and FDC innovation that should begin no later than May 2023.

                      A.     TAF is vulnerable to generic competition in May 2023.

           282.       Absent Gilead’s unlawful manipulation of the regulatory framework, generic TAF-

   HIV could enter the market by May 2023 at the latest. Gilead has NCE exclusivity for standalone

   TAF, which expires on November 5, 2020. That exclusivity prevents any manufacturer from filing

   an application with the FDA to make generic TAF until November 5, 2019. When manufacturers

   file such an application, Gilead will sue them for patent infringement, eliciting the 30-month stay



                                                      74
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 75 of 161



   under the Hatch-Waxman Act. That stay will not begin to run until November 5, 2020 and will

   expire 30 months later, in or about May 2023. Absent Gilead’s unlawful manipulation described

   below, manufacturers could easily “design around” Gilead’s patents, get FDA approval, and begin

   marketing generic TAF-HIV, and use generic TAF as a component of a competing FDC, no later

   than May 2023.

          283.    Gilead’s patents protecting TAF can be divided into two groups:

    Group               Patent No.          Patent Name         Patent Expiry       Description
    Group One           7,390,791           “Prodrugs of        7 May               Tenofovir
                                            phosphonate         2022                Alafenamide
                                            nucleotide                              Molecule
                                            analogues”

                        7,803,789           “Prodrugs of        2 Feb               Tenofovir
                                            phosphonate         2022                Alafenamide
                                            nucleotide                              Molecule
                                            analogues”
    Group Two           8,754,065           “Tenofovir          15                  Hemifumarate
                                            alafenamide         Aug                 Salt
                                            hemifumarate”       2032

                        9,296,769           “Tenofovir          15                  Hemifumarate
                                            alafenamide         Aug                 Salt
                                            hemifumarate”       2031

          284.    The first group consists of U.S. Patents Nos. 7,390,791 and 7,803,788. Those two

   patents protect the basic prodrug molecule design—the drug composition and drug product—and

   expire in 2022.

          285.    The second group consists of U.S. Patents Nos. 8,754,065 and 9,296,769. Those

   two patents claim the hemifumarate salt of tenofovir alafenamide, i.e. the salt in which the ratio of

   fumaric acid to tenofovir alafenamide is approximately 0.5, and protect its use in pharmaceutical

   compositions. The hemifumarate salt is variously referred to as “GS-7340-03” or “TAF fumarate.”

   These patents expire in 2032.


                                                    75
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 76 of 161



          286.    Manufacturers commonly use salts of pharmaceutical compositions to increase oral

   solubility, thereby improving manufacturability and stability. When a soluble salt dissolves in

   water, the positively charged component (e.g., tenofovir alafenamide) and the negatively charged

   component (the fumarate) separate.

          287.    As long as the pharmacokinetics and safety profile of two different salts of the same

   therapeutic moiety (e.g., tenofovir alafenamide) are bioequivalent, the different salts’ clinical

   efficacy is identical. The FDA therefore permits manufacturers to use a streamlined process, under

   Section 505(b)(2) of the FD&C Act (21 U.S.C. § 355(b)(2)), to get approval for a drug that uses a

   salt different than that used by the reference drug. The manufacturer usually need not conduct any

   clinical trials, but must merely show that the salt that it proposes to use results in the same safety

   profile as, and is bioequivalent to, the reference drug. The FDA may also assign an AB-rating to

   the product, making it automatically substitutable for the reference drug at the pharmacy counter.

          288.    Thus, by making the drug with a different salt than the one used by the brand

   manufacturer, other manufacturers can get FDA approval while avoiding infringing the brand

   manufacturer’s patents. This is known as “designing around” the patents. Designing around a

   brand manufacturer’s patents on particular salts prevents those manufacturers from using

   secondary patents to extend their monopolies beyond the expiration of the basic patents that claim

   the therapeutic moiety itself.

          289.    Manufacturers could easily design around Gilead’s later-expiring Group Two

   patents (i.e., the patents on the hemifumarate salt). That would allow generic entry in 2023 (when

   the NCE exclusivity, plus the 30-month stay expire), not 2032.

          290.    All of Gilead’s current TAF-containing products use the hemifumarate salt of

   tenofovir alafenamide. But Gilead originally started clinical development of its TAF product line



                                                    76
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 77 of 161



   with the monofumarate salt where the ratio of fumaric acid to tenofovir alafenamide is

   approximately 1. The monofumarate salt is variously referred to as “GS-7340-02” or “TAF

   monofumarate.” Gilead transitioned to using the hemifumarate salt only during phase II and phase

   III development of many of its products and for final development.

          291.    Gilead used the monofumarate salt in some of its own phase II clinical trials, and

   used those studies to get FDA approval of the hemifumarate-containing final products. Based on

   Gilead’s own data, the FDA concluded that “[the hemifumarate salt] is considered comparable to

   [the monofumarate salt] based on physical/chemical properties and pharmacokinetic data.” FDA,

   “Pharmacology                 Review                 for              NDA                 207-561,”

   https://www.accessdata.fda.gov/drugsatfda_docs/nda/2015/207561Orig1s000PharmR.pdf, at 12

   (last accessed Dec. 18, 2019).

          292.    In fact, at least three of the initial clinical trials performed by Gilead to evaluate

   TAF, the GS-120-1101, GS-US-120-0104, and GS-US-292-0101 trials, used the monofumarate

   rather than hemifumarte salt. Gilead Sciences, Inc., “Protocol GS-US-320-0108, Amendment 2.1,”

   https://clinicaltrials.gov/ProvidedDocs/36/NCT02836236/Prot_000.pdf, at 31 (last accessed Dec.

   18, 2019).

                  B.     Gilead withheld an HIV indication in order to impair competition.

          293.    Gilead’s intentional withholding of the HIV indication impaired the sale of generic

   TAF-HIV for use in combination with other standalone NRTIs and third agents, in competition

   with Gilead’s TAF-based FDCs. In order to obtain from the FDA an AB-rating to the reference

   drug, and thus to be automatically substitutable at the pharmacy counter, the applicant must show

   that the proposed generic drug is bioequivalent to the reference drug and has, among other

   requirements, the same labeling as the reference drug.



                                                   77
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 78 of 161



          294.    Accordingly, a proposed generic TAF-HIV must have the same label as Vemlidy.

   Gilead intentionally withheld an HIV indication from Vemlidy, so a manufacturer seeking an AB-

   rating for its standalone TAF product must also omit an HIV indication from its label. The only

   generic standalone TAF ANDA product—the only AB-rated ANDA product that will be

   automatically substitutable for brand Vemlidy at the pharmacy—is one that is not indicated for use

   in the treatment of HIV.

          295.    When a generic Vemlidy—without an HIV indication—becomes available, doctors

   could in theory prescribe it for “off-label” use. But, in fact, substantial numbers of doctors will not

   do so. And federal law (21 C.F.R. § 202.1) makes it unlawful for a pharmaceutical manufacturer

   to actively encourage doctors to prescribe the product for off-label use. The effect—intended by

   Gilead—will be to shield Gilead’s TAF-based FDCs from competition from combinations of

   standalone products that include generic standalone TAF.

          296.    Gilead’s conduct will also impair the sale of competing FDCs made with generic

   TAF. When generic TAF becomes available, competing manufacturers would be able to formulate

   FDCs with generic TAF and other antiretrovirals. But Gilead’s withholding of the HIV indication

   for standalone TAF will substantially complicate, delay, and increase the expense of the regulatory

   pathway for competing manufacturers.

          297.    When all of the components of a proposed FDC have previously received FDA

   approval for treatment of HIV, an applicant seeking FDA approval need provide only a study

   showing that the drugs are safe and effective when used together, and some bioavailability data

   showing that the FDC produces blood levels for each of the active ingredients adequate to achieve

   efficacy. Importantly, when all of the components of a proposed FDC have previously received




                                                     78
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 79 of 161



   FDA approval for treatment of HIV, the applicant need not provide to the FDA any new preclinical

   or safety and efficacy data.

          298.    In contrast, when all of the components of a proposed FDC have not previously

   received FDA approval for treatment of HIV, the applicant must provide new preclinical and safety

   and efficacy data. The cost and delays attendant upon obtaining and presenting that data to the

   FDA are substantial. As intended by Gilead, those costs and delays will impair competition to

   Gilead’s TAF-based FDCs.

          299.    Moreover, Gilead is currently taking steps to ensure that competitors cannot avoid

   these costs and delays by formulating their FDCs with generic TAF/FTC once the FTC patents

   expire. As noted above, Gilead is already in the process of patenting the formulation of any salt of

   tenofovir alafenamide with FTC.

          300.    Absent the intended effect of impairing and delaying competition, Gilead’s

   withholding of an HIV indication for TAF made no economic sense for Gilead. Gilead’s motive

   in withholding an HIV indication from TAF was to impair and delay competition. Gilead’s

   forgoing more than $200 million in annual standalone TAF sales is an investment in impairing and

   delaying competition.

   8.     Gilead’s Anticompetitive Conduct to Delay Entry of Generic Viread, Truvada, and
          Atripla

          301.    Beginning in 2008, generic-drug manufacturer Teva Pharmaceuticals challenged

   the patents on Gilead’s Viread, Truvada, and Atripla. Other generics manufacturers, including

   Mylan Pharmaceuticals, Lupin Pharmaceuticals, Cipla Ltd., Hetero Drugs Ltd., Amneal

   Pharmaceuticals, and Aurobindo Pharma, ultimately also challenged the patents on one or more of

   those products.




                                                   79
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 80 of 161



           302.    Viread, Truvada, and Atripla are formulated with TDF and/or FTC. Gilead had been

   sitting on TAF, the successor product to TDF, since at least 2004. These challenges to the TDF

   and FTC patents prompted Gilead to finally dust TAF off and prepare to switch all of its TDF-

   based franchise to a TAF-based franchise.

           303.    Gilead’s plan to transition the TDF franchise to a TAF franchise would be

   disrupted, however, if generic versions of Viread, Truvada, or Atripla entered the market before

   Gilead accomplished the switch to TAF-based products, which were protected by the broader and

   longer No-Generics Restraints. Gilead prevented the disruption of its anticompetitive schemes by

   enticing Teva and the other generic manufacturers to delay entry into the market with their generic

   TDF-based products.

                   A.      Most-Favored-Entry and Most-Favored-Entry-Plus clauses delay
                           generic entry.

           304.    Gilead compounded the anticompetitive effects of the No-Generics Restraints by

   including Most-Favored-Entry (“MFE”) and Most-Favored-Entry-Plus (“MFEP”) clauses in

   patent-settlement agreements with Teva and the other generics manufacturers. Gilead used these

   clauses to entice Teva to delay entry into the market in return for assurance that no other generic

   manufacturer would enter the market before Teva.

           305.    An agreement with an MFE clause arises when the brand manufacturer and the

   “first-filer”—the generic manufacturer that filed the first ANDA with a Paragraph IV

   certification—settle the patent litigation, with the generic manufacturer agreeing to delay entering

   the market until a specified date. The MFE clause provides that if any other generic manufacturer

   (a “second-filer”) succeeds in entering the market before that date, the first-filer may enter at the

   same time. An MFE can delay generic entry by reducing a second-filer’s incentive to try to enter

   the market before the first-filer.

                                                    80
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 81 of 161



           306.    A first-filer that is otherwise entitled to a 180-day period of ANDA Exclusivity can

   forfeit it. When a second-filer gets a final court decision that the brand manufacturer’s patents are

   invalid or not infringed, the first-filer forfeits its ANDA Exclusivity if it does not enter the market

   within 75 days of the court decision. 21 U.S.C. § 355 (j)(5)(D)(i)(I)(bb). The first-filer would

   forfeit the statutory exclusivity, for example, if it agreed to delay entry until Year 7 and a second-

   filer got a final court decision of patent invalidity in Year 5. Having agreed not to begin marketing

   until Year 7, the first-filer could not enter the market within 75 days of the second-filer’s favorable

   court decision in Year 5. So, the first-filer would forfeit its ANDA Exclusivity. The MFE allows

   the first-filer to circumvent this statutory provision.

           307.    Absent an MFE clause, a second-filer could enter in Year 5 and get a substantial

   period of de facto (non-statutory) exclusivity in the generics sector of the market. The first-filer

   would be stuck on the sidelines while the second-filer enjoyed de facto exclusivity. Because it is

   the prospect of obtaining that period of de facto exclusivity that motivates a second-filer to incur

   the substantial costs and burdens of trying to enter the market before the entry date to which the

   first-filer agreed, and because an MFE would eliminate that possibility, an MFE would reduce the

   incentive for second-filers to try to enter the market before the first-filer.

           308.    Like an MFE, an MFE-Plus (MFEP) dramatically reduces a second-filer’s incentive

   to try to enter the market before the first-filer. An MFEP provides that the brand manufacturer will

   not grant a license to any second-filer to enter the market until a defined period of time after the

   first-filer enters. The clause might provide, for example, that the brand manufacturer will not grant

   a license to any second-filer to enter the market until 180 days after the first-filer enters.

           309.    Absent the MFEP, a second-filer could use its challenge to the patents as leverage

   to negotiate from the brand manufacturer a license to enter the market before the first-filer. And



                                                      81
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 82 of 161



   the first-filer’s statutory ANDA Exclusivity would not prohibit that earlier entry if, for example,

   the first-filer forfeited the ANDA Exclusivity by having failed to get tentative FDA approval

   within 30 months. 21 U.S.C. 355 § (j)(5)(D)(i)(I)(aa)(BB). The second-filer could thereby enjoy a

   substantial period of de facto exclusivity in the generic sector of the market. An MFEP would

   eliminate that possibility by ensuring that the second-filer could not successfully negotiate for an

   earlier licensed entry date.

           310.    In short, the Hatch-Waxman Amendments leave open at least two pathways for

   second-filers to enter the market before a first-filer that has agreed to delay entry into the market.

   The second-filer could win the patent litigation and trigger forfeiture of the first-filer’s ANDA

   Exclusivity when it fails to enter the market within 75 days of the court decision; and the second-

   filer could negotiate an earlier entry date from the brand manufacturer and enter the market if the

   first-filer has forfeited statutory exclusivity by having failed to get FDA approval within 30

   months. A brand manufacturer could use MFEs and MFEPs to close the two pathways to earlier

   generic entry that Congress left open.

           311.    The anticompetitive effects of MFEs and MFEPs may be compounded by

   increasing the number of generic manufacturers to which the clauses apply. When one second-filer

   is deciding whether to initiate or continue a patent challenge, four other generic manufacturers

   might also have already started a patent challenge or be poised to do so. Knowing that the brand

   manufacturer has already granted an MFE to the first-filer and has offered to grant one to the

   second-filer himself, the second-filer knows that the brand manufacturer will also likely grant one

   to the third, fourth, fifth, and sixth filers.

           312.    In these circumstances, the second-filer faces the prospect that, even if it expends

   substantial resources to win the patent case, its “victory” would trigger simultaneous entry into the



                                                    82
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 83 of 161



   market by the first-filer, possibly an “authorized generic” marketed by the brand manufacturer,

   and four other generics. As shown in detail below, entry by that number of manufacturers would

   quickly compete prices down to near marginal cost.

            313.   The use of MFEs and MFEPs may therefore mean that no other generic

   manufacturer can profitably invest in using its patent challenge to try to get earlier entry than the

   first-filer.

                   B.     Gilead used MFEs and MFEPs to delay generic entry.

            314.   Gilead used MFEPs and MFEs to delay the onset of generic competition to Viread,

   Truvada, and Atripla. The MFE agreements set a date for initial generic entry and provided that

   the first-filer, Teva, could enter sooner should a second-filer gain entry into the market by, for

   example, proving the Gilead patents invalid. The MFEP clauses compounded the anticompetitive

   effects of these provisions by promising that Gilead would not authorize further generic entry for

   a defined period after the initial entry. These anticompetitive clauses, together with the unlawful

   No-Generics Restraints that Gilead had already used, worked. All generic manufacturers agreed

   to stay out of the market for the period of time that Gilead granted to Teva in the MFEP, and Teva

   agreed to delay entry into the market.

                   1)     Teva filed the first ANDAs with Paragraph IV certifications.

            315.   On September 26, 2008, Teva filed the first ANDA seeking FDA approval to sell

   generic Truvada. Teva’s ANDA, which was assigned ANDA No. 90894, contained a Paragraph

   IV certification as to Gilead’s patents 6,642,245 and 6,703,396 that claim the FTC composition

   (the “FTC Enantiomer Patents”), which were set to expire on May 4, 2021 and September 9, 2021,

   respectively. Teva asserted that the patents were invalid, unenforceable, or not infringed by its

   proposed generic version of Truvada.



                                                    83
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 84 of 161



           316.    On the same day, Teva also filed the first ANDA seeking FDA approval to sell

   generic Atripla. Teva’s ANDA, which was assigned ANDA No. 91215, contained a Paragraph IV

   certification as to the FTC Enantiomer Patents and to BMS’s patents covering EFV. Teva also

   provided a Paragraph IV certification as to Gilead’s basic patents claiming TDF and certain

   methods of using it—patents 5,922,695; 5,935,946; 5,977,089; and 6,043,230 (the “TDF Patents”).

   Teva asserted that the TDF patents were invalid, unenforceable, or not infringed.

           317.    On or about November 3, 2008, Teva notified Gilead that Teva had filed the

   ANDAs and explained in detail why the patents were invalid and not infringed by Teva’s ANDA

   products.

           318.    On December 12, 2008, Gilead filed suit in the U.S. District Court for the Southern

   District of New York (No. 08-cv-10838), alleging that Teva’s generic Truvada would infringe the

   FTC Enantiomer Patents. On September 25, 2009, Gilead filed an amended complaint, adding

   allegations that Teva’s generic Atripla would infringe the FTC Enantiomer Patents. Gilead filed

   the patent infringement lawsuit without regard to its merits. In fact, Gilead knew that there was a

   substantial risk that it would lose the patent litigation.

           319.    On July 1, 2009, Teva filed the first ANDA seeking FDA approval to sell generic

   Viread. Teva’s ANDA, which was assigned ANDA No. 91692, contained a Paragraph IV

   certification as to the TDF Patents, claiming that they were invalid, unenforceable, or not infringed.

   On or about January 25, 2010, Teva notified Gilead that Teva had filed ANDA No. 91692,

   detailing why the TDF Patents were invalid and not infringed by Teva’s ANDA product.

           320.    On March 5, 2010, Gilead filed suit in the U.S. District Court for the Southern

   District of New York (No. 10-cv-01796) alleging that Teva’s generic Viread would infringe the

   TDF Patents. Gilead filed the patent infringement lawsuit against Teva without regard to the



                                                      84
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 85 of 161



   lawsuit’s merits. In fact, Gilead knew that there was a substantial risk that it would lose the patent

   litigation.

           321.   Thereafter, the litigation of the TDF patents, which affected Teva’s applications for

   Viread, Truvada, and Atripla (all of which contain TDF) was conducted in the Southern District

   of New York (No. 10-cv-01796). The litigation of the FTC Enantiomer Patents, which affected

   Teva’s applications for Truvada and Atripla (both of which contain FTC), was conducted in the

   Southern District of New York (No. 08-cv-10838).

           322.   Subsequent events set the stage for Gilead to use MFEPs and MFEs to elicit delayed

   entry from Teva and all other generic manufacturers that sought to market generic Viread, Truvada,

   and Atripla.

                  2)      Second-filers posed a threat to Teva.

           323.   From March 2010 to February 2013 (when Gilead enticed Teva into a settlement

   on Viread), six more generic-drug manufacturers—Lupin, Cipla, Hetero, Aurobindo, Strides

   Pharma, and Macleods Pharmaceuticals—filed ANDAs seeking FDA approval to sell generic

   Viread. The first two of those six manufacturers included Paragraph IV certifications with respect

   to the TDF Patents. Gilead and Teva knew and understood that the other four of those six intended

   to enter the market as soon as possible and would amend their ANDAs to include Paragraph IV

   certifications (as is common in the industry) if it appeared that they had an opportunity for a period

   of de facto exclusivity.

           324.   These competitors posed a significant threat to Teva. The FD&C Act’s forfeiture

   provisions created the prospect that, if Teva agreed to a long delay in entry, without the protection

   of an MFEP and MFE, a second-filer would: (a) obtain a judgment of invalidity or noninfringement

   and enter the market years before Teva; or (b) would use the leverage of its patent challenge to



                                                    85
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 86 of 161



   negotiate a better licensed-entry date from Gilead. Without those clauses, Teva faced a substantial

   risk that it would be stuck on the sidelines while second-filers entered the market years in advance

   and reaped the corresponding gains of being the first ANDA entrants.

          325.    Gilead enticed Teva to enter into the settlement for Viread in part by using MFE

   and MFEP clauses to forestall generic competition to Teva after it entered the market. This

   reduction in generic competition was enormously valuable to Teva. For every week that Teva was

   on the market as the only generic manufacturer of a standalone product such as Viread, it could

   expect to sell all of the generic units at about 90% of the price of branded Viread. Entry of other

   generics, however, would significantly cut Teva’s unit sales and the profits per sale. A third generic

   version would cut Teva’s unit share to a third and permit a price of only 44% of the branded price;

   entry of a seventh version would cut Teva’s unit share to one-seventh and permit a price of only

   23% of the brand price.

          326.    In 2017 (the year that Teva eventually entered the market) Viread had U.S. sales of

   $591 million, or about $11 million per week. Generics collectively (however many there were)

   could expect to take 80% of Viread’s unit sales. Thus, as the sole generic on the market Teva could

   expect to make $7.9 million for every week of sales; with seven generics on the market, Teva could

   expect to make only $289,000 for every week of sales.

          327.    Gilead’s efforts to forestall generic competition increased Teva’s sales by $7.6

   million for every week in which it was the only generic Viread seller. Moreover, Teva’s

   competitive advantage would not be limited to just the period when no other manufacturer was

   selling the product. With a date-certain, single-entrant launch date, Teva could ramp up its

   production and negotiate contracts with its customers to effectively stuff the distribution channel

   with many more weeks of product before the second-filers entered the market, and to lock in high



                                                    86
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 87 of 161



   prices with long-term sales contracts. The difference between the single-generic price and the price

   with multiple generic competitors would translate into a significant cost to consumers.

                  3)      Gilead gave Teva an MFEP and put MFEs in all Viread agreements.

           328.   In order to delay entry of generic Viread, Gilead in fact gave Teva an MFEP and

   put MFE clauses in all of its settlement agreements with the generic manufacturers. Those clauses

   caused Teva to agree to delay entry, and they prompted all of the second-filers to agree to delay

   entry until at least six weeks after Teva entered.

           329.   The first MFE appeared on November 27, 2012 in an interim agreement between

   Gilead and Teva, in which Teva agreed that it would not enter the market with Viread or Truvada

   while the TDF patent litigation was pending, until the earlier of (i) various events in the patent

   litigation (e.g., a finding of invalidity), or (ii) a second-filer entered the market. Gilead and Teva

   put this MFE in the public record, so all of the second-filers knew that any final agreement between

   Gilead and Teva was also very likely to include an MFE.

           330.   In February 2013, Gilead and Teva agreed in principle to settle their litigation over

   the TDF Patents, and they finalized the agreement in April 2013. Under the agreement, Teva

   agreed to delay marketing its generic Viread and any TDF-containing product until December 15,

   2017.

           331.   The MFE and MFEP allowed Gilead to extract an exceedingly late entry date—just

   six weeks before the end of the patent term. The MFE provided that, if any second-filer entered

   the market before December 15, 2017, Teva’s entry date would be moved up accordingly. The

   MFEP provided that Gilead would not grant any other manufacturer a license to enter the market

   with generic Viread until at least six weeks after Teva’s agreed entry date.




                                                    87
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 88 of 161



          332.    The MFE and MFEP also allowed Gilead to obtain a later entry date than Teva

   otherwise would have agreed to. Without the clauses, Teva faced the prospect of simultaneous

   entry by as many as six other generic manufacturers. With the clauses, Teva was nearly guaranteed

   a period of time as the only generic on the market, and was absolutely guaranteed that no other

   generic manufacturer would enter before it.

          333.    When agreeing to the delayed December 15, 2017 entry date, Teva knew that: (1)

   Gilead was willing to include the anticompetitive MFEs in settlement agreements with second-

   filers; (2) it was in Gilead’s financial interest to include such clauses in agreements with all second-

   filers; (3) the second-filers knew that the Gilead/Teva agreement included an MFE; (4) given the

   MFE and MFEP, it was not in any second-filer’s interest to incur the costs of patent litigation to

   try to enter the market before Teva; and (5) the MFEs’ deterrent effect would grow with every

   additional one that Gilead included in another settlement.

          334.    On information and belief, Gilead advised the second-filers of the existence of the

   MFE and MFEP in the Gilead/Teva agreement.

          335.    Teva concluded, correctly, that the MFE and MFEP would protect it from

   competition from any other generic manufacturer until the end of the TDF Patent terms on January

   26, 2018—six weeks after Teva entered.

          336.    By the time that Gilead and Teva finalized their agreement in April 2013, Gilead

   had filed patent infringement lawsuits against Lupin and Cipla, both of which had provided

   Paragraph IV certifications with respect to the TDF Patents. On May 28, 2014 and July 29, 2014,

   Gilead settled those patent litigations with Lupin and Cipla, respectively. Both generic

   manufacturers agreed under their respective settlements not to launch generic Viread until six

   weeks after Teva. And Gilead included an MFE clause in both of those settlement agreements.



                                                     88
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 89 of 161



          337.    Just as Gilead intended, the MFE and MFEP in the Teva agreement, and the MFEs

   in the Lupin and Cipla agreements, caused the other ANDA filers—Hetero, Aurobindo, Strides,

   and Macleods—to not amend their ANDAs to include Paragraph IV certifications. Absent Gilead’s

   anticompetitive conduct, at least Hetero and Aurobindo would have done so; those manufacturers

   made Paragraph IV certifications with respect to Truvada.

          338.    On January 26, 2018, six weeks to the day after Teva entered the market, five

   additional generic manufacturers (Cipla, Hetero, Aurobindo, Strides, and Macleods) received final

   FDA approval, and four of them immediately began marketing their generic Viread.

          339.    During the six weeks it had the only generic Viread on the market, Teva stuffed the

   supply chain with product, selling at least 14 weeks’ supply of product and locking in high prices

   through long-term sales contracts. Thus, Teva made at least $106 million more than it would have

   absent the MFEP and MFEs. Absent the MFEP and MFEs, Teva and the second-filers would have

   entered the market much sooner than they did, on dates to be determined by the jury. The delay in

   generic entry protected more than $2 billion in Gilead’s Viread branded sales, all at the expense

   of Plaintiff and other class members.

          340.    Gilead’s delaying the entry of generic Viread also had the effect of delaying the

   entry of Gilead’s TAF-based line of products. Gilead withheld those products from the market

   until the entry of generic TDF was imminent. The delay in that generic entry caused Gilead to

   delay the introduction of its TAF-based products.

                  4)     Gilead put MFEPs and MFEs in the Truvada and Atripla agreements.

          341.    Having successfully delayed generic entry for Viread, Gilead then also used

   MFE/MFEP clauses to delay generic entry for Truvada and Atripla.




                                                  89
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 90 of 161



          342.    Following various amendments and pretrial proceedings in Gilead’s patent

   litigation against Teva, only the FTC Enantiomer Patents, as they related to both Truvada and

   Atripla, were left for trial. The trial, which began on October 8, 2013 and concluded on October

   28, 2013, focused on Teva’s contention that the patents were invalid for obviousness-type double

   patenting because the (-)-enantiomer “species” patents were anticipated by earlier expiring

   “genus” patents, which claimed all enantiomeric forms of the FTC compound, and that the claimed

   (-)-enantiomer was disclosed as part of the genus patents’ claims. The parties settled the case in

   February 2014 while they were awaiting the trial court’s decision.

          343.    The ’396 patent (the later of the two FTC Enantiomer Patents) does not expire (with

   pediatric exclusivity) until September 9, 2021. As with Viread, a number of second-filers had lined

   up behind Teva; by February 2014 Gilead had filed patent lawsuits on the FTC Enantiomer Patents

   against Lupin, Mylan, Aurobindo, Hetero, and Amneal, all of which had provided Paragraph IV

   certifications with respect to Truvada. And Gilead had filed a patent infringement lawsuit against

   other generic manufacturers, including Lupin, that had provided Paragraph IV certifications with

   respect to Atripla. (BMS’s EFV patents expired before Gilead’s FTC Enantiomer Patents, so BMS

   sued and settled with Teva knowing that the generic entry date would be determined by resolution

   of Gilead’s lawsuit against Teva.)

          344.    Teva and these second-filers faced much the same economic dynamics that they

   did regarding Viread: Teva’s getting an MFE and MFEP would dissuade the second-filers from

   continuing to litigate and would provide Teva a period of exclusivity. Moreover, Teva had

   forfeited its 180-day ANDA Exclusivity with respect to Truvada, and may have forfeited it with

   respect to Atripla, by having failed to obtain tentative FDA approval within 30 months of

   submitting its application. 21 U.S.C. 355 § (j)(5)(D)(i)(I)(aa)(BB).



                                                   90
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 91 of 161



          345.     Under the February 2014 settlement agreement, Teva will not be able to launch

   generic Truvada and generic Atripla until September 30, 2020. Gilead was able to extract that late

   entry date—just one year before the end of the patent term—by giving Teva an MFE and MFEP.

   The MFE provided that, if any second-filer entered the market before Teva’s agreed entry date,

   Teva’s permitted entry would be moved up accordingly. The MFEP provided that Gilead would

   not grant a license to any other manufacturer to enter the market with generic Truvada or generic

   Atripla until at least six months after Teva’s agreed entry date.

          346.     On information and belief, Gilead advised the second-filers of the existence of the

   MFE and MFEP in the Gilead/Teva agreement.

          347.     Gilead succeeded in delaying entry of generic Truvada and Atripla just as it did

   with respect to Viread. Gilead settled the FTC Enantiomer litigations with Lupin in September

   2014; with Mylan in October 2015; with Aurobindo in September 2016; with Hetero in August

   2016; and with Amneal in April 2017. Gilead included an MFE in each of those settlement

   agreements, and all of the manufacturers agreed to delay entering the market until six months after

   Teva’s entry.

          348.     The MFE and MFEP had very substantial value to Teva. In 2014, combined U.S.

   sales for Atripla and Truvada were approximately $4 billion. Using the methodology described in

   detail above, six months of exclusive sales of those generic products was worth more than $1.5

   billion to Teva. Absent the MFEP and MFEs, Teva and the second-filers would have entered the

   market much sooner than they did, on dates to be determined by the jury. The delay in generic

   entry protected more than $25 billion in Gilead’s Truvada and Gilead/BMS’s Atripla branded

   sales, all at the expense of Plaintiff’s assignors and other class members.




                                                    91
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 92 of 161



                                           MARKET POWER

            349.   At all relevant times, Gilead had market power over each of Viread, Emtriva,

   Truvada, Vemlidy, Descovy, Tybost, and their generic equivalents; Gilead and BMS had market

   power over each of Atripla and Evotaz and their generic equivalents; Gilead and Japan Tobacco

   had market power over each of Stribild and Genvoya and their generic equivalents; Gilead and

   Janssen had market power over each of Complera, Odefsey, Prezcobix, and Symtuza and their

   generic equivalents; BMS had market power over Reyataz and its generic equivalents; and Janssen

   had market power over each of Edurant and Prezitsa and their generic equivalents. Defendants had

   the power to maintain the price of those brand drugs at supra-competitive levels without losing

   sufficient sales to other products, except for AB-rated generic versions of those brand drugs, to

   make the supra-competitive prices unprofitable.

            350.   A small but significant, non-transitory increase in the brand drugs’ price above the

   competitive level did not cause a loss of sales sufficient to make the price increase unprofitable.

   At competitive prices, none of the brand drugs exhibits significant, positive cross-elasticity of

   demand with respect to price with any product other than AB-rated generic versions of the brand

   drugs.

            351.   Each of the brand drugs is differentiated from all drug products other than AB-rated

   generic versions. Due to, among other reasons, its use and varying ability to treat the conditions

   for which it is prescribed, and its side-effects profile, each of the brand drugs is differentiated from

   all drug products other than AB-rated generic versions.

            352.   Additionally, because of the nature of HIV treatment, once the physician and

   patient find that one of these drugs is well tolerated, at competitive prices the doctor and patient

   are very unlikely to switch to a different HIV drug based on variations of price of 10% or less.



                                                     92
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 93 of 161



           353.   The Defendants’ power to profitably raise these prices to the competitive level

   results in substantial part from a significant imperfection in the U.S. marketplace for prescription

   pharmaceuticals. Branded drug manufacturers can exploit this imperfection in order to obtain or

   maintain market power.

           354.   Markets function best when the person responsible for paying for a product is also

   the person who chooses which product to purchase. When the same person has both the product

   choice and payment obligation, the product’s price plays an appropriate role in the person’s choice

   and, consequently, manufacturers have an appropriate incentive to reduce their prices to the

   competitive level.

           355.   The pharmaceutical marketplace, however, is characterized by a “disconnect”

   between product selection and the payment obligation. State laws prohibit pharmacists from

   dispensing many pharmaceutical products, including all of those at issue in this complaint, to

   patients without a prescription. The prohibition on dispensing certain products without a

   prescription creates this disconnect. The patient’s doctor chooses which product the patient will

   buy. In most instances, the patient’s insurance company (like Plaintiff’s assignors) pays for the

   drug.

           356.   Brand manufacturers, including Gilead, BMS, and Janssen, exploit this price

   disconnect by employing large sales forces that visit doctors’ offices and persuade them to

   prescribe the brand manufacturers’ products. These sales representatives do not advise doctors of

   the cost of the branded products. Moreover, studies show that doctors typically are not aware of

   the relative costs of brand pharmaceuticals and, even when they are aware of costs, are largely

   insensitive to price differences because they do not pay for the products. The result is a marketplace

   in which price plays a comparatively unimportant role in product selection.



                                                    93
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 94 of 161



          357.    The relative unimportance of price in the pharmaceutical marketplace reduces the

   price elasticity of demand—the extent to which unit sales go down when price goes up. This

   reduced price-elasticity, in turn, gives brand manufacturers the ability to raise price substantially

   above marginal cost without losing so many sales as to make the price increase unprofitable. The

   ability to profitably raise prices substantially above marginal costs is market power. The result of

   these pharmaceutical marketplace imperfections and marketing practices is that brand

   manufacturers gain and maintain market power with respect to many branded prescription

   pharmaceuticals, including all of those at issue in this complaint.

          358.    The existence of other branded HIV drugs has not constrained the price of Viread,

   Emtriva, Tybost, Vemlidy, Truvada, Descovy, Atripla, Complera, Odefsey, Stribild, Genvoya,

   Reyataz, Evotaz, Prezista, Prezcobix, Edurant, or Symtuza to the competitive level.

          359.    Each Defendant needed to control only each of its brand drugs and its AB-rated

   generic equivalents, and no other products, in order to maintain the price of the brand drug

   profitably at supra-competitive prices. Only the market entry of a competing, AB-rated version of

   the brand drug would render the brand manufacturer unable to profitably maintain its brand-drug

   prices at supra-competitive levels.

          360.    Defendants sold these brand drugs at prices well in excess of marginal costs,

   substantially in excess of the competitive price, and enjoyed unusually high profit margins.

          361.    Defendants had the ability to control the prices of these drugs and exclude relevant

   competitors. Among other things: (a) generic versions of each drug would have entered the market

   at substantial discounts to the brands but for the Defendants’ anticompetitive conduct; (b) the gross

   margin on each drug was at all times at least 70%; and (c) Defendants never lowered the price of

   the drugs to the competitive level in response to the pricing of other branded or generic drugs.



                                                    94
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 95 of 161



          362.    At all relevant times, Gilead’s gross profit margin on its cART drugs, collectively,

   has exceeded 75% and has reached as high as 91%. These margins are approximately 15 times

   those that indicate substantial market power.

          363.    To the extent that Plaintiff is required to prove market power through circumstantial

   evidence by first defining a relevant product market, the relevant product market depends on the

   practice that the court is examining.

          364.    At least two types of markets are relevant here: (a) the market for each of Viread,

   Emtriva, Tybost, Vemlidy, Truvada, Descovy, Atripla, Complera, Odefsey, Stribild, Genvoya,

   Reyataz, Evotaz, Prezista, Prezcobix, Edurant, and Symtuza and its AB-rated generic equivalent;

   and (b) the cART Market.

          365.    As noted in detail above, the purpose and effect of Defendants’ No-Generics

   Restraints was to impair competition in multiple ways. To the extent that Plaintiff is required to

   define a relevant market in which that conduct is evaluated, it is properly evaluated in multiple

   markets.

          366.    One purpose and effect of Defendants’ No-Generics Restraints was to impair

   competition from generic versions of each of Viread, Emtriva, Tybost, Vemlidy, Truvada,

   Descovy, Atripla, Complera, Odefsey, Stribild, Genvoya, Reyataz, Evotaz, Prezista, Prezcobix,

   Edurant, and Symtuza. A relevant market for evaluating that conduct is the market for each of

   those products and its AB-rated generic equivalent. As demonstrated by the indicia noted above:

          •   from October 2001 to December 17, 2017, Gilead had market power in the market
              for Viread and its AB-rated generic equivalents, and during that time had 100% of
              the shares of that market:

          •   from November 10, 2016 to the present Gilead has had market power in the
              market for Vemlidy and its AB-rated generic equivalents, and during that time has
              had 100% of the shares of that market;


                                                   95
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 96 of 161



        •   from April 4, 2016 to the present Gilead has had market power in the market for
            Descovy and its AB-rated generic equivalents, and during that time has had 100%
            of the shares of that market;

        •   from July 7, 2003 to the present Gilead has had market power in the market for
            Emtriva and its AB-rated generic equivalents, and during that time has had 100%
            of the shares of that market;

        •   from September 2014 to the present Gilead has had market power in the market
            for Tybost and its AB-rated generic equivalents, and during that time has had
            100% of the shares of that market;

        •   from August 2, 2004 to the present Gilead has had market power in the market for
            Truvada and its AB-rated generic equivalents, and during that time has had 100%
            of the shares of that market;

        •   from July 12, 2006 to the present Gilead and BMS have had market power in the
            market for Atripla and its AB-rated generic equivalents, and during that time have
            had 100% of the shares of that market;

        •   from August 10, 2011 to the present Gilead and Janssen have had market power
            in the market for Complera and its AB-rated generic equivalents, and during that
            time have had 100% of the shares of that market;

        •   from March 1, 2016 to the present Gilead and Janssen have had market power in
            the market for Odefsey and its AB-rated generic equivalents, and during that time
            have had 100% of the shares of that market;

        •   from August 27, 2012 to the present Gilead and Japan Tobacco have had market
            power in the market for Stribild and its AB-rated generic equivalents, and during
            that time have had 100% of the shares of that market;

        •   from November 5, 2015 to the present Gilead and Japan Tobacco have had market
            power in the market for Genvoya and its AB-rated generic equivalents, and during
            that time have had 100% of the shares of that market;

        •   from June 20, 2003 to December 2017 BMS had market power in the market for
            Reyataz and its AB-rated generic equivalents, and during that time had 100% of
            the shares of that market;

        •   from April 4, 2014 to the present Gilead and BMS have had market power in the
            market for Evotaz and its AB-rated generic equivalents, and during that time have
            had 100% of the shares of that market;

        •   from June 23, 2006 to the present Janssen has had market power in the market for
            Prezista and its AB-rated generic equivalents, and during that time has had 100%

                                                96
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 97 of 161



                 of the shares of that market;

            •    from March 31, 2014 to the present Gilead and Janssen have had market power in
                 the market for Prezcobix and its AB-rated generic equivalents, and during that
                 time have had 100% of the shares of that market;

            •    from May 20, 2011 to the present Janssen has had market power in the market for
                 Edurant and its AB-rated generic equivalents, and during that time has had 100%
                 of the shares of that market; and

            •    from September 22, 2017 to the present Gilead and Janssen have had market
                 power in the market for Symtuza and its AB-rated generic equivalents, and during
                 that time have had 100% of the shares of that market.

            367.    Defendants also had market power during relevant times in broader markets

   comprising the branded drug and comparable versions of it. For example, Gilead and Janssen have

   market       power   in   the   market   for   Complera   and   comparable   versions   made     of

   genericTDF/3TC/RPV, and have market power in the market for Symtuza and comparable

   versions made of genericTAF/genericFTC (or 3TC)/RTV/DRV.

            368.    Another purpose and effect of Defendants’ No-Generics Restraints was to impair

   competition among drugs used in the cART regimen. To the extent that Plaintiff is required to

   define a relevant market in which that purpose and effect is evaluated, it is properly evaluated in

   the market for such drugs, i.e., the cART Market, and narrower markets therein.

            369.    As noted in detail above, a cART regimen is a course of treatment distinct from

   other drugs and regimens that might be used to treat HIV. Effective cART reduces the

   concentration of HIV virus in treated patients to undetectable levels. Patients on effective cART

   can live healthy lives and have a normal life expectancy. And a patient living with HIV who

   maintains an undetectable viral load durably cannot transmit the virus to others. Under the

   guidelines of the HHS, WHO, and all major HIV treatment organizations, every HIV treatment

   regimen, with inconsequential exceptions, is a cART regimen.


                                                     97
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 98 of 161



           370.   Doctors and patients using a cART regimen almost always choose two NRTIs. For

   very substantial medical reasons, doctors and patients overwhelmingly choose Tenofovir as one

   of those two NRTIs. Among other reasons, all other NRTIs are triple phosphorylated by host

   kinases to be activated. Tenofovir, by contrast, needs to be phosphorylated only twice by host

   kinases, into its active form, tenofovir diphosphate (TFV-DP).

           371.   The following chart identifies all NRTIs that have been available in the U.S. since

   1987.




           372.   Zidovudine is not a significant competitor to Tenofovir because of Zidovudine’s

   impact on the bone marrow, gastrointestinal side effects, mitochondrial toxicity, and inferior

   antiviral potency when used with some third agents. In 2018, Zidovudine’s U.S. sales, including

   when coformulated with 3TC, were less than $60 million.

           373.   Didanosine is not a significant competitor to Tenofovir because of Didanosine’s

   tendency to cause peripheral neuropathy and pancreatitis, the requirement that it be taken on an

   empty stomach, and its inferior antiviral potency when used with some third agents.


                                                  98
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 99 of 161



          374.    In 2001, all U.S. sales of Zalcitabine were halted due to toxicity side effects. The

   WHO strongly discourages doctors from prescribing Stavudine (d4T) due to lipodystrophy,

   peripheral neuropathy, and other severe side effects. Stauvudine’s U.S. sales were less than $3

   million in 2018. The principal NRTIs for use in a cART regimen are Tenofovir, abacavir, FTC,

   and 3TC. Tenofovir-containing cART regimens usually also contain either FTC or 3TC, because

   a common mutation associated with resistance to FTC and 3TC increases the susceptibility of the

   virus to Tenofovir. Taking Tenofovir together with either FTC or 3TC makes it more difficult for

   the virus to become resistant to the cART regimen. Consequently, 3TC is a competitor to FTC, but

   is a complement to, not a substitute for, the use of Tenofovir or abacavir in a cART regimen.

          375.    For many doctors and patients, abacavir is not a realistic substitute for Tenofovir in

   a cART regimen. Gilead noted at a 2016 investors conference, for example, that “[a]bacavir is a

   molecule that is the most difficult of the … [NRTIs] to administer and has both short-term and

   long-term problems associated with it.”

          376.    Specifically, a substantial number of patients are HLA-B*5701 positive, meaning

   that they are at an increased risk of a hypersensitivity reaction to abacavir, resulting in a severe

   systemic illness that can result in death. Consequently, doctors will not prescribe abacavir to

   patients without first requiring that they get either a blood test or cheek-swab test to screen them

   for HLA-B*5701. This dissuades many doctors from prescribing abacavir and prevents them

   altogether from starting patients on abacavir without the required screening. This is a significant

   barrier to treatment. Most modern treatment programs are based on the “test and treat” paradigm

   in which doctors encourage patients to begin HIV treatment on the day they are diagnosed, so they

   will not subsequently be lost to follow up.




                                                   99
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 100 of 161



          377.    At all relevant times, Gilead’s dominance with respect to Tenofovir allowed it to

   exercise market power in the cART Market. From October 26, 2001 through December 15, 2017,

   Gilead had 100% of the unit shares of all sales in the U.S. of Tenofovir. Even after the entry of

   generic TDF in December 2017, Gilead has maintained at least 85% of all unit sales of Tenofovir

   in the U.S. At all relevant times, Gilead has maintained at least 70% of all unit sales of NRTIs in

   the U.S.

          378.    At all relevant times, Gilead’s unit share of the cART Market has ranged from not

   less than 70% to as much as 93%. Gilead has repeatedly acknowledged, indeed touted, its

   monopoly share in the cART Market.

          379.    As early as 2007 Truvada and Atripla alone accounted for 82% of new starts in

   treatment-naïve (those new to therapy) HIV patients. And as recently as 2018 a Gilead presentation

   to investors highlighted the fact that 81% of treatment-naïve HIV patients regularly took at least

   one Gilead product. Gilead provided this chart:




                                                  100
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 101 of 161



          380.    In the same presentation, Gilead touted the fact that it produced and marketed four

   of the top five cART drugs for treatment-naïve patients and all patients in the U.S.:




          381.    As noted in detail above, a purpose and effect of Gilead’s degrading (and supra-

   profit-maximizing pricing) of Stribild, degrading of standalone TAF, and regulatory gaming with

   respect to standalone TAF was to impair competition among drugs used in the cART regimen. To

   the extent that Plaintiff is required to define a relevant market in which that conduct is evaluated,

   it is properly evaluated in the cART Market and narrower markets therein.

          382.    As noted in detail above, another purpose and effect of Gilead’s degrading of

   standalone TAF and regulatory gaming with respect to standalone TAF was to impair competition

   from generic versions of standalone TAF and generic versions of TAF-containing FDCs. To the

   extent that Plaintiff is required to define a relevant market in which that conduct is evaluated, it is

   properly evaluated in the markets for each of those products and their AB-rated equivalents.




                                                    101
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 102 of 161



           383.    As noted in detail above, the purpose and effect of Gilead’s delaying the entry of

   generic versions of Viread, Truvada, and Atripla was to impair competition in multiple ways. To

   the extent that Plaintiff is required to define a relevant market in which that conduct is evaluated,

   it is properly evaluated in: (1) the market for each of those products and its AB-rated generic

   equivalents; and (2) the cART Market and narrower markets therein.

           384.    At all relevant times, Defendants were protected by high barriers to entry with

   respect to the above-defined relevant markets due to patent protection, the high cost of entry and

   expansion, expenditures in marketing and physician detailing, and state statutes that require

   prescriptions for the purchase of the products at issue and restrict substitution of those products at

   the pharmacy counter. The products in these markets require significant investments of time and

   money to design, develop, and distribute. In addition, the markets require government approvals

   to enter and/or may be covered by patents or other forms of intellectual property. Defendants’

   unlawful No-Generics Restraints and other unlawful conduct further restricted entry. Thus,

   existing and potential market entrants lack the ability to enter the market and/or expand output

   quickly in the short run in response to Defendants’ higher prices or reductions in output.

           385.    The relevant geographic market for each of the drugs and each of the product

   markets is the U.S. and its territories.

                                              MARKET EFFECTS

           386.    Defendants willfully and unlawfully engaged in schemes for the anticompetitive

   purpose of delaying and impairing competition and thereby maintaining supra-competitive prices

   for their products.

           387.    Each scheme had the purpose and effect of restraining competition unreasonably

   and injuring competition by protecting the relevant products from competition. This exclusionary



                                                    102
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 103 of 161



   conduct in fact enabled Defendants to sell their products free from vigorous price competition. But

   for Defendants’ unlawful conduct, each of the relevant drugs would already be facing competition

   from AB-rated drugs, would be facing competition from comparable FDCs, or would face such

   competition sooner than it will; competition in the cART Market would be substantially more

   vigorous than it is; Vemlidy and Stribild would be better products; and Defendants would have

   marketed better products sooner.

          388.    Defendants’ unlawful conduct caused Plaintiff’s assignors and the Class to pay

   more than they would have paid for Defendants’ drugs and other cART drugs absent that conduct.

          389.    Typically, AB-rated versions of branded drugs are initially priced significantly

   below the corresponding branded drug to which they are AB-rated. As a result, upon entry of the

   AB-rated drug it rapidly takes sales away from the originator drug. As more AB-rated versions of

   the branded drug enter the market, prices predictably plunge even further. Competition from an

   FDC that is comparable to, rather than AB-rated to, an FDC—e.g., one made with generic TDF

   and 3TC rather than TDF and FTC—also would have substantially reduced the relevant prices.

          390.    Absent Defendants’ unlawful conduct, Plaintiff’s assignors and members of the

   Class would have paid less for the products by: (a) substituting purchases of less-expensive AB-

   rated versions of the products for purchases of more-expensive branded versions; (b) receiving

   discounts on their remaining branded purchases; (c) purchasing the AB-rated versions at lower

   prices sooner; (d) paying lower prices for FDCs comparable to those marketed by Defendants; and

   (e) obtaining superior products at prices similar to or lower than those of the inferior products they

   in fact purchased.

          391.    Given Gilead’s dominance of the cART Market, the monopoly prices on its

   products had the predictable effect of causing its competitors to raise prices on their cART drugs.



                                                    103
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 104 of 161



   For example, from July 2011 to October 2017, Gilead raised its price on Complera by 45%. During

   that same period, ViiV Healthcare raised the price of Selzentry (a CCR5 coreceptor antagonist) by

   47%. Likewise, until it encountered generic competition, Boehringer Ingelheim’s NNRTI,

   Viramune XR, similarly followed Gilead’s price increases in lockstep. In fact, Defendants’

   unlawful monopolization of the cART Market caused the price of every drug in the market to be

   higher than it would have been absent that conduct.

          392.   Defendants’ unlawful conduct has harmed Plaintiff’s assignors and the Class and

   deprived them of the benefits of competition, and unless enjoined will further harm them by,

   among other things:

          •   Delaying and preventing competition from AB-rated competition to Defendants’
              products, thereby causing Plaintiff’s assignors and the Class to pay overcharges on
              those products;

          •   Delaying and preventing competition from FDCs comparable to Defendants’ FDCs,
              thereby causing Plaintiff’s assignors and the Class to pay overcharges on Defendants’
              FDCs;

          •   Impairing generic competition to Viread, Emtriva, Truvada, Vemlidy, Descovy,
              Reyataz, Prezista, Edurant, and the TDF-based FDCs, thereby causing Plaintiff’s
              assignors and the Class to pay overcharges on those products and on Defendants’
              FDCs;

          •   Degrading and artificially raising the price of Stribild, thereby causing Plaintiff’s
              assignors and the Class to pay inflated prices for that product;

          •   Causing Defendants to refrain from marketing superior FDCs, thereby denying to
              Plaintiff’s assignors and the Class the benefits of those products and causing them to
              pay overcharges on Defendants’ FDCs;

          •   Causing Defendants to delay the introduction of TAF and TAF-based FDCs, thereby
              denying to Plaintiff’s assignors and the Class the benefits of those products and causing
              them to pay overcharges on Viread and Defendants’ TDF-based FDCs;

          •   Intentionally degrading standalone TAF, thereby causing Plaintiff’s assignors and the
              Class to pay overcharges on Viread, Vemlidy, and Defendants’ FDCs;

                                                  104
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 105 of 161




           •   Delaying and impairing competition from standalone generic TAF and from generic-
               TAF-based FDCs, thereby causing Plaintiff’s assignors and the Class to pay
               overcharges on those products;

           •   Delaying and preventing competition from AB-rated competition to Viread, Truvada,
               and Atripla, thereby causing Plaintiff’s assignors and the Class to pay overcharges on
               those products and on Defendants’ FDCs.
           393.      Defendants’ unlawful conduct deprived Plaintiff’s assignors and the Class of the

   benefits of competition that the antitrust laws were designed to ensure.

         ANTITRUST IMPACT AND EFFECT ON INTERSTATE AND INTRASTATE
                                COMMERCE

           394.      During the relevant period, Plaintiff’s assignors and the Class Members purchased,

   or reimbursed for purchases of, substantial amounts of Viread, Emtriva, Tybost, Vemlidy,

   Truvada, Descovy, Atripla, Complera, Odefsey, Stribild, Genvoya, Reyataz, Evotaz, Prezista,

   Prezcobix, Edurant, Sumtuza, and/or other cART drugs other than for resale. As a result of

   Defendants’ unlawful conduct, Plaintiff’s assignors and the Class Members were compelled to

   pay, and did pay, artificially inflated prices for these purchases. Those prices were substantially

   greater than the prices that Plaintiff’s assignors and members of the Class would have paid absent

   the unlawful conduct alleged herein, because: (1) the prices of the branded products were

   artificially inflated by Defendants’ unlawful conduct; (2) Plaintiff and Class members were

   deprived of the opportunity to purchase lower-priced generic or comparable versions of the

   branded products sooner; and/or (3) the quality of the products was artificially reduced.

           395.      As a consequence, Plaintiff’s assignors and members of the Class have sustained

   substantial losses and damage to their business and property in the form of overcharges. The full

   amount and forms and components of such damages will be calculated after discovery and upon

   proof at trial.


                                                    105
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 106 of 161



          396.    Defendants’ unlawful restraints on competition and exclusionary conduct have

   substantially affected interstate and intrastate commerce.

          397.    At all material times, each Defendant manufactured, promoted, distributed, and

   sold substantial amounts of the relevant products in a continuous and uninterrupted flow of

   commerce across state lines and throughout the U.S.

          398.    At all material times, each Defendant transmitted funds as well as contracts,

   invoices, and other forms of business communications and transactions in a continuous and

   uninterrupted flow of commerce across state lines in connection with the sale of the relevant

   products.

          399.    In furtherance of their efforts to restrain competition, Defendants employed the

   U.S. mails and interstate and international telephone lines, as well as means of interstate and

   international travel. Defendants’ activities were within the flow of and have substantially affected

   interstate and intrastate commerce.

          400.    Defendants’ anticompetitive conduct has substantial intrastate effects in that,

   among other things, retailers within each state were impaired in offering less expensive generic

   drugs and generic-based FDCs to third-party payors inside each respective state. This impairment

   of competition directly impacts and disrupts commerce within each state.

                          PLAINTIFF’S ASSIGNORS WERE INJURED

          401.    Certain series of Plaintiff have executed irrevocable assignments of any and all

   rights to recover payments made on behalf of their assignors’ health plan members and enrollees.

   These assignments authorize the series and, in turn Plaintiff through its operating agreement, to

   pursue and enforce all legal rights of recovery and reimbursement for health care services and

   Medicare benefits. Plaintiff’s assignors paid for unlawfully inflated antiretroviral medication. For



                                                   106
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 107 of 161



   several decades, Defendants have manufactured and distributed HIV-targeting antiretroviral

   medication throughout the U.S., for which Plaintiff’s assignors paid on behalf of their enrollees.

   Plaintiff’s assignors’ payments include those payments for Defendants’ unlawfully inflated

   antiretroviral medications, which were also manufactured, distributed, and sold during that same

   period.

             402.   In each instance, Plaintiff’s assignors received a request to cover a prescription drug

   on behalf of an enrollee for a particular date of service. The assignors accepted coverage for these

   requests and paid the amounts indicated for unlawfully inflated HIV-targeting antiretroviral

   medication.

                                   CLASS ACTION ALLEGATIONS

             403.   Under Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this class

   action on its own behalf and on behalf of all Class Members nationwide. Plaintiff, individually and

   on behalf of the Class, seeks class certification of the claims alleged in this action and judgment

   for damages against the Defendants.

             404.   The Class is defined as follows, and consists of:

             All third-party payers who paid (directly or indirectly) for some or all of the purchase
             price for any drug for use in a cART regimen, for consumption by themselves, their
             families, or their members, employees, insureds, participants, or beneficiaries, other than
             for resale, during the period of May 14, 2015 through and until the anticompetitive
             effects of Defendants’ unlawful conduct cease.

             Excluded from the Class are: the Defendants; any parent, subsidiary, or affiliate of any
             Defendants; any entity in which any of the Defendants have or had a controlling interest,
             or which any of the Defendants otherwise controls or controlled; and any officer,
             directors, employee, legal representative, predecessor, successor, or assign of any of the
             Defendants.

   1.        Federal Rule of Civil Procedure 23(a)




                                                     107
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 108 of 161



          405.    Federal Rule of Civil Procedure 23(a) provides for class certification where the

   representative plaintiff demonstrates that:

          1. the class is so numerous that joinder of all members is impracticable;

          2. there are questions of law or fact common to the class;

          3. the claims or defenses of the representative parties are typical of the claims or

               defenses of the class; and

          4. the representative parties will fairly and adequately protect the interests of the class.

                  A.      Numerosity

          406.    On information and belief, the Class includes hundreds of third-party payers

   throughout the U.S., such that individual joinder of each Class member is impracticable. Further,

   the Class is readily identifiable from information and records in the possession of Defendants and

   of entities in the pharmacy chain of distribution.

                  B.      Commonality

          407.    Plaintiff and the Class Members assert claims that raise common questions of law

   and fact.

          408.    Questions of law and fact common to the Class include:

          •    Whether the No-Generics Restraints entered into between Gilead and each of BMS,
               Janssen, and Japan Tobacco were in unlawful restraint of trade;

          •    Whether Gilead unlawfully degraded Stribild;

          •    Whether Gilead unlawfully degraded standalone TAF;

          •    Whether Gilead unlawfully created artificial price differences between Stribild and
               Genvoya;

          •    Whether Gilead unlawfully impaired competition through its regulatory gaming with
               respect to standalone TAF;


                                                   108
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 109 of 161



          •   Whether Gilead anticompetitively delayed the entry of generic versions of Viread,
              Truvada, and Atripla;

          •   Whether Gilead and its co-conspirators unlawfully obtained or maintained a monopoly
              in the cART Market;

          •   Whether the law requires definition of a relevant market when direct proof of market
              power is available, and if so, the definition of the relevant market;

          •   Whether Defendants’ conduct as alleged herein substantially affected interstate and
              intrastate commerce;

          •   Whether, and if so, to what extent, Defendants’ conduct caused antitrust injury (i.e.,
              overcharges) to Plaintiff and the members of the Class; and

          •   The quantum of aggregate overcharge damages to the Class.

          409.    The common questions identified above predominate over questions, if any, that

   may affect only individual Class Members.

          410.    Defendants subjected Plaintiff’s assignors and the Class Members to the same harm

   and did so in the same manner.

                  C.      Typicality

          411.    Plaintiff’s claims are typical of the claims of Class Members because they are based

   on the same legal theory, arise from the similarity, uniformity, and common purpose of

   Defendants’ unlawful conduct, and are not subject to any unique defenses. Members of the Class

   have sustained damages in the same manner as Plaintiff’s assignors, as a result of Defendants’

   wrongful conduct; i.e., they paid artificially inflated prices for the products and were deprived of

   earlier and more robust competition a result of Defendants’ wrongful conduct.

                  D.      Adequacy of Representation

          412.    Plaintiff and its attorneys will fairly and adequately protect and represent the

   interests of the Class. Plaintiff is a member of the Class defined above, is committed to the active


                                                   109
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 110 of 161



   and vigorous prosecution of this action, and has retained competent counsel experienced in

   litigation of this nature.

           413.    There is no hostility of interests between Plaintiff and the Class and there will be

   no difficulty in the management of this litigation as a class action.

   2.      Federal Rule of Civil Procedure 23(b)

           414.    Questions of fact or law common to Plaintiff’s and the Class Members’ claims

   predominate over any questions of law or fact affecting only individual Class Members. All claims

   by Plaintiff and Class Members arise from the Defendants’ common course of unlawful conduct.

   The predominating questions of law and fact include those set forth above in Paragraph 408.

           415.    Common issues predominate where, as here, liability can be determined on a class-

   wide basis, even if there might be the need for some individualized damages determinations. As a

   result, in determining whether common questions predominate, courts focus on the liability issue,

   and if the liability issue is common to the class, as it is in this case, common questions will be held

   to predominate over individual questions.

           416.    A class action is superior to other available methods for the fair and efficient

   adjudication of this litigation because a class action is the most manageable and efficient way to

   resolve the individual claims of each Class Member.

           417.    Specifically, a class action is the superior method of adjudicating Plaintiff’s and the

   Class Members’ claims because it will provide Class Members with what may be their only

   economically viable remedy. Moreover, there are no known Class Members who are interested in

   individually controlling the prosecution of separate actions. In addition, a class action will

   concentrate all litigation in one forum, which will conserve judicial and party resources with no

   unusual manageability problems, because issues regarding the Defendants’ liability and the nature



                                                    110
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 111 of 161



   of Class Members’ damages will be determined by class-wide proof, while the amounts of Class

   Members’ damages will be determined by class-wide methods of data processing and computation.

                                ONGOING AND FUTURE HARM

          418.   As noted in detail above, Defendants’ unlawful No-Generics Restraints have

   already caused massive anticompetitive effects by depriving drug purchasers of comparable FDCs

   once generic TDF became available and, in the case of Evotaz, once generic ATV became

   available. Generic compositions are already available in the marketplace that, absent the No-

   Generics Restraints, would have prompted competitors untainted by the Defendants’ unlawful

   conduct to make substitutable or comparable versions of Stribild, Complera, Genvoya, Symtuza,

   and Evotaz. And such competitors would have challenged the applicable patents and would already

   have entered the market with substitutable or comparable versions of Atripla, Prezcobix, and

   Odefsey.

          419.   Unless enjoined by this Court, Defendants’ unlawful conduct will have additional

   and intensified anticompetitive effects once generic versions of any of FTC, TAF, COBI, or DRV

   become available. Absent the No-Generics Restraints, an untainted competitor in Japan Tobacco’s

   position would produce and market a substitutable version of Stribild when generic FTC and

   generic COBI become available; and such a competitor in Janssen’s position would make a

   substitutable version of Complera when generic FTC becomes available.

          420.   Absent the No-Generics Restraints, when generic TAF becomes available an

   untainted competitor in Japan Tobacco’s position would produce and market a comparable version

   of Genvoya, comprising generic TAF, generic 3TC, generic RTV, and EVG. Such a competitor

   would also make a substitutable version of Genvoya once generic versions of TAF, FTC, and

   COBI become available. Moreover, that competitor would have accelerated the availability of



                                                111
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 112 of 161



   generic versions of those compositions by challenging Gilead’s patents on them. The competitor

   would have sought FDA approval for a substitutable version of Genvoya as early as November 5,

   2019 (when the applicable NCE exclusivity expired), and if Gilead had timely sued, the 30-month

   stay would have expired on May 5, 2023, allowing the competitor to begin marketing the

   substitutable FDC. Unless enjoined by this Court, however, the unlawful No-Generics Restraint

   will prevent that competition until the pact expires on April 24, 2030.

          421.    Absent the No-Generics Restraints, when generic TAF becomes available an

   untainted competitor in Janssen’s position would produce and market a comparable version of

   Odefsey, comprising generic TAF, generic 3TC, and RPV. Such a competitor would also make a

   substitutable version of Odefsey once generic versions of TAF and FTC become available.

   Moreover, that competitor would have accelerated the availability of generic versions of those

   compositions by challenging Gilead’s patents on them. Assuming that Janssen were subject to

   NCE exclusivity that protected Odefsey and did not obtain a waiver of it, an untainted competitor

   in Janssen’s position would have sought FDA approval for a substitutable version of Odefsey as

   early as November 5, 2019, and, after waiting out the 30-month stay, begun marketing the

   substitutable FDC on May 5, 2023. Unless enjoined by this Court, however, the unlawful No-

   Generics Restraint will prevent that competition until March 2026.

          422.    Absent the No-Generics Restraints, when generic TAF becomes available an

   untainted competitor in Janssen’s position would also produce and market a comparable version

   of Symtuza, comprising generic TAF, generic FTC (or generic 3TC), generic RTV, and DRV.

   Such a competitor would also make a substitutable version of Symtuza once generic versions of

   TAF, FTC, and COBI become available. Moreover, that competitor would have accelerated the

   availability of generic versions of those compositions by challenging Gilead’s patents on them.



                                                  112
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 113 of 161



   Assuming that Janssen were subject to NCE exclusivity that protected Symtuza and did not obtain

   a waiver of it, an untainted competitor in Janssen’s position would have sought FDA approval for

   a substitutable version of Symtuza as early as November 5, 2019, and, after waiting out the 30-

   month stay, begun marketing the substitutable FDC in May 2023. Unless enjoined by this Court,

   however, the unlawful No-Generics Restraint will prevent that competition until 2026.

          423.    Absent the No-Generics Restraint, an untainted competitor in Gilead’s position

   would have produced and marketed a substitutable version of Symtuza as soon as possible. Such

   a competitor would have submitted an application for a product containing TAF, FTC, COBI, and

   generic DRV as early as FDA approval of Symtuza’s NDA (Gilead controlled the NCE exclusivity

   for Symtuza). After waiting out the 30-month stay, that competitor would have begun marketing

   the substitutable FDC on January 17, 2021. By that date, the only non-expired Orange Book patents

   owned by Janssen will be those covering certain pseudopolymorphic forms of DRV, which expire

   on February 16, 2024 and December 26, 2026 (assuming no pediatric exclusivity is later awarded).

   Those patents are invalid and can easily be designed around. But the unlawful No-Generics

   Restraint resulted in Gilead’s agreeing not to compete until at least July 17, 2028. Unless enjoined

   by this Court, the unlawful pact will continue to deprive drug purchasers of such a competing FDC.

          424.    Gilead’s unlawful degrading of Stribild and standalone TAF, and its regulatory

   gaming with respect to TAF, also significantly distorted the market, are causing ongoing harm,

   and threaten future harm. That unlawful conduct requires this Court’s intervention. Without

   affirmative relief from the Court to help restore competitive conditions, that unlawful conduct will

   continue to deprive drug purchasers of the benefits of competition to which they are entitled. For

   example, Gilead’s regulatory gaming with respect to TAF, unless enjoined by this Court, will




                                                   113
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 114 of 161



   significantly delay and impair the competition from generic standalone TAF and from generic-

   TAF-based FDCs that should flourish in or about May 2023.

          425.    Gilead’s anticompetitively delaying generic versions of Viread, Truvada, and

   Atripla is similarly causing ongoing harm that requires this Court’s intervention. Unless enjoined

   by this Court, Gilead’s anticompetitive conduct with respect to Truvada will cause Teva to delay

   entry until September 30, 2020 and cause all other generic manufacturers that are stacked up

   behind Teva to delay entry until March 30, 2021. That delay will cost purchasers of Truvada more

   than $1 billion in addition to the billions that Defendants’ other unlawful conduct has already

   caused on purchases of Truvada.

          426.    Those delays are particularly destructive because Truvada is the only FDA-

   approved drug indicated for pre-exposure prophylaxis (PrEP), i.e., for preventing HIV in HIV-

   negative people. Gilead currently sells a year supply of Truvada for about $24,000. Generic

   Truvada will sell for a fraction of that—less than $7,000 after multiple generics enter the market.

   Gilead’s anticompetitively delaying generic Truvada will result in hundreds of thousands of people

   being unable to access PrEP and cause tens of thousands of them to needlessly become infected

   with HIV.

          427.    Unless enjoined by this Court, Gilead’s anticompetitive conduct will also cause

   Teva to delay entry with generic Atripla until September 30, 2020 and cause all other generic

   manufacturers that are stacked up behind Teva to delay entry until March 30, 2021. That delay

   will cost purchasers of Atripla more than $1 billion in addition to the billions that Defendants’

   other unlawful conduct has already caused on purchases of Atripla.

          428.    Defendants’ conduct is also continuing to unlawfully delay the entry of generic

   TAF. As noted in detail above, Defendants’ conduct resulted in Gilead’s delaying the introduction



                                                  114
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 115 of 161



   of TAF and TAF-based FDCs from 2006 to 2015. Absent that delay, the NCE exclusivity for TAF

   would have expired by 2011, and 30-month stays on generic entry would have expired by 2013.

   But with Gilead’s delaying the introduction of TAF to 2015, no generic has yet been able to

   challenge the relevant TAF patents, because the NCE exclusivity does not expire until November

   5, 2020.

          429.    In order to help restore competitive conditions, this Court should enjoin Gilead

   from enforcing any of its TAF-related NCE exclusivities and 30-month stays. Other affirmative

   relief, including compulsory licenses to the affected products, will also be required.

                                       CAUSES OF ACTION
                                             COUNT I
                         Conspiracy to Monopolize in Violation of Sections
                      1 and 2 of the Sherman Antitrust Act (15 U.S.C. §§ 1, 2)
                                      (Against All Defendants)

          430.    Plaintiff incorporates by reference paragraphs 1 to 429 of this Complaint.

          431.    Plaintiff asserts a claim under 18 U.S.C. § 1964(c) on behalf of itself and the Class

   Members.

          432.    At all relevant times, Gilead has possessed substantial market power (i.e.,

   monopoly power) in the cART Market and narrower markets therein. More than 80% of patients

   starting an HIV regimen in the U.S., and more than 80% of continuing patients, take one or more

   of Gilead’s products every day. Gilead possesses the power to control prices in, prevent prices

   from falling in, and exclude competitors from the cART Market.

          433.    That market power is coupled with strong regulatory and contractual barriers to

   entry into the cART Market.

          434.    Through an overarching anticompetitive scheme, as alleged extensively above,

   Gilead willfully maintained its monopoly power in the cART Market using restrictive or



                                                   115
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 116 of 161



   exclusionary conduct, rather than by means of greater business acumen, and injured Plaintiff and

   the Class thereby.

          435.    Gilead’s conscious objective was to further its dominance in the cART Market by

   and through the overarching anticompetitive scheme.

          436.    Janssen, Japan Tobacco, and BMS each consciously committed to the overarching

   anticompetitive scheme.

          437.    As stated more fully above, Gilead and its co-conspirator Defendants knowingly,

   willfully, and wrongfully maintained Gilead’s monopoly power and harmed competition by:

          •   Entering into and abiding by the illegal No-Generics Restraints;

          •   Degrading Stribild and artificially raising its price in order to drive patients to TAF-
              based FDCs that were illegally protected from competition;

          •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to the
              illegally protected FDCs;

          •   Abusing the regulatory process, by withholding an HIV indication from standalone
              TAF, in order to raise rivals’ costs and delay their entry into the market; and

          •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla.

          438.    To the extent that Defendants are permitted to assert one, there is and was no

   cognizable, non-pretextual procompetitive justification for Defendants’ conduct comprising the

   anticompetitive scheme that outweighs its harmful effects. Even if there were some conceivable

   justification that Defendants were permitted to assert, the scheme is and was broader than

   necessary to achieve such a purpose.

          439.    Plaintiff’s assignors and the Class have been injured, and unless Defendants’

   unlawful conduct is enjoined will continue to be injured, in their business and property as a result

   of Defendants’ continuing conspiracy in violation of Sections 1 and 2 of the Sherman Act.


                                                   116
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 117 of 161



                                          COUNT II
                  Conspiracy to Monopolize in Violation of State Antitrust Laws
                                   (Against All Defendants)

          440.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          441.    At all relevant times, Gilead has possessed substantial market power (i.e.,

   monopoly power) in the cART Market and narrower markets therein. More than 80% of patients

   starting an HIV regimen in the U.S., and more than 80% of continuing patients, take one or more

   of Gilead’s products every day. Gilead possessed the power to control prices in, prevent prices

   from falling in, and exclude competitors from the relevant market.

          442.    That market power is coupled with strong regulatory and contractual barriers to

   entry into the cART Market.

          443.    Through an overarching anticompetitive scheme, as alleged extensively above,

   Gilead willfully maintained its monopoly power in the cART Market using restrictive or

   exclusionary conduct, rather than by means of greater business acumen, and injured Plaintiff’s

   assignors and the Class thereby.

          444.    Gilead’s conscious objective was to further its dominance in the cART Market by

   and through the overarching anticompetitive scheme.

          445.    Each of Janssen, Japan Tobacco, and BMS consciously committed to the

   overarching anticompetitive scheme.

          446.    As stated more fully above, Gilead and its co-conspirator Defendants knowingly,

   willfully, and wrongfully maintained Gilead’s monopoly power and harmed competition by:

          •   Entering into and abiding by the illegal No-Generics Restraints;

          •   Degrading Stribild and artificially raising its price in order to drive patients to TAF-
              based FDCs that were illegally protected from competition;



                                                  117
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 118 of 161



          •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to the
              illegally protected FDCs;

          •   Abusing the regulatory process, by withholding an HIV indication from standalone
              TAF, in order to raise rivals’ costs and delay their entry into the market; and

          •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla.

          447.    To the extent that Defendants are permitted to assert one, there is and was no

   cognizable non-pretextual procompetitive justification for Defendants’ conduct comprising the

   anticompetitive scheme that outweighs its harmful effects. Even if there were some conceivable

   justification that Defendants were permitted to assert, the scheme is and was broader than

   necessary to achieve such a purpose.

          448.    By engaging in the foregoing conduct, Defendants have intentionally and

   wrongfully engaged in one or more combinations and conspiracies in restraint of trade in violation

   of the following state laws:

          (a) Ala. Code §8-10-3 with respect to payments in Alabama by members of the Class.

          (b) Arizona Rev. Stat. §§ 44-1401, et seq., with respect to payments in Arizona by

          members of the Class.

          (c) Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq., with respect

          to payments in the U.S. by members of the Class.

          (d) Conn. Gen. Stat. § 35-24, et seq., with respect to payments in Connecticut by members

          of the Class.

          (e) D.C. Code Ann. §§ 28-4501, et seq., with respect to payments in the District of

          Columbia by members of the Class.




                                                  118
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 119 of 161



         (f) Fla. Stat. §§ 501.201, et seq., with respect to payments in Florida by members of the

         Class.

         (g) Hawaii Rev. Stat. §§ 480-1, et seq., with respect to payments in Hawaii by members

         of the Class.

         (h) 740 Ill. Comp. Stat. 10/3, et seq., with respect to payments in Illinois by members of

         the Class.

         (i) Iowa Code § 553.4, et seq., with respect to payments in Iowa by members of the Class.

         (j) Kan. Stat. Ann. §§ 50-101, et seq., with respect to payments in Kansas by members of

         the Class.

         (k) Md. Code, Com. Law § 11-201, et seq., with respect to payments in Maryland by

         members of the Class.

         (l) Mass. Gen. L. Ch. 93A, et seq., with respect to payments in Massachusetts by members

         of the Class, which paid substantially higher prices for the product in actions and

         transactions occurring substantially within Massachusetts.

         (m) Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to payments in Maine by members

         of the Class.

         (n) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to payments in Michigan by

         members of the Class.

         (o) Minn. Stat. §§ 325D.49, et seq., with respect to payments in Minnesota by members

         of the Class.




                                                119
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 120 of 161



         (p) Miss. Code Ann. §§ 75-21-1, et seq., with respect to payments in Mississippi by

         members of the Class.

         (q) Neb. Code Ann. §§ 59-801, et seq., with respect to payments in Nebraska by members

         of the Class.

         (r) Nev. Rev. Stat. Ann. § 598A, et seq., with respect to payments in Nevada by members

         of the Class.

         (s) N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to payments in New Mexico by

         members of the Class.

         (t) N.Y. Gen. Bus. Law §§ 340, et seq., with respect to payments in New York by members

         of the Class.

         (u) N.C. Gen. Stat. §§ 75-1, et seq., with respect to payments in North Carolina by

         members of the Class.

         (v) N.D. Cent. Code § 51-08.1-01, et seq., with respect to payments in North Dakota by

         members of the Class.

         (w) Or. Rev. Stat. §§ 646.705, et seq., with respect to payments in Oregon by members of

         the Class.

         (x) 10 L.P.R.A. § 251, et seq., with respect to payments in Puerto Rico by members of the

         Class.

         (y) R.I. Gen. Laws §§ 6-36-4, et seq. with respect to payments in Rhode Island by members

         of the Class.




                                               120
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 121 of 161



           (z) S.D. Codified Laws Ann. § 37-1-3.1, et seq., with respect to payments in South Dakota

           by members of the Class.

           (aa) Utah Code Ann. §§ 76-10-3101, et seq., with respect to payments in Utah by residents

           of Utah who are members of the Class.

           (bb) Tenn. Code Ann. §§ 47-25-101, et seq., with respect to payments in Tennessee by

           members of the Class.

           (cc) Vt. Stat. Ann. 9, § 2453, et seq., with respect to payments in Vermont by members of

           the Class.

           (dd) W.Va. Code §§ 47-18-3, et seq., with respect to payments in West Virginia by

           members of the Class.

           (ee) Wis. Stat. § 133.03, et seq., with respect to payments in Wisconsin by members of the

           Class.

           449.     By engaging in the foregoing conduct, Defendants have intentionally and

   wrongfully maintained monopoly power in the relevant market in violation of the following state

   laws:

           (a) Arizona Rev. Stat. §§ 44-1401, et seq., with respect to payments in Arizona by

           members of the Class.

           (b) Cal. Bus. & Prof Code §§ 16720, et seq., and California common law with respect to

           payments in the U.S. by members of the Class.

           (c) Conn. Gen. Stat. § 35-24, et seq., with respect to payments in Connecticut by members

           of the Class.


                                                   121
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 122 of 161



         (d) D.C. Code §§ 28-4501, et seq., with respect to payments in the District of Columbia

         by members of the Class.

         (e) Fla. Stat. §§ 501.201, et seq., with respect to payments in Florida by members of the

         Class.

         (f) Hawaii Rev. Stat. §§ 480-1, et seq., with respect to payments in Hawaii by members of

         the Class.

         (g) Iowa Code §§ 553.5, et seq., with respect to payments in Iowa by members of the

         Class.

         (h) Kansas Stat. Ann. § 50-101, et seq., with respect to payments in Kansas by members

         of the Class.

         (i) Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to payments in Maine by members

         of the Class.

         (j) Md. Code, Com. Law § 11-201, et seq., with respect to payments in Maryland by

         members of the Class.

         (k) Mass. Gen. L. Ch. 93A, et seq., with respect to payments in Massachusetts by members

         of the Class.

         (l) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to payments in Michigan by

         members of the Class.

         (m) Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to

         payments in Minnesota by members of the Class.




                                                122
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 123 of 161



         (n) Miss. Code Ann. §§ 75-21-1, et seq., with respect to payments in Mississippi by

         members of the Class.

         (o) Neb. Code Ann. §§ 59-801, et seq., with respect to payments in Nebraska by members

         of the Class.

         (p) Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to payments in Nevada by members

         of the Class.

         (q) N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to payments in New Mexico by

         members of the Class.

         (r) N.Y. Gen. Bus. Law §§ 340, et seq., with respect to payments in New York by members

         of the Class.

         (s) N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to payments in North Carolina by

         members of the Class.

         (t) N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to payments in North Dakota by

         members of the Class.

         (u) Or. Rev. Stat. §§ 646.705, et seq., with respect to payments in Oregon by members of

         the Class.

         (v) 10 L.P.R.A. §§ 260, et seq., with respect to payments in Puerto Rico by members of

         the Class.

         (w) R.I. Gen. Laws §§ 6-36-5 et seq., with respect to payments in Rhode Island by

         members of the Class.




                                               123
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 124 of 161



          (x) S.D. Codified Laws §§ 37-1-3, et seq., with respect to payments in South Dakota by

          members of the Class.

          (y) Tenn. Code Ann §§ 47-25-101, et seq., with respect to payments in Tennessee by

          members of the Class.

          (z) Utah Code Ann. §§ 76-10- 3101, et seq., with respect to payments in Utah by members

          of the Class.

          (aa) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to payments in Vermont by members

          of the Class.

          (bb) W.Va. Code §§ 47-18-3, et seq., with respect to payments in West Virginia by

          members of the Class.

          (cc) Wis. Stat. §§ 133.03, et seq., with respect to payments in Wisconsin by members of

          the Class.

                                           COUNT III
                              Monopolization in Violation of Section 2
                                  of the Sherman Antitrust Act
                                         (Against Gilead)

          450.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          451.    At all relevant times, Gilead has possessed substantial market power (i.e. monopoly

   power) in the cART Market and narrower markets therein. More than 80% of patients starting an

   HIV regimen in the U.S., and more than 80% of continuing patients, take one or more of Gilead’s

   products every day. Gilead possessed the power to control prices in, prevent prices from falling in,

   and exclude competitors from the cART Market.




                                                   124
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 125 of 161



          452.    That market power is coupled with strong regulatory and contractual barriers to

   entry into the cART Market.

          453.    As alleged extensively above, Gilead willfully maintained its monopoly power in

   the cART Market using restrictive or exclusionary conduct, rather than by means of greater

   business acumen, and injured Plaintiff and the Class thereby.

          454.    Gilead’s conscious objective was to further its dominance in the cART Market by

   and through its exclusionary conduct.

          455.    As stated more fully above, Gilead knowingly, willfully, and wrongfully

   maintained its monopoly power and harmed competition by:

          •   Entering into and abiding by the illegal No-Generics Restraints;

          •   Degrading Stribild and artificially raising its price in order to drive patients to TAF-
              based FDCs that were illegally protected from competition;

          •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to the
              illegally protected FDCs;

          •   Abusing the regulatory process, by withholding an HIV indication from standalone
              TAF, in order to raise rivals’ costs and delay their entry into the market; and

          •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla.

          456.    Gilead’s anticompetitive conduct identified above is exclusionary conduct the

   purpose and effect of which is to willfully maintain Gilead’s monopoly power, which harms the

   competitive process and consumers, in violation of Section 2 of the Sherman Act.

          457.    To the extent that Gilead is permitted to assert one, there is and was no cognizable,

   non-pretextual procompetitive justification for its exclusionary conduct that outweighs that

   conduct’s harmful effects. Even if there were some conceivable justification that Gilead were

   permitted to assert, the conduct is and was broader than necessary to achieve such a purpose.


                                                  125
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 126 of 161



          458.    Plaintiff and the Class have been injured, and unless Gilead’s unlawful conduct is

   enjoined will continue to be injured, in their business and property as a result of Gilead’s

   continuing monopolization in violation of Section 2 of the Sherman Act.

                                          COUNT IV
                       Monopolization in Violation of State Antitrust Laws
                                        (Against Gilead)

          459.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          460.    At all relevant times, Gilead has possessed substantial market power (i.e.,

   monopoly power) in the cART Market and narrower markets therein. More than 80% of patients

   starting an HIV regimen in the U.S., and more than 80% of continuing patients, take one or more

   of Gilead’s products every day. Gilead possessed the power to control prices in, prevent prices

   from falling in, and exclude competitors from the cART Market.

          461.    That market power is coupled with strong regulatory and contractual barriers to

   entry into the cART Market.

          462.    As alleged extensively above, Gilead willfully maintained its monopoly power in

   the cART Market using restrictive or exclusionary conduct, rather than by means of greater

   business acumen, and injured Plaintiff and the Class thereby.

          463.    Gilead’s conscious objective was to further its dominance in the cART Market by

   and through its exclusionary conduct.

          464.    As stated more fully above, Gilead knowingly, willfully, and wrongfully

   maintained its monopoly power and harmed competition by:

          •   Entering into and abiding by the illegal No-Generics Restraints;

          •   Degrading Stribild and artificially raising its price in order to drive patients to TAF-
              based FDCs that were illegally protected from competition;



                                                  126
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 127 of 161



          •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to the
              illegally protected FDCs;

          •   Abusing the regulatory process, by withholding an HIV indication from standalone
              TAF, in order to raise rivals’ costs and delay their entry into the market; and

          •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla.


          465.     Gilead’s anticompetitive conduct identified above is exclusionary conduct the

   purpose and effect of which is to willfully maintain Gilead’s monopoly power, which harms the

   competitive process and consumers.

          466.     Plaintiff and the Class have been injured, and unless Gilead’s unlawful conduct is

   enjoined will continue to be injured, in their business and property, as a result of Gilead’s

   continuing monopolization.

          467.     By engaging in the foregoing conduct, Gilead has intentionally and wrongfully

   maintained monopoly power in the relevant market in violation of the following state laws:

          (a) Arizona Rev. Stat. §§ 44-1401, et seq., with respect to payments in Arizona by

          members of the Class.

          (b) Conn. Gen. Stat. § 35-24, et seq., with respect to payments in Connecticut by members

          of the Class.

          (c) D.C. Code §§ 28-4501, et seq., with respect to payments in the District of Columbia

          by members of the Class.

          (d) Fla. Stat. §§ 501.201, et seq., with respect to payments in Florida by members of the

          Class.

          (e) Hawaii Rev. Stat. §§ 480-1, et seq., with respect to payments in Hawaii by members

          of the Class.

                                                  127
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 128 of 161



         (f) Iowa Code §§ 553.5, et seq., with respect to payments in Iowa by members of the Class.

         (g) Kansas Stat. Ann. § 50-101, et seq., with respect to payments in Kansas by members

         of the Class.

         (h) Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to payments in Maine by

         members of the Class.

         (i) Md. Code, Com. Law § 11-201, et seq., with respect to payments in Maryland by

         members of the Class.

         (j) Mass. Gen. L. Ch. 93A, et seq., with respect to payments in Massachusetts by members

         of the Class.

         (k) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to payments in Michigan by

         members of the Class.

         (l) Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to payments

         in Minnesota by members of the Class.

         (m) Miss. Code Ann. §§ 75-21-1, et seq., with respect to payments in Mississippi by

         members of the Class.

         (n) Neb. Code Ann. §§ 59-801, et seq., with respect to payments in Nebraska by members

         of the Class.

         (o) Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to payments in Nevada by members

         of the Class.

         (p) N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to payments in New Mexico by

         members of the Class.

                                                  128
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 129 of 161



         (q) N.Y. Gen. Bus. Law §§ 340, et seq., with respect to payments in New York by members

         of the Class.

         (r) N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to payments in North Carolina by

         members of the Class.

         (s) N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to payments in North Dakota by

         members of the Class.

         (t) Or. Rev. Stat. §§ 646.705, et seq., with respect to payments in Oregon by members of

         the Class.

         (u) 10 L.P.R.A. §§ 260, et seq., with respect to payments in Puerto Rico by members of

         the Class.

         (v) R.I. Gen. Laws §§ 6-36-5 et seq., with respect to payments in Rhode Island by members

         of the Class.

         (w) S.D. Codified Laws §§ 37-1-3, et seq., with respect to payments in South Dakota by

         members of the Class.

         (x) Tenn. Code Ann §§ 47-25-101, et seq., with respect to payments in Tennessee by

         members of the Class.

         (y) Utah Code Ann. §§ 76-10- 3101, et seq., with respect to payments in Utah by members

         of the Class.

         (z) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to payments in Vermont by members of

         the Class.




                                               129
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 130 of 161



          (aa) W.Va. Code §§ 47-18-3, et seq., with respect to payments in West Virginia by

          members of the Class.

          (bb) Wis. Stat. §§ 133.03, et seq., with respect to payments in Wisconsin by members of

          the Class.

                                           COUNT V
                        Attempted Monopolization in Violation of Section 2
                                  of the Sherman Antitrust Act
                                         (Against Gilead)

          468.   Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          469.   At all relevant times, Gilead possessed substantial market power (i.e., monopoly

   power), or possessed a dangerous probability of achieving monopoly power, in the cART Market

   and narrower markets therein.

          470.   With the specific intent to achieve a monopoly, Gilead attempted to acquire and/or

   willfully maintain monopoly power in the cART Market by means of restrictive or exclusionary

   conduct rather than by means of greater business acumen, and injured Plaintiff and the Class

   thereby.

          471.   Gilead’s conscious objective was to further its dominance in the cART Market by

   and through its exclusionary conduct.

          472.   As stated more fully above, Gilead knowingly, willfully, and wrongfully attempted

   to acquire and/or maintain monopoly power by:

          •   Entering into and abiding by the illegal No-Generics Restraints;

          •   Degrading Stribild and artificially raising its price in order to drive patients to TAF-
              based FDCs that were illegally protected from competition;

          •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to the
              illegally protected FDCs;


                                                  130
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 131 of 161



          •   Abusing the regulatory process, by withholding an HIV indication from standalone
              TAF, in order to raise rivals’ costs and delay their entry into the market; and

          •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla.
          473.    Gilead’s anticompetitive conduct identified above is exclusionary conduct the

   purpose and effect of which is to willfully attempt to acquire and/or maintain monopoly power

   through exclusionary means, in violation of Section 2 of the Sherman Act.

          474.    To the extent that Gilead is permitted to assert one, there is and was no cognizable,

   non-pretextual procompetitive justification for its exclusionary conduct that outweighs that

   conduct’s harmful effects. Even if there were some conceivable justification that Gilead were

   permitted to assert, the conduct is and was broader than necessary to achieve such a purpose.

          475.    Plaintiff and the Class have been injured, and unless Gilead’s unlawful conduct is

   enjoined will continue to be injured, in their business and property as a result of Gilead’s

   continuing attempt to monopolize in violation of Section 2 of the Sherman Act.

                                         COUNT VI
                  Attempted Monopolization in Violation of State Antitrust Laws
                                      (Against Gilead)

          476.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          477.    At all relevant times, Gilead possessed substantial market power (i.e., monopoly

   power), or possessed a dangerous probability of achieving monopoly power, in the cART Market

   and narrower markets therein.

          478.    With the specific intent to achieve a monopoly, Gilead attempted to acquire and/or

   willfully maintain monopoly power in the cART Market by means of restrictive or exclusionary

   conduct, rather than by means of greater business acumen, and injured Plaintiff and the Class

   thereby.




                                                  131
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 132 of 161



           479.   Gilead’s conscious objective was to further its dominance in the cART Market by

   and through its exclusionary conduct.

           480.   As stated more fully above, Gilead knowingly, willfully, and wrongfully attempted

   to acquire and/or maintain monopoly power by:

           •   Entering into and abiding by the illegal No-Generics Restraints;

           •   Degrading Stribild and artificially raising its price in order to drive patients to TAF-
               based FDCs that were illegally protected from competition;

           •   Degrading standalone TAF, also in furtherance of the scheme to drive patients to the
               illegally protected FDCs;

           •   Abusing the regulatory process, by withholding an HIV indication from standalone
               TAF, in order to raise rivals’ costs and delay their entry into the market; and

           •   Causing delayed entry of generic versions of Viread, Truvada, and Atripla.

           481.   Gilead’s anticompetitive conduct identified above is exclusionary conduct the

   purpose and effect of which is to willfully attempt to acquire and/or maintain monopoly power

   through exclusionary means.

           482.   To the extent that Gilead is permitted to assert one, there is and was no cognizable,

   non-pretextual procompetitive justification for its exclusionary conduct that outweighs that

   conduct’s harmful effects. Even if there were some conceivable justification that Gilead were

   permitted to assert, the conduct is and was broader than necessary to achieve such a purpose.

           483.   Plaintiff and the Class have been injured, and unless Gilead’s unlawful conduct is

   enjoined will continue to be injured, in their business and property as a result of Gilead’s

   continuing attempt to monopolize the cART Market.

           484.   By engaging in the foregoing misconduct, Gilead has violated the following state

   laws:


                                                   132
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 133 of 161



         (a) Arizona Rev. Stat. §§ 44-1401, et seq., with respect to payments in Arizona by

         members of the Class.

         (b) Conn. Gen. Stat. § 35-24, et seq., with respect to payments in Connecticut by members

         of the Class.

         (c) D.C. Code §§ 28-4501, et seq., with respect to payments in the District of Columbia

         by members of the Class.

         (d) Fla. Stat. §§ 501.201, et seq., with respect to payments in Florida by members of the

         Class.

         (e) Hawaii Rev. Stat. §§ 480-1, et seq., with respect to payments in Hawaii by members

         of the Class.

         (f) Iowa Code §§ 553.5, et seq., with respect to payments in Iowa by members of the Class.

         (g) Kansas Stat. Ann. § 50-101, et seq., with respect to payments in Kansas by members

         of the Class.

         (h) Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to payments in Maine by

         members of the Class.

         (i) Md. Code, Com. Law § 11-201, et seq., with respect to payments in Maryland by

         members of the Class.

         (j) Mass. Gen. L. Ch. 93A, et seq., with respect to payments in Massachusetts by members

         of the Class.

         (k) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to payments in Michigan by

         members of the Class.

                                                133
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 134 of 161



         (l) Minn. Stat. §§ 325D.49, et seq., and Minn. Stat. § 8.31, et seq., with respect to payments

         in Minnesota by members of the Class.

         (m) Miss. Code Ann. §§ 75-21-1, et seq., with respect to payments in Mississippi by

         members of the Class.

         (n) Neb. Code Ann. §§ 59-801, et seq., with respect to payments in Nebraska by members

         of the Class.

         (o) Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to payments in Nevada by members

         of the Class.

         (p) N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to payments in New Mexico by

         members of the Class.

         (q) N.Y. Gen. Bus. Law §§ 340, et seq., with respect to payments in New York by members

         of the Class.

         (r) N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to payments in North Carolina by

         members of the Class.

         (s) N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to payments in North Dakota by

         members of the Class.

         (t) Or. Rev. Stat. §§ 646.705, et seq., with respect to payments in Oregon by members of

         the Class.

         (u) 10 L.P.R.A. §§ 260, et seq., with respect to payments in Puerto Rico by members of

         the Class.




                                                  134
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 135 of 161



          (v) R.I. Gen. Laws §§ 6-36-5 et seq., with respect to payments in Rhode Island by members

          of the Class.

          (w) S.D. Codified Laws §§ 37-1-3, et seq., with respect to payments in South Dakota by

          members of the Class.

          (x) Tenn. Code Ann §§ 47-25-101, et seq., with respect to payments in Tennessee by

          members of the Class.

          (y) Utah Code Ann. §§ 76-10- 3101, et seq., with respect to payments in Utah by members

          of the Class.

          (z) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to payments in Vermont by members of

          the Class.

          (aa) W.Va. Code §§ 47-18-3, et seq., with respect to payments in West Virginia by

          members of the Class.

          (bb) Wis. Stat. §§ 133.03, et seq., with respect to payments in Wisconsin by members of

          the Class.

                                             COUNT VII
                            Violation of State Consumer Protection Laws
                                      (Against All Defendants)

          485.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          486.    Defendants engaged in unfair competition or unfair, unconscionable, deceptive, or

   fraudulent acts or practices in violation of the state consumer protection statutes listed below.

          487.    As a direct and proximate result of Defendants’ unfair, unconscionable, deceptive,

   and fraudulent conduct in violation of the state consumer protection statutes listed below,



                                                   135
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 136 of 161



   Plaintiff’s assignors and members of the Class have paid more on their purchases of the brand and

   generic products than they would otherwise have paid, and/or were prevented from substituting a

   less expensive, generic or comparable alternative for their purchases of the more expensive brand

   and/or the more expensive generic products.

          488.     There was a gross disparity between the price that Plaintiff’s assignors and the Class

   members paid for the brand and generic products and the value received, given that a less

   expensive substitute generic or comparable product should have been available.

          489.     By engaging in the foregoing conduct, Defendants have violated the following state

   unfair trade practices and consumer protection laws:

          (a) Arizona Rev. Stat. §§ 44-1522, et seq., with respect to payments in Arizona by members

          of the Class.

          (b) Arkansas Code Annotated, § 4-88-101, et seq., with respect to payments in Arkansas

          by members of the Class.

          (c) Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to payments in the U.S. by

          members of the Class.

          (d) D.C. Code §§ 28-3901, et seq., with respect to payments in the District of Columbia by

          members of the Class.

          (e) Fla. Stat. §§ 501.201, et seq., with respect to payments in Florida by members of the

          Class.

          (f) Haw. Rev. Stat. §§ 480, et seq., with respect to payments in Hawaii by members of the

          Class.




                                                    136
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 137 of 161



         (g) Iowa Code §§ 714.16, et seq., with respect to payments in Iowa by members of the

         Class.

         (h) Idaho Code Ann. §§ 48-601, et seq., with respect to payments in Idaho by members of

         the Class.

         (i) 815 Ill. Comp. Stat. Ann. §§ 505/1, et seq., with respect to payments in Illinois by

         members of the Class.

         (j) Kan. Stat. Ann. §§ 50-623, et seq., with respect to payments in Kansas by members of

         the Class.

         (k) Me. Rev. Stat. tit. 5 §§ 207, et seq., with respect to payments in Maine by members of

         the Class.

         (l) Mass. Gen. Laws ch. 93A, et seq., with respect to payments in Massachusetts by

         members of the Class.

         (m) Mich. Comp. Laws Ann. §§ 445.901, et seq., with respect to payments in Michigan by

         members of the Class.

         (n) Mo. Ann. Stat. §§ 407.010, et seq., with respect to payments in Missouri by members

         of the Class.

         (o) Mont. Code Ann. §§ 30-14-101, et seq., with respect to payments in Montana by

         members of the Class.

         (p) Neb. Rev. Stat. §§ 59-1601, et seq., with respect to payments in Nebraska by members

         of the Class.




                                                137
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 138 of 161



         (q) Nev. Rev. Stat. §§ 598.0903, et seq., with respect to payments in Nevada by members

         of the Class.

         (r) N.H. Rev. Stat. Ann. §§ 358-A:1, et seq., with respect to payments in New Hampshire

         by members of the Class.

         (s) N.M. Stat. Ann. §§ 57-12-1, et seq., with respect to payments in New Mexico by

         members of the Class.

         (t) N.Y. Gen. Bus. Law §§ 349, et seq., with respect to payments in New York by members

         of the Class.

         (u) N.C. Gen. Stat. §§ 75-1.1, et seq., with respect to payments in North Carolina by

         members of the Class.

         (v) R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to payments in Rhode Island by

         members of the Class.

         (w) Tenn. Code Ann. §§ 47-18-101, et seq., with respect to payments in Tennessee by

         members of the Class.

         (x) Utah Code Ann. §§ 13-11-1, et seq., with respect to payments in Utah by members of

         the Class.

         (y) Vt. Stat. Ann. tit. 9 §§ 2451 et seq., with respect to payments in Vermont by members

         of the Class.

         (z) W. Va. Code §§ 46A-6-101, et seq. with respect to payments in West Virginia by

         members of the Class.




                                               138
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 139 of 161



          490.    Plaintiff and the Class have been injured in their business and property by reason

   of Defendants’ anticompetitive, unfair, or unconscionable acts alleged herein. Their injury consists

   of being compelled to pay artificially inflated prices for Defendants’ brand and generic products.

   This injury is of the type the state consumer protection statutes were designed to prevent and

   directly results from Defendants’ unlawful conduct.

                                            COUNT VIII
                              Conspiracy in Violation of Section 1 of the
                                      Sherman Antitrust Act
                                   (Against Gilead and Janssen)

          491.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          492.    Gilead and Janssen have engaged in a continuing illegal contract, combination, and

   conspiracy in restraint of trade by: (a) agreeing to and abiding by the No-Generics Restraints with

   respect to Complera, Odefsey, Prezcobix, and Symtuza; (b) agreeing that, and abiding by the

   agreement that, in exchange for Janssen’s providing a No-Generics Restraint with respect to

   Odefsey, Gilead would provide a No-Generics Restraint with respect to Prezcobix and Symtuza;

   and (c) agreeing to and abiding by mutual No-Generics Restraints with respect to Symtuza. By

   entering into these unlawful agreements, Gilead and Janssen unlawfully conspired in restraint of

   trade and violated Section 1 of the Sherman Act, 15 U.S.C. § 1. The agreements between Gilead

   and Janssen are horizontal market allocation agreements between actual or potential competitors

   and are illegal per se. Alternatively, and at a minimum, they are unreasonable restraints of trade in

   violation of Section 1.

          493.    Plaintiff’s assignors and all members of the Class have been injured in their

   business and property by reason of the unlawful contracts, combinations, and/or conspiracies.

   Plaintiff’s assignors and members of the Class have paid more on their purchases of the brand and

   generic products than they would otherwise had paid, and/or were prevented from substituting a

                                                   139
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 140 of 161



   less expensive, generic or comparable alternative for their purchases of the more expensive brand

   and/or the more expensive generic products.

          494.    As a result of Defendants’ unlawful conduct, Plaintiff’s assignors and the Class

   paid more than they would have paid for Viread, Emtriva, Tybost, Vemlidy, Truvada, Descovy,

   Complera, Odefsey, Prezista, Prezcobix, Edurant, Symtuza, and competing cART drugs absent

   that unlawful conduct. But for Gilead and Janssen’s unlawful conduct, competitors would have

   begun marketing generic or comparable versions of the brand products much sooner than they did

   and/or would have been able to market such versions more successfully.

          495.    If Gilead and Janssen had competed in a full and timely fashion, Plaintiff’s

   assignors and other Class members would have substituted lower-priced generic or comparable

   products for the higher-priced brand products for some or all of their brand purchases, would have

   paid lower prices on some or all of their remaining purchases, and/or would have received a

   superior product for the purchases that they made.

          496.    During the relevant period, Plaintiff’s assignors and the other Class members

   purchased substantial amounts of the products. As a result of Gilead and Janssen’s unlawful

   conduct, Plaintiff and the other Class members were compelled to pay, and did pay, artificially

   inflated prices for their brand and generic products. Plaintiff’s assignors and the Class members

   paid prices for their brand and generic products that were substantially greater than the prices they

   would have paid absent the unlawful conduct alleged herein because: (1) Plaintiff’s assignors and

   Class members were deprived of the opportunity to purchase lower-priced generic and comparable

   products instead of expensive brand products; (2) Plaintiff’s assignors and Class members were

   forced to pay artificially inflated prices for the brand products; and/or (3) the product was inferior

   to what it would have been absent Gilead and Janssen’s conduct.



                                                    140
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 141 of 161



          497.    Plaintiff and the Class have been injured, and unless Defendants’ unlawful conduct

   is enjoined will continue to be injured, in their business and property as a result of Gilead and

   Janssen’s continuing conspiracy in violation of Section 1 of the Sherman Act.

                                            COUNT IX
                           Conspiracy in Violation of State Antitrust Laws
                                   (Against Gilead and Janssen)

          498.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          499.    Gilead and Janssen have engaged in continuing illegal contracts, combinations, and

   conspiracies in restraint of trade by agreeing to and abiding by the No-Generics Restraints with

   respect to Complera, Odefsey, Prezcobix, and Symtuza, the purpose and effect of which was to

   impair competition. The agreements between Gilead and Janssen are horizontal market allocation

   agreements between actual or potential competitors and are illegal per se. Alternatively, and at a

   minimum, they are unreasonable restraints of trade.

          500.    By entering into these unlawful agreements, Gilead and Janssen unlawfully

   conspired in restraint of trade and violated the following state laws:

          (a) Ala. Code §8-10-3 with respect to payments in Alabama by members of the Class.

          (b) Arizona Rev. Stat. §§ 44-1401, et seq., with respect to payments in Arizona by members

          of the Class.

          (c) Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq., with respect

          to payments in the U.S. by members of the Class.

          (d) Conn. Gen. Stat. § 35-24, et seq., with respect to payments in Connecticut by members

          of the Class.




                                                   141
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 142 of 161



         (e) D.C. Code Ann. §§ 28-4501, et seq., with respect to payments in the District of

         Columbia by members of the Class.

         (f) Fla. Stat. §§ 501.201, et seq., with respect to payments in Florida by members of the

         Class.

         (g) Hawaii Rev. Stat. §§ 480-1, et seq., with respect to payments in Hawaii by members

         of the Class.

         (h) 740 Ill. Comp. Stat. 10/3, et seq., with respect to payments in Illinois by members of

         the Class.

         (i) Iowa Code § 553.4, et seq., with respect to payments in Iowa by members of the Class.

         (j) Kan. Stat. Ann. §§ 50-101, et seq., with respect to payments in Kansas by members of

         the Class.

         (k) Md. Code, Com. Law § 11-201, et seq., with respect to payments in Maryland by

         members of the Class.

         (l) Mass. Gen. L. Ch. 93A, et seq., with respect to payments in Massachusetts by members

         of the Class.

         (m) Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to payments in Maine by members

         of the Class.

         (n) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to payments in Michigan by

         members of the Class.

         (o) Minn. Stat. §§ 325D.49, et seq., with respect to payments in Minnesota by members

         of the Class.

                                                142
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 143 of 161



         (p) Miss. Code Ann. §§ 75-21-1, et seq., with respect to payments in Mississippi by

         members of the Class.

         (q) Neb. Code Ann. §§ 59-801, et seq., with respect to payments in Nebraska by members

         of the Class.

         (r) Nev. Rev. Stat. Ann. § 598A, et seq., with respect to payments in Nevada by members

         of the Class.

         (s) N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to payments in New Mexico by

         members of the Class.

         (t) N.Y. Gen. Bus. Law §§ 340, et seq., with respect to payments in New York by members

         of the Class.

         (u) N.C. Gen. Stat. §§ 75-1, et seq., with respect to payments in North Carolina by

         members of the Class.

         (v) N.D. Cent. Code § 51-08.1-01, et seq., with respect to payments in North Dakota by

         members of the Class.

         (w) Or. Rev. Stat. §§ 646.705, et seq., with respect to payments in Oregon by members of

         the Class.

         (x) 10 L.P.R.A. § 251, et seq., with respect to payments in Puerto Rico by members of the

         Class.

         (y) R.I. Gen. Laws §§ 6-36-4, et seq. with respect to payments in Rhode Island by members

         of the Class.




                                               143
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 144 of 161



          (z) S.D. Codified Laws Ann. § 37-1-3.1, et seq., with respect to payments in South Dakota

          by members of the Class.

          (aa) Utah Code Ann. §§ 76-10-3101, et seq., with respect to payments in Utah by residents

          of Utah who are members of the Class.

          (bb) Tenn. Code Ann. §§ 47-25-101, et seq., with respect to payments in Tennessee by

          members of the Class.

          (cc) Vt. Stat. Ann. 9, § 2453, et seq., with respect to payments in Vermont by members of

          the Class.

          (dd) W.Va. Code §§ 47-18-3, et seq., with respect to payments in West Virginia by

          members of the Class.

          (ee) Wis. Stat. § 133.03, et seq., with respect to payments in Wisconsin by members of the

          Class.

          501.     Plaintiff’s assignors and all members of the Class have been injured in their

   business and property by reason of the unlawful contracts, combinations, and/or conspiracies.

   Plaintiff’s assignors and members of the Class have paid more on their purchases of the brand and

   generic products than they would otherwise had paid, and/or were prevented from substituting a

   less expensive, generic or comparable alternative for their purchases of the more expensive brand

   and/or the more expensive generic products.

          502.     As a result of Defendants’ unlawful conduct, Plaintiff’s assignors and the Class

   paid more than they would have paid for Viread, Emtriva, Tybost, Vemlidy, Truvada, Descovy,

   Complera, Odefsey, Prezista, Prezcobix, Edurant, Symtuza, and competing cART drugs absent

   that unlawful conduct. But for Gilead and Janssen’s unlawful conduct, competitors would have

                                                  144
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 145 of 161



   begun marketing generic or comparable versions of the brand products much sooner than they did

   and/or would have been able to market such versions more successfully.

          503.    If Gilead and Janssen had competed in a full and timely fashion, Plaintiff’s

   assignors and other Class members would have substituted lower-priced generic or comparable

   products for the higher-priced brand products for some or all of their brand purchases, would have

   paid lower prices on some or all of their remaining purchases, and/or would have received a

   superior product for the purchases that they made.

          504.    During the relevant period, Plaintiff’s assignors and the other Class members

   purchased and/or reimbursed for substantial amounts of the products. As a result of Gilead and

   Janssen’s unlawful conduct, Plaintiff’s assignors and the other Class members were compelled to

   pay, and did pay, artificially inflated prices for their brand and generic products. Plaintiff’s

   assignors and the Class members paid prices for their brand and generic products that were

   substantially greater than the prices they would have paid absent the unlawful conduct alleged

   herein because: (1) Plaintiff’s assignors and Class members were deprived of the opportunity to

   purchase lower-priced generic or comparable products instead of expensive brand products; (2)

   Plaintiff’s assignors and Class members were forced to pay artificially inflated prices for the brand

   products; and/or (3) the product was inferior to what it would have been absent Gilead and

   Janssen’s conduct.

          505.    Plaintiff and the Class have been injured, and unless Defendants’ unlawful conduct

   is enjoined will continue to be injured, in their business and property as a result of Gilead and

   Janssen’s continuing conspiracy.

                                            COUNT X
                 Conspiracy in Violation of Section 1 of the Sherman Antitrust Act
                               (Against Gilead and Japan Tobacco)



                                                   145
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 146 of 161



          506.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          507.    Gilead and Japan Tobacco have engaged in a continuing illegal contract,

   combination, and conspiracy in restraint of trade by agreeing to and abiding by the No-Generics

   Restraints with respect to Stribild and Genvoya, the purpose and effect of which was to impair

   competition. By entering into these unlawful agreements, Gilead and Japan Tobacco unlawfully

   conspired in restraint of trade and violated Section 1 of the Sherman Act, 15 U.S.C. § 1. The

   agreements between Gilead and Japan Tobacco are horizontal market allocation agreements

   between actual or potential competitors and are illegal per se. Alternatively, and at a minimum,

   they are unreasonable restraints of trade in violation of Section 1.

          508.    Plaintiff’s assignors and all members of the Class have been injured in their

   business and property by reason of the unlawful contracts, combinations, and/or conspiracies.

   Plaintiff’s assignors and members of the Class have paid more on their purchases of the brand and

   generic products than they would otherwise had paid and/or were prevented from substituting a

   less expensive, generic or comparable alternative for their purchases of the more expensive brand

   and/or the more expensive generic products.

          509.    As a result of Defendants’ unlawful conduct, Plaintiff’s assignors and the Class

   paid more than they would have paid for Viread, Emtriva, Tybost, Vemlidy, Truvada, Descovy,

   Stribild, Genvoya, and competing cART drugs absent that unlawful conduct. But for Gilead and

   Japan Tobacco’s unlawful conduct, competitors would have begun marketing generic or

   comparable versions of the brand products much sooner than they did and/or would have been able

   to market such versions more successfully.

          510.    If Gilead and Japan Tobacco had competed in a full and timely fashion, Plaintiff’s

   assignors and other Class members would have substituted lower-priced generic or comparable



                                                   146
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 147 of 161



   products for the higher-priced brand products for some or all of their brand purchases, would have

   paid lower prices on some or all of their remaining purchases, and/or would have received a

   superior product for the purchases that they made.

          511.    During the relevant period, Plaintiff’s assignors and the other Class members

   purchased and/or reimbursed for substantial amounts of the products. As a result of Gilead and

   Japan Tobacco’s unlawful conduct, Plaintiff’s assignors and the other Class members were

   compelled to pay, and did pay, artificially inflated prices for their brand and generic products.

   Plaintiff’s assignors and the Class members paid prices for their brand and generic products that

   were substantially greater than the prices they would have paid absent the unlawful conduct alleged

   herein because: (1) Plaintiff’s assignors and Class members were deprived of the opportunity to

   purchase lower-priced generic or comparable products instead of expensive brand products; (2)

   Plaintiff’s assignors and Class members were forced to pay artificially inflated prices for the brand

   products; and/or (3) the product was inferior to what it would have been absent Gilead and Japan

   Tobacco’s conduct.

          512.    Plaintiff’s assignors and the Class have been injured, and unless Defendants’

   unlawful conduct is enjoined will continue to be injured, in their business and property as a result

   of Gilead and Japan Tobacco’s continuing conspiracy in violation of Section 1 of the Sherman

   Act.

                                            COUNT XI
                           Conspiracy in Violation of State Antitrust Laws
                               (Against Gilead and Japan Tobacco)

          513.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          514.    Gilead and Japan Tobacco have engaged in a continuing illegal contract,

   combination, and conspiracy in restraint of trade by agreeing to and abiding by the No-Generics



                                                   147
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 148 of 161



   Restraints with respect to Stribild and Genvoya, the purpose and effect of which was to impair

   competition. The agreements between Gilead and Japan Tobacco are horizontal market allocation

   agreements between actual or potential competitors and are illegal per se. Alternatively, and at a

   minimum, they are unreasonable restraints of trade.

          515.     By entering into these unlawful agreements, Gilead and Japan Tobacco unlawfully

   conspired in restraint of trade and violated the following state laws:

          (a) Ala. Code §8-10-3 with respect to payments in Alabama by members of the Class.

          (b) Arizona Rev. Stat. §§ 44-1401, et seq., with respect to payments in Arizona by

          members of the Class.

          (c) Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq., with respect

          to payments in the U.S. by members of the Class.

          (d) Conn. Gen. Stat. § 35-24, et seq., with respect to payments in Connecticut by members

          of the Class.

          (e) D.C. Code Ann. §§ 28-4501, et seq., with respect to payments in the District of

          Columbia by members of the Class.

          (f) Fla. Stat. §§ 501.201, et seq., with respect to payments in Florida by members of the

          Class.

          (g) Hawaii Rev. Stat. §§ 480-1, et seq., with respect to payments in Hawaii by members

          of the Class.

          (h) 740 Ill. Comp. Stat. 10/3, et seq., with respect to payments in Illinois by members of

          the Class.



                                                   148
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 149 of 161



         (i) Iowa Code § 553.4, et seq., with respect to payments in Iowa by members of the Class.

         (j) Kan. Stat. Ann. §§ 50-101, et seq., with respect to payments in Kansas by members of

         the Class.

         (k) Md. Code, Com. Law § 11-201, et seq., with respect to payments in Maryland by

         members of the Class.

         (l) Mass. Gen. L. Ch. 93A, et seq., with respect to payments in Massachusetts by members

         of the Class.

         (m) Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to payments in Maine by members

         of the Class.

         (n) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to payments in Michigan by

         members of the Class.

         (o) Minn. Stat. §§ 325D.49, et seq., with respect to payments in Minnesota by members

         of the Class.

         (p) Miss. Code Ann. §§ 75-21-1, et seq., with respect to payments in Mississippi by

         members of the Class.

         (q) Neb. Code Ann. §§ 59-801, et seq., with respect to payments in Nebraska by members

         of the Class.

         (r) Nev. Rev. Stat. Ann. § 598A, et seq., with respect to payments in Nevada by members

         of the Class.

         (s) N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to payments in New Mexico by

         members of the Class.

                                               149
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 150 of 161



         (t) N.Y. Gen. Bus. Law §§ 340, et seq., with respect to payments in New York by members

         of the Class.

         (u) N.C. Gen. Stat. §§ 75-1, et seq., with respect to payments in North Carolina by

         members of the Class.

         (v) N.D. Cent. Code § 51-08.1-01, et seq., with respect to payments in North Dakota by

         members of the Class.

         (w) Or. Rev. Stat. §§ 646.705, et seq., with respect to payments in Oregon by members of

         the Class.

         (x) 10 L.P.R.A. § 251, et seq., with respect to payments in Puerto Rico by members of the

         Class.

         (y) R.I. Gen. Laws §§ 6-36-4, et seq. with respect to payments in Rhode Island by members

         of the Class.

         (z) S.D. Codified Laws Ann. § 37-1-3.1, et seq., with respect to payments in South Dakota

         by members of the Class.

         (aa) Utah Code Ann. §§ 76-10-3101, et seq., with respect to payments in Utah by residents

         of Utah who are members of the Class.

         (bb) Tenn. Code Ann. §§ 47-25-101, et seq., with respect to payments in Tennessee by

         members of the Class.

         (cc) Vt. Stat. Ann. 9, § 2453, et seq., with respect to payments in Vermont by members of

         the Class.




                                                 150
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 151 of 161



          (dd) W.Va. Code §§ 47-18-3, et seq., with respect to payments in West Virginia by

          members of the Class.

          (ee) Wis. Stat. § 133.03, et seq., with respect to payments in Wisconsin by members of the

          Class.

          516.     Plaintiff and all members of the Class have been injured in their business and

   property by reason of the unlawful contracts, combinations, and/or conspiracies. Plaintiff’s

   assignors and members of the Class have paid more on their purchases of the brand and generic

   products than they would otherwise had paid, and/or were prevented from substituting a less

   expensive, generic or comparable alternative for their purchases of the more expensive brand

   and/or the more expensive generic products.

          517.     As a result of Defendants’ unlawful conduct, Plaintiff and the Class paid more than

   they would have paid for Viread, Emtriva, Tybost, Vemlidy, Truvada, Descovy, Stribild, Genvoya,

   and competing cART drugs absent that unlawful conduct. But for Gilead and Japan Tobacco’s

   unlawful conduct, competitors would have begun marketing generic or comparable versions of the

   brand products much sooner than they did and/or would have been able to market such versions

   more successfully.

          518.     If Gilead and Japan Tobacco had competed in a full and timely fashion, Plaintiff’s

   assignors and other Class members would have substituted lower-priced generic or comparable

   products for the higher-priced brand products for some or all of their brand purchases, would have

   paid lower prices on some or all of their remaining purchases, and/or would have received a

   superior product for the purchases that they made.

          519.     During the relevant period, Plaintiff’s assignors and the other Class members

   purchased and/or reimbursed for substantial amounts of the products. As a result of Gilead and

                                                   151
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 152 of 161



   Japan Tobacco’s unlawful conduct, Plaintiff’s assignors and the other Class members were

   compelled to pay, and did pay, artificially inflated prices for their brand and generic products.

   Plaintiff’s assignors and the Class members paid prices for their brand and generic products that

   were substantially greater than the prices they would have paid absent the unlawful conduct alleged

   herein because: (1) Plaintiff’s assignors and Class members were deprived of the opportunity to

   purchase lower-priced generic or comparable products instead of expensive brand products; (2)

   Plaintiff’s assignors and Class members were forced to pay artificially inflated prices for the brand

   products; and/or (3) the product was inferior to what it would have been absent Gilead and Japan

   Tobacco’s conduct.

          520.    Plaintiff and the Class have been injured, and unless Defendants’ unlawful conduct

   is enjoined will continue to be injured, in their business and property as a result of Gilead and

   Japan Tobacco’s continuing conspiracy.

                                           COUNT XII
                               Conspiracy Violation of Section 1 of the
                                      Sherman Antitrust Act
                                    (Against Gilead and BMS)

          521.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          522.    Gilead and BMS have engaged in a continuing illegal contract, combination, and

   conspiracy in restraint of trade by agreeing to and abiding by the No-Generics Restraints with

   respect to Atripla and Evotaz the purpose and effect of which was to impair competition. By

   entering into these unlawful agreements, Gilead and BMS unlawfully conspired in restraint of

   trade and violated Section 1 of the Sherman Act, 15 U.S.C. § 1. The agreements between Gilead

   and BMS are horizontal market allocation agreements between actual or potential competitors and

   are illegal per se. Alternatively, and at a minimum, they are unreasonable restraints of trade in

   violation of Section 1.

                                                   152
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 153 of 161



          523.   Plaintiff and all members of the Class have been injured in their business and

   property by reason of the unlawful contracts, combinations, and/or conspiracies. Plaintiff’s

   assignors and members of Class have paid more on their purchases of the brand and generic

   products than they would otherwise had paid, and/or were prevented from substituting a less

   expensive, generic alternative for their purchases of the more expensive brand and/or the more

   expensive generic products.

          524.   As a result of Defendants’ unlawful conduct, Plaintiff’s assignors and the Class

   paid more than they would have paid for Viread, Emtriva, Truvada, Atripla, Tybost, Reyataz,

   Evotaz, and competing cART drugs absent that unlawful conduct. But for Gilead and BMS’s

   unlawful conduct, competitors would have begun marketing generic versions of the brand products

   much sooner than they did and/or would have been able to market such versions more successfully.

          525.   If Gilead and BMS had competed in a full and timely fashion, Plaintiff’s assignors

   and other Class members would have substituted lower-priced generic products for the higher-

   priced brand products for some or all of their brand purchases, would have paid lower prices on

   some or all of their remaining brand and/or generic purchases, and/or would have received a

   superior product for the purchases that they made.

          526.   During the relevant period, Plaintiff’s assignors and the other Class members

   purchased and/or reimbursed for substantial amounts of the products. As a result of Gilead and

   BMS’s unlawful conduct, Plaintiff’s assignors and the other Class members were compelled to

   pay, and did pay, artificially inflated prices for their brand and generic products. Plaintiff’s

   assignors and the Class members paid prices for their brand and generic products that were

   substantially greater than the prices they would have paid absent the unlawful conduct alleged

   herein because: (1) Plaintiff’s assignors and Class members were deprived of the opportunity to



                                                 153
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 154 of 161



   purchase lower-priced generic products instead of expensive brand products; (2) Plaintiff’s

   assignors and Class members were forced to pay artificially inflated prices for the brand products;

   and/or (3) the product was inferior to what it would have been absent Gilead and BMS’s conduct.

          527.    Plaintiff and the Class have been injured, and unless Defendants’ unlawful conduct

   is enjoined will continue to be injured, in their business and property as a result of Gilead and

   BMS’s continuing conspiracy in violation of Section 1 of the Sherman Act.

                                           COUNT XIII
                           Conspiracy in Violation of State Antitrust Laws
                                    (Against Gilead and BMS)

          528.    Plaintiff incorporates by reference paragraphs 1 to 429 of the Complaint.

          529.    Gilead and BMS have engaged in a continuing illegal contract, combination, and

   conspiracy in restraint of trade by agreeing to and abiding by the No-Generics Restraints with

   respect to Atripla and Evotaz, the purpose and effect of which was to impair competition. The

   agreements between Gilead and BMS are horizontal market allocation and price agreements

   between actual or potential competitors and are illegal per se. Alternatively, and at a minimum,

   they are unreasonable restraints of trade.

          530.    By entering into these unlawful agreements, Gilead and BMS unlawfully conspired

   in restraint of trade and violated the following state laws:

          (a) Ala. Code §8-10-3 with respect to payments in Alabama by members of the Class.

          (b) Arizona Rev. Stat. §§ 44-1401, et seq., with respect to payments in Arizona by

          members of the Class.

          (c) Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq., with respect

          to Medicare payments in the U.S. by members of the Class.




                                                    154
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 155 of 161



         (d) Conn. Gen. Stat. § 35-24, et seq., with respect to payments in Connecticut by members

         of the Class.

         (e) D.C. Code Ann. §§ 28-4501, et seq., with respect to payments in the District of

         Columbia by members of the Class.

         (f) Fla. Stat. §§ 501.201, et seq., with respect to payments in Florida by members of the

         Class.

         (g) Hawaii Rev. Stat. §§ 480-1, et seq., with respect to payments in Hawaii by members

         of the Class.

         (h) 740 Ill. Comp. Stat. 10/3, et seq., with respect to payments in Illinois by members of

         the Class.

         (i) Iowa Code § 553.4, et seq., with respect to payments in Iowa by members of the Class.

         (j) Kan. Stat. Ann. §§ 50-101, et seq., with respect to payments in Kansas by members of

         the Class.

         (k) Md. Code, Com. Law § 11-201, et seq., with respect to payments in Maryland by

         members of the Class.

         (l) Mass. Gen. L. Ch. 93A, et seq., with respect to payments in Massachusetts by members

         of the Class.

         (m) Me. Rev. Stat. Ann. 10, § 1101, et seq., with respect to payments in Maine by members

         of the Class.

         (n) Mich. Comp. Laws Ann. §§ 445.771, et seq., with respect to payments in Michigan by

         members of the Class.

                                                155
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 156 of 161



         (o) Minn. Stat. §§ 325D.49, et seq., with respect to payments in Minnesota by members

         of the Class.

         (p) Miss. Code Ann. §§ 75-21-1, et seq., with respect to payments in Mississippi by

         members of the Class.

         (q) Neb. Code Ann. §§ 59-801, et seq., with respect to payments in Nebraska by members

         of the Class.

         (r) Nev. Rev. Stat. Ann. § 598A, et seq., with respect to payments in Nevada by members

         of the Class.

         (s) N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to payments in New Mexico by

         members of the Class.

         (t) N.Y. Gen. Bus. Law §§ 340, et seq., with respect to payments in New York by members

         of the Class.

         (u) N.C. Gen. Stat. §§ 75-1, et seq., with respect to payments in North Carolina by

         members of the Class.

         (v) N.D. Cent. Code § 51-08.1-01, et seq., with respect to payments in North Dakota by

         members of the Class.

         (w) Or. Rev. Stat. §§ 646.705, et seq., with respect to payments in Oregon by members of

         the Class.

         (x) 10 L.P.R.A. § 251, et seq., with respect to payments in Puerto Rico by members of the

         Class.




                                               156
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 157 of 161



          (y) R.I. Gen. Laws §§ 6-36-4, et seq. with respect to payments in Rhode Island by members

          of the Class.

          (z) S.D. Codified Laws Ann. § 37-1-3.1, et seq., with respect to payments in South Dakota

          by members of the Class.

          (aa) Utah Code Ann. §§ 76-10-3101, et seq., with respect to payments in Utah by residents

          of Utah who are members of the Class.

          (bb) Tenn. Code Ann. §§ 47-25-101, et seq., with respect to payments in Tennessee by

          members of the Class.

          (cc) Vt. Stat. Ann. 9, § 2453, et seq., with respect to payments in Vermont by members of

          the Class.

          (dd) W.Va. Code §§ 47-18-3, et seq., with respect to payments in West Virginia by

          members of the Class.

          (ee) Wis. Stat. § 133.03, et seq., with respect to payments in Wisconsin by members of the

          Class.

          531.     Plaintiff and all members of the Class have been injured in their business and

   property by reason of the unlawful contracts, combinations, and/or conspiracies. Plaintiff’s

   assignors and members of the Class have paid more on their purchases of the brand and generic

   products than they would otherwise had paid, and/or were prevented from substituting a less

   expensive, generic alternative for their purchases of the more expensive brand and/or the more

   expensive generic products.




                                                  157
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 158 of 161



          532.    As a result of Defendants’ unlawful conduct, Plaintiff’s assignors and the Class

   paid more than they would have paid for Viread, Emtriva, Truvada, Atripla, Tybost, Reyataz,

   Evotaz, and competing cART drugs absent that unlawful conduct. But for Gilead and BMS’s

   unlawful conduct, competitors would have begun marketing generic versions of the brand products

   much sooner than they did and/or would have been able to market such versions more successfully.

          533.    If Gilead and BMS had competed in a full and timely fashion, Plaintiff’s assignors

   and other Class members would have substituted lower-priced generic products for the higher-

   priced brand products for some or all of their brand purchases, would have paid lower prices on

   some or all of their remaining brand and/or generic purchases, and/or would have received a

   superior product for the purchases that they made.

          534.    During the relevant period, Plaintiff’s assignors and the other Class members

   purchased and/or reimbursed for substantial amounts of the products. As a result of Gilead and

   BMS’s unlawful conduct, Plaintiff’s assignors and the other Class members were compelled to

   pay, and did pay, artificially inflated prices for their brand and generic products. Plaintiff’s

   assignors and the Class members paid prices for their brand and generic products that were

   substantially greater than the prices they would have paid absent the unlawful conduct alleged

   herein because: (1) Plaintiff’s assignors and Class members were deprived of the opportunity to

   purchase lower-priced generic products instead of expensive brand products; (2) Plaintiff’s

   assignors and Class members were forced to pay artificially inflated prices for the brand products;

   and/or (3) the product was inferior to what it would have been absent Gilead and BMS’s conduct.

          535.    Plaintiff and the Class have been injured, and unless Defendants’ unlawful conduct

   is enjoined will continue to be injured, in their business and property as a result of Gilead and

   BMS’s continuing conspiracy.



                                                  158
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 159 of 161



                                               JURY DEMAND

           536.    Under Fed. Civ. P. 38, Plaintiff, individually and on behalf of the Class, demands

   a trial by jury on all issues so triable.

                                       DEMAND FOR JUDGMENT

           537.    WHEREFORE, Plaintiff, on behalf of itself and the Class, respectfully requests that

   the Court:

                a. Determine that this action may be maintained as a class action under Fed. R. Civ.
                   P. 23(a), (b)(2), and (b)(3), and direct that reasonable notice of this action, as
                   provided by Fed. R. Civ. P. 23(c)(2), be given to the Class and declare Plaintiff the
                   representative of the Class;

                b. Enter judgment against each Defendant in favor of Plaintiff and the Class;

                c. Adjudge and decree the acts alleged herein, under Fed. R. Civ. P. 57 and 18 U.S.C.
                   § 2201(a), to be unlawful restraints of trade and unlawful exclusionary conduct in
                   violation of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2;

                d. Grant permanent injunctive relief under Section 16 of the Clayton Act and
                   applicable state law to remedy the ongoing anticompetitive effects of Defendants’
                   unlawful conduct, including but not limited to adjudging and decreeing that:

                   i.       Defendants have forfeited any NCE exclusivity that they may otherwise
                            have had related to Vemlidy, Descovy, Odefsey, Genvoya, Symtuza, and
                            any and all other FDCs that contain TAF;

                   ii.      Defendants have forfeited any 30-month stay under the Hatch-Waxman Act
                            that they may otherwise have had related to Vemlidy, Descovy, Odefsey,
                            Genvoya, Symtuza, and any and all other FDCs that contain TAF;

                   iii.     Defendants shall not enforce the No-Generics Restraints that would
                            otherwise prohibit Janssen, Japan Tobacco, or BMS from making or
                            marketing competing FDCs after the expiration of Gilead’s relevant patents;

                   iv.      Defendants shall not enforce the No-Generics Restraints that would
                            otherwise prohibit Gilead from making or marketing competing FDCs to
                            Evotaz after the expiration of BMS’s patents on ATV;



                                                    159
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 160 of 161



                 v.      Defendants shall not enforce the No-Generics Restraints that would
                         otherwise prohibit Gilead from making or marketing competing FDCs to
                         Prezcobix or Symtuza after the expiration of Janssen’s patents on DRV;

                 vi.     Gilead shall issue licenses to TAF, FTC, and COBI to any willing licensee,
                         for purposes of making and marketing competing versions of Evotaz,
                         Prezcobix, and Symtuza, on terms to be determined by the Court;

                 vii.    Each of Janssen, Japan Tobacco, and BMS shall issue licenses to their third
                         agents to any willing licensee on terms to be determined by the Court;

                 viii.   Gilead shall issue licenses to TDF, TAF, and FTC to any willing licensee
                         on terms to be determined by the Court;

                 ix.     The entry date of Teva, Lupin, Mylan, Aurobindo, Hetero, and Amneal
                         under their patent settlement agreements with Gilead concerning Truvada
                         shall be a date to be determined by the Court;

                 x.      The entry date of Teva, Lupin, and Cipla under their patent settlement
                         agreements with Gilead concerning Atripla shall be a date to be determined
                         by the Court; and

             e. Award to Plaintiff and the Class damages (and multiple damages as provided by
                law) in amounts to be determined at trial;

             f. Award to Plaintiff and the Class their costs of suit, including reasonable attorneys’
                fees as provided by law;

             g. Grant such other further relief as is necessary to correct for the anticompetitive
                market effects caused by Defendants’ conduct, as the Court deems just.


   Dated: January 15, 2020
                                               RIVERO MESTRE LLP
                                               Counsel for Plaintiff and the Class
                                               2525 Ponce de León Blvd., Suite 1000
                                               Miami, Florida 33134
                                               Telephone: (305) 445-2500
                                               Facsimile: (305) 445-2505
                                               E-mail: arivero@riveromestre.com
                                               E-mail: jmestre@riveromestre.com
                                               E-mail: ahrolnick@riveromestre.com
                                               E-mail: cwhorton@riveromestre.com

                                                 160
Case 1:20-cv-20170-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 161 of 161



                                      E-mail: ddaponte@riveromestre.com
                                      Secondary: npuentes@riveromestre.com

                                      By:     /s/ Andrés Rivero
                                              ANDRÉS RIVERO
                                              Florida Bar No. 613819
                                              JORGE A. MESTRE
                                              Florida Bar No. 088145
                                              ALAN H. ROLNICK
                                              Florida Bar No. 715085
                                              CHARLES E. WHORTON
                                              Florida Bar No. 46894
                                              DAVID L. DAPONTE
                                              Florida Bar No. 1002724




                                        161
